Exhibit 10.3

Execution Version

CLOSING AGREEMENT

This CLOSING AGREEMENT (this “Agreement”) dated as of February 28, 2012, is by
and between Standard Parking Corporation, a Delaware corporation (“Parent”), and
the Person executing this Agreement as a “Stockholder” on the signature page
hereto (together with any Permitted Transferee to whom such Person Transfers any
Company Securities and any transferee of any Acquired Shares, in each case that
is required to execute and deliver a Joinder as a condition precedent to such
Transfer in accordance with Section 6.06, “Stockholder”).

RECITALS:

WHEREAS, pursuant to the Agreement and Plan of Merger (as amended from time to
time in accordance with its terms, the “Merger Agreement”), dated as of the date
hereof, by and among Parent, KCPC Holdings, Inc., a Delaware corporation (the
“Company”), Hermitage Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), and Kohlberg CPC Rep, L.L.C., in its
capacity as Stockholders’ Representative thereunder, among other things, at the
Effective Time, Merger Sub will be merged with and into the Company, with the
Company surviving the Merger on the terms and subject to the conditions set
forth in the Merger Agreement (the “Merger”);

WHEREAS, Stockholder owns the number and type of Company Securities (as defined
herein) set forth on Schedule A hereto;

WHEREAS, at the Effective Time, Stockholder will be entitled to receive a number
of shares of Parent Common Stock equal to the Number of Parent Shares Per Holder
for Stockholder (together with (i) any other shares of Parent Common Stock
acquired by Stockholder after the date hereof, (ii) any securities convertible
into or exercisable or exchangeable for shares of Parent Common Stock held by
Stockholder, or (iii) any shares of Parent Common Stock issuable to Stockholder
upon conversion, exercise or exchange of the securities described in clause
(ii), the “Acquired Shares”);

WHEREAS, Stockholder hereby acknowledges and agrees that it will derive
substantial benefit from the consummation of the Merger, and, accordingly,
Parent and Stockholder desire to establish in this Agreement certain terms and
conditions concerning the corporate governance of Parent and the Acquired Shares
and related provisions concerning the relationship of Stockholder with Parent;

WHEREAS, simultaneously with the execution and delivery of this Agreement,
Parent has entered into closing agreements in form and substance similar to this
Agreement with certain other holders of Company Securities (the “Other
Stockholders”) in connection with the Merger Agreement and the Merger (the
“Other Closing Agreements”); and

WHEREAS, as a condition and inducement to Parent and Merger Sub entering into
and incurring their respective obligations under the Merger Agreement, Parent
and Merger Sub require that Stockholder enter into this Agreement and the Other
Stockholders enter into the Other Closing Agreements.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01. Definitions. Capitalized terms used in this Agreement and not
defined herein have the meanings ascribed to such terms in the Merger Agreement.
In addition, the following terms shall have the corresponding meanings for
purposes of this Agreement:

“Acquired Shares” has the meaning set forth in the Recitals.

“Agreement” has the meaning set forth in the Preamble.

“beneficial ownership” means, with respect to any securities, having any
“beneficial ownership” of such securities (as determined pursuant to Rule 13d-3
under the Exchange Act) or otherwise having any right to exercise voting rights
with respect to such securities, and “beneficial owner” means any Person having
beneficial ownership of any securities.

“Board of Directors” means the board of directors of Parent.

“Causes of Action” has the meaning set forth in Section 6.04.

“Company” has the meaning set forth in the Recitals.

“Company Common Stock” means common stock, par value $0.01 per share, of the
Company.

“Company Preferred Stock” means preferred stock, par value $0.01 per share, of
the Company.

“Company Securities” has the meaning set forth in Section 3.01(e).

“Company Stockholder” means any Person that is a holder of Company Common Stock
or Company Preferred Stock as of the date of this Agreement or at any time
hereafter and prior to the Effective Time (including any Person that is a holder
of Company Options that will exercise this, her or its Company Options prior to
the Effective Time and, upon the consummation of the Restructuring, each Holding
Vehicle), and such Person’s successors and assigns.

“Confidential Information” means all information regarding Parent and its
Subsidiaries (including, as of the Effective Time, the Company and its
Subsidiaries), including any business plans, financial information, operational
information, personnel records, supplier and vendor lists, supplier and vendor
contracts and projections; provided, however, that “Confidential Information”
shall not include information (i) which is or becomes generally

 

2



--------------------------------------------------------------------------------

available to the public other than as a result of the breach of this Agreement
by Stockholder or its Affiliates or (ii) is or becomes available to Stockholder
or its Affiliates on a non-confidential basis from a source other than Parent,
provided that Stockholder and its Affiliates did not know or have any reason to
know that the source of such information was bound by a confidentiality
agreement or other confidentiality obligation with respect to such information.

“Contract” means any contract, commitment, purchase order, mortgage, instrument,
indenture, sales order, license, lease or other agreement or arrangement,
whether written or oral, in any case, which is legally binding.

“Effective Date” has the meaning set forth in Section 2.01.

“Fund” has the meaning set forth in Section 7.01.

“Holding Vehicle” means each holding entity formed or organized by the Company
Stockholders after the date hereof to effect the Restructuring.

“Joinder” has the meaning set forth in Section 6.06.

“Merger” has the meaning set forth in the Recitals.

“Merger Agreement” has the meaning set forth in the Recitals.

“Merger Sub” has the meaning set forth in the Recitals.

“Other Closing Agreements” has the meaning set forth in the Recitals.

“Other Stockholders” has the meaning set forth in the Recitals.

“Parent” has the meaning set forth in the Preamble.

“Parent Customer” has the meaning set forth in Section 6.01(c).

“Parking Facility” means any motor vehicle parking lot, parking garage or other
parking facility for which parking revenue is collected, including any of the
foregoing that is incorporated into any larger plot, building or other site or
structure.

“Parking Related Services” means the provision, for revenue, by a business or
business unit of products and/or services to, or with respect to, a Parking
Facility that is leased, managed or operated by a third party (e.g., services
consisting of cleaning of Parking Facilities, security for Parking Facilities or
surface transportation to or from Parking Facilities, in each case where such
Parking Facilities are leased, managed or operated by a third party).

“Parking Services” means owning, leasing, or managing or operating for a third
party, Parking Facilities, other than, in the case of Section 6.01(a), solely as
an activity ancillary to the ownership or operation of a non-parking business
(e.g., a restaurant or retail business) or asset (e.g., an office building).

 

3



--------------------------------------------------------------------------------

“Permitted Transfer” means any Transfer made by Stockholder in accordance with
Section 7.2(i) and Schedule F of the Merger Agreement to effect the
Restructuring.

“Permitted Transferee” means, with respect to Stockholder, any other Company
Stockholder, any immediate family member of Stockholder, any trust, partnership,
corporation, limited liability company or other entity of which the
beneficiaries or beneficial owners, as the case may be, are Company Stockholders
or Permitted Transferees, a trust or other entity for the benefit of any Person
that is qualified as a charitable organization under Section 501(c)(3) of the
Code, or a family foundation established by or on behalf of one or more of the
Company Stockholders for the purpose of making charitable gifts or donations to
Persons that are qualified as charitable organizations under Section 501(c)(3)
of the Code, in each case, which transferee executes and delivers to Parent a
Joinder in accordance with Section 6.06.

“Public Sale” means any Transfer of Acquired Shares (i) in accordance with the
manner of sale requirements set forth in Rule 144(f), whether pursuant to a
transaction effected pursuant to Rule 144, an effective registration statement
under the Securities Act or otherwise, (ii) effected pursuant to any merger,
consolidation or business combination involving Parent in which Parent is not
the surviving entity, or any tender offer or exchange offer for all of the
outstanding shares of Parent Common Stock pursuant to which at least 50% or more
of the outstanding shares of Parent Common Stock are so tendered or exchanged,
or (iii) a public offering of securities pursuant to a firm commitment
underwritten public offering pursuant to an effective registration statement
under the Securities Act; provided that, for the avoidance of doubt, a “Public
Sale” shall not include any privately negotiated transaction for the transfer or
purchase and sale of all or any portion of the Acquired Shares (other than in
connection with the events described in clause (ii) above).

“Qualified Director” means a director who qualifies as an independent director
of Parent under (i) the bylaws of Parent and any applicable corporate governance
policies or guidelines of Parent then in effect and (ii) (A) the Nasdaq
Marketplace Rules, as such rules may be amended or supplemented from time to
time or (B) if the Parent Common Stock is listed on a securities exchange or
quotation system other than the Nasdaq Global Select Market, any comparable rule
or regulation of the primary securities exchange or quotation system on which
the Parent Common Stock is listed or quoted, in each case as determined by the
Board of Directors. Notwithstanding the foregoing, no Affiliate of Stockholder
or any member of a “group” (as defined in Section 13(d)(3) of the Exchange Act)
with Stockholder shall be deemed a “Qualified Director”.

“Released Parties” has the meaning set forth in Section 6.04.

“Releasing Parties” has the meaning set forth in Section 6.04.

“Relevant Investment” means any equity investment in any business that owns or
leases any motor vehicle parking lot, parking garage or other parking facility.

“Restructuring” means the restructuring of the Target Companies as set forth in
Section 7.2(i) and Schedule F of the Merger Agreement.

 

4



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.

“Stockholder” has the meaning set forth in the Preamble.

“Stockholders’ Agreement” means the Stockholders Agreement of the Company, as
dated as of May 22, 2007 and in effect as of the date hereof (without amendment
or modification hereafter), by and among the Company and the Company
Stockholders, a true and complete copy of which has been delivered to Parent.

“Stockholders Meeting” has the meaning set forth in Section 4.01.

“Term” means the period beginning on the Effective Date and ending on the fourth
anniversary of the Effective Date.

“Territory” means anywhere in the United States.

“Transfer” means, with respect to any security, directly or indirectly,
(i) selling, assigning, transferring, hypothecating, pledging, encumbering,
permitting the creation of a Lien upon or otherwise disposing of (including by
merger, consolidation or otherwise by operation of law) such security or
entering into any Contract with respect thereto or (ii) granting any proxy or
entering into any voting agreement, voting trust, power of attorney, consent or
other agreement or arrangement with respect to the voting of such security
(other than pursuant to this Agreement).

“Voting Term” means the period beginning on the Effective Date and ending on the
third anniversary of the Effective Date.

ARTICLE II.

EFFECTIVENESS OF AGREEMENT

Section 2.01. Effective Date. The parties have executed and delivered this
Agreement on the date hereof and the provisions of this Agreement shall be
effective upon the execution and delivery of this Agreement by each of the
parties hereto; provided that Article IV, Article V and Sections 6.01, 6.02,
6.04 and 6.07 of this Agreement shall not be effective (and no party shall have
any rights or obligations thereunder) until the occurrence of the Effective Time
(the “Effective Date”). Notwithstanding anything to the contrary contained
herein, (a) the covenants and agreements set forth in (i) Sections 4.01 and 4.02
shall terminate and be of no further force or effect at the end of the Voting
Term, and (ii) Sections 5.01, 5.02, 6.01(a), 6.01(b) and 6.01(c) and 6.07 shall
terminate and be of no further force or effect at the end of the Term, and
(b) this

 

5



--------------------------------------------------------------------------------

Agreement shall terminate upon any termination of the Merger Agreement in
accordance with the terms thereof prior to the occurrence of the Effective Time.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of Stockholder. Stockholder hereby
represents and warrants to Parent as follows:

(a) Organization and Good Standing. To the extent Stockholder is not a natural
person, Stockholder is duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization, with all requisite power
and authority required to conduct its business as presently conducted.

(b) Authority. Stockholder has all requisite power and authority to execute and
deliver this Agreement and to perform all of its obligations hereunder. The
execution and delivery by Stockholder of this Agreement and the performance by
Stockholder of its obligations hereunder have been duly authorized by all
requisite action of Stockholder (to the extent that Stockholder is not a natural
person) and no other action on the part of Stockholder or its securityholders is
necessary to authorize the execution, delivery or performance by Stockholder of
this Agreement.

(c) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Stockholder and, assuming that this Agreement has been duly
authorized, executed and delivered by Parent, constitutes the legal, valid and
binding obligation of Stockholder, enforceable against Stockholder in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by (i) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar Laws from time to time in effect affecting
generally the enforcement of creditors’ rights and (ii) general principles of
equity.

(d) Non-Contravention. The execution and delivery of this Agreement by
Stockholder and the performance by Stockholder of its obligations hereunder does
not and will not (i) violate any provision of the Organizational Documents of
Stockholder (to the extent that Stockholder is not a natural person),
(ii) conflict with or violate any Law or order of any Governmental Authority
applicable to Stockholder or its assets or properties, (iii) require any Permit,
authorization, consent, approval, exemption or other action by, notice to or
filing with, any Person or Governmental Authority (other than filings by
Stockholder with the SEC under Sections 13 and 16 of the Exchange Act),
(iv) violate, conflict with, result in a material breach of, or constitute (with
or without notice or lapse of time or both) a material default under, or an
event which would give rise to any right of notice, modification, acceleration,
payment, cancellation or termination under, or in any manner release any party
thereto from any obligation under any Permit or Contract to which Stockholder is
a party or by which any of its properties or assets are bound, or (v) result in
the creation or imposition of any Lien on any part of the properties or assets
of Stockholder (including the Acquired Shares).

(e) Ownership of the Company Securities and Acquired Shares. As of the date
hereof, Stockholder is the record and beneficial owner of, and has good and
valid title to, the

 

6



--------------------------------------------------------------------------------

number of shares of capital stock of the Company, and securities convertible
into or exercisable or exchangeable for shares of capital stock of the Company
set forth on Schedule A hereto (the “Company Securities”), free and clear of all
Liens, and has full and unrestricted power to dispose of and vote all of the
Company Securities without the consent or approval of, or any other action on
the part of, any other Person. As of the Effective Date, Stockholder will
(i) except by reason of a Permitted Transfer or a transfer to a Permitted
Transferee in any such case in accordance with Section 6.06, be the record and
beneficial owner of the Acquired Shares free and clear of all Liens (other than
those arising under this Agreement and as set forth in the Organizational
Documents of the applicable Holding Vehicle) set forth on Schedule A (as
supplemented in accordance with Section 6.07), (ii) have good and valid title to
the Acquired Shares, and (iii) except as set forth on Schedule A (as
supplemented in accordance with Section 6.07), and except for restrictions on
transfer of securities under applicable securities laws and set forth in the
Organizational Documents of the applicable Holding Vehicle, will have full and
unrestricted power to dispose of and vote all of the Acquired Shares without the
consent or approval of, or any other action on the part of, any other Person.
Other than pursuant to this Agreement or any agreement entered into to effect
the Restructuring as contemplated by Section 7.2(i) and Schedule F of the Merger
Agreement (which agreement shall not be inconsistent herewith), none of the
Acquired Shares will be held by Stockholder subject to any proxy, voting
agreement, voting trust, power of attorney, consent or other agreement,
arrangement or instrument with respect to the voting of such Acquired Shares.
The Company Securities and Acquired Shares set forth next to Stockholder’s name
on Schedule A hereto (as supplemented in accordance with Sections 6.06 and
6.07), constitute (1) all of the Company Securities that are owned beneficially
or of record by Stockholder as of the date hereof and neither Stockholder nor
any of its Affiliates own, beneficially or of record, or have any right to
acquire (whether currently, upon lapse of time, following the satisfaction of
any conditions, upon the occurrence of any event or any combination of the
foregoing) any Company Securities and (2) all of the Acquired Shares that will
be owned beneficially or of record by Stockholder as of the Effective Date.

(f) Private Placement. Stockholder has been advised that the shares of Parent
Common Stock to be received by Stockholder at the Effective Time: (i) have not
been, and will not at the Effective Time have been, registered under the
Securities Act or any state securities laws, (ii) constitute “restricted
securities” as defined in Rule 144 and (iii) therefore, cannot be resold unless
they are registered under the Securities Act and applicable state securities
laws or unless exemptions from such registration requirements are available.
Stockholder is purchasing Parent Common Stock for its own account for investment
and not with a view to, or for resale in connection with, any distribution
thereof within the meaning of the Securities Act. Stockholder has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of such investment, is able to incur a complete
loss of such investment and is able to bear the economic risk of such investment
for an indefinite period of time. Stockholder acknowledges and understands the
provisions of Section 3.2(e) of the Merger Agreement.

(g) Accredited Investor Status. Stockholder is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

7



--------------------------------------------------------------------------------

Section 3.02. Representations and Warranties of Parent. Parent hereby represents
and warrants to Stockholders as follows:

(a) Organization and Good Standing. Parent is duly incorporated, validly
existing and in good standing under the Laws of the State of Delaware, with all
requisite power and authority required to conduct its business as presently
conducted.

(b) Authority. Parent has all requisite corporate power and authority to execute
and deliver this Agreement and to perform all of its obligations hereunder. The
execution and delivery by Parent of this Agreement and the performance by Parent
of its obligations hereunder have been duly authorized by all requisite
corporate action of Parent and no other action on the part of Parent or its
stockholders is necessary to authorize the execution, delivery or performance by
Parent of this Agreement.

(c) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Parent and, assuming that this Agreement has been duly authorized,
executed and delivered by Stockholder, constitutes the legal, valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
(i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws from time to time in effect affecting generally the
enforcement of creditors’ rights and (ii) general principles of equity.

(d) Non-Contravention. The execution and delivery of this Agreement by Parent
and the performance by Parent of its obligations hereunder does not and will not
(i) violate any provision of the Organizational Documents of Parent,
(ii) conflict with or violate any Law or order of any Governmental Authority
applicable to Parent or its assets or properties, (iii) require any Permit,
authorization, consent, approval, exemption or other action by, notice to or
filing with any Person or Governmental Authority (other than the filing of a
Current Report on Form 8-K with the SEC and as contemplated by the Merger
Agreement), (iv) violate, conflict with, result in a material breach of, or
constitute (with or without notice or lapse of time or both) a material default
under, or an event which would give rise to any right of notice, modification,
acceleration, payment, cancellation or termination under, or in any manner
release any party thereto from any obligation under, any Permit or Contract to
which Parent is a party or by which any of its properties or assets are bound or
(v) result in the creation or imposition of any Lien on any part of the
properties or assets of Parent.

ARTICLE IV.

VOTING AND SUPPORT

Section 4.01. Agreement to Vote. Stockholder irrevocably and unconditionally
agrees that, from and after the Effective Date and for so long as Stockholder
owns, in the aggregate together with its Affiliates, all Other Stockholders and
their respective Affiliates and any other Persons with which any of the
foregoing form a “group” (as defined in Section 13(d)(3) of the Exchange Act)
beneficially or of record more than 10% of the issued and outstanding shares of
Parent Common Stock (provided that the ownership of Parent Common Stock by such
other Persons shall be included for purposes of determining the applicability of
this Section 4.01 only to the extent, and for so long as, Stockholder, any Other
Stockholders or any of their respective

 

8



--------------------------------------------------------------------------------

Affiliates, on the one hand, and such other Persons, on the other hand, are
members of a “group”), at any meeting (whether annual or special, and at each
adjourned or postponed meeting) of Parent’s stockholders, however called, or in
any other circumstances (including any action sought by written consent) upon
which a vote or other consent or approval is sought (any such meeting or other
circumstance, a “Stockholders Meeting”), Stockholder will, during the Voting
Term only, (i) appear at each Stockholders Meeting or, at Stockholder’s option,
otherwise cause all of its Acquired Shares to be counted as present at each
Stockholders Meeting, for purposes of calculating a quorum and respond to any
other request by Parent for written consent, if any, and (ii) vote, or cause to
be voted (including by written consent, if applicable) in person or by proxy,
all of the Acquired Shares to the fullest extent that such Acquired Shares are
entitled to be voted at the time of any vote or action by written consent as
follows:

(a) For the period beginning on the Closing Date and ending on (and including)
the day that is the second anniversary of the Closing Date:

(i) with respect to the election of directors to the Board of Directors, “for”
any and all nominees recommended by the Board of Directors to Parent’s
stockholders as set forth in Parent’s definitive proxy statement with respect to
such election;

(ii) with respect to all other matters submitted for a vote of Parent’s
stockholders, in accordance with the recommendation of the Board of Directors
with respect to such matters; and

(iii) “for” any proposal to adjourn or postpone any Stockholders Meeting at
which any of the foregoing matters are submitted for the consideration of
Parent’s stockholders to a later date if there are not sufficient votes for
approval of such matters on the date on which the Stockholders Meeting is held
to vote “for” the foregoing matters.

(b) For the period beginning on (and including) the day after the day that is
the second anniversary of the Closing Date and ending at the end of the Voting
Term:

(i) with respect to the election of directors to the Board of Directors, “for”
any and all nominees recommended by the Board of Directors to Parent’s
stockholders as set forth in Parent’s definitive proxy statement with respect to
such election;

(ii) “for” any proposal to adjourn or postpone any Stockholders Meeting at which
any of the matters described in Section 4.01(b)(i) above are submitted for the
consideration of Parent’s stockholders to a later date if there are not
sufficient votes for approval of such matters on the date on which the
Stockholders Meeting is held to vote “for” the foregoing matters;

(iii) with respect to all matters, other than those described in
Section 4.01(b)(i) and (ii) above, submitted for a vote of Parent’s
stockholders, in a manner that is proportionate to the manner in which all other
holders of Parent Common Stock eligible to vote cast their votes (i.e., “for”
such matters or “against” such matters, as applicable),

 

9



--------------------------------------------------------------------------------

and Stockholder shall grant a proxy coupled with an interest to the Chairman of
the Board of Directors to vote the Acquired Shares in such manner, which proxy
shall expire by its terms at the time at which Stockholder’s relevant obligation
to vote expires as set forth in this Section 4.01; and

(iv) with respect to any proposal to adjourn or postpone any Stockholders
Meeting at which any of the matters described in Section 4.01(b)(iii) above are
submitted for the consideration of Parent’s stockholders to a later date, in a
manner that is proportionate to the manner in which all others holders of Parent
Common Stock eligible to vote cast their votes with respect to such proposal,
and Stockholder shall grant a proxy coupled with an interest to the Chairman of
the Board of Directors to vote the Acquired Shares in such manner, which proxy
shall expire by its terms at the time at which Stockholder’s relevant obligation
to vote expires as set forth in this Section 4.01.

Section 4.02. Other Actions. Stockholder irrevocably and unconditionally agrees
that, from and after the Effective Date and for so long as Stockholder owns, in
the aggregate together with its Affiliates, all Other Stockholders and their
respective Affiliates and any Persons with which any of the foregoing form a
“group” (as defined in Section 13d-3 of the Exchange Act), beneficially or of
record more than 10% of the issued and outstanding shares of Parent Common Stock
(provided that the ownership of Parent Common Stock by such other Persons shall
be included for purposes of determining the applicability of this Section 4.02
only to the extent, and for so long as, Stockholder, any Other Stockholders or
any of their respective Affiliates, on the one hand, and such other Persons, on
the other hand, are members of a “group”), Stockholder will use its reasonable
best efforts to take any actions with respect to the Acquired Shares as follows:

(a) For the period beginning on the Closing Date and ending on (and including)
the day that is the second anniversary of the Closing Date, as recommended by
the Board of Directors to all of Parent’s stockholders in any definitive proxy
statement, prospectus, offer solicitation or recommendation with respect to any
tender offer or exchange offer for one or more classes of securities of Parent,
or any other written communication directed to one or more classes of Parent’s
stockholders; and

(b) For the period beginning on (and including) the day after the day that is
the second anniversary of the Closing Date and ending at the end of the Voting
Term, in a manner that is proportionate to the actions taken by all other
holders of Parent Common Stock eligible to take actions with respect to the
matters described in this Section 4.02 (e.g., tendering or not tendering shares
of Parent Common Stock).

ARTICLE V.

MARKET ACTIVITIES BY THE SHAREHOLDERS

Section 5.01. Standstill Arrangement. Stockholder irrevocably and
unconditionally agrees that, from and after the Effective Date and for so long
as Stockholder owns, in the aggregate together with its Affiliates, all Other
Stockholders and their respective Affiliates and any other Persons with which
any of the foregoing form a “group” (as defined in Section 13(d)(3) of the
Exchange Act), beneficially or of record more than 5% of the issued and

 

10



--------------------------------------------------------------------------------

outstanding shares of Parent Common Stock (provided that the ownership of Parent
Common Stock by such other Persons shall be included for purposes of determining
the applicability of this Section 5.01 only to the extent, and for so long as,
Stockholder, any Other Stockholders or any of their respective Affiliates, on
the one hand, and such other Persons, on the other hand, are members of a
“group”), Stockholder and its Affiliates and their respective directors,
officers, members, managers, partners, equityholders shall not, during the Term
only, in any manner, directly or indirectly, without the prior written consent
of the Qualified Directors:

(a) acquire or agree to acquire, or publicly offer or propose (with or without
conditions) to acquire, directly or indirectly, by purchase or otherwise, any
voting securities or any direct or indirect rights or options to acquire any
voting securities of Parent or any Subsidiary thereof, or of any successor to or
Person in control of Parent;

(b) make any announcement with respect to, or publicly offer to effect, seek or
propose (with or without conditions), any merger, acquisition, consolidation,
other business combination, restructuring, recapitalization, tender offer,
exchange offer or other extraordinary transaction with or involving Parent or
any of its Subsidiaries or any of its or their securities or assets; provided,
however, that nothing contained herein shall limit the ability of Stockholder to
file or amend its Schedule 13D regarding the Parent Common Stock as required by
Law or to make other securities or tax filings as required by Law so long as
Stockholder does not enter into any contract, agreement or understanding with
respect to Parent’s voting securities (other than this Agreement), or otherwise
take any action, in violation of its obligations under Article IV or clauses
(a)-(f) of this Section 5.01;

(c) other than in connection with the designation of the Board Designees by
Stockholders’ Representative pursuant to Section 6.12 of the Merger Agreement
(i) initiate, propose, induce or attempt to induce any other Person to initiate
any stockholder proposal, nominate any person to be elected as a member of the
Board of Directors or make any attempt to call a special meeting of stockholders
of Parent, (ii) submit any proposal for consideration at, or bring any other
business before, any meeting of stockholders of Parent, or request that Parent
include any proposals or nominees for election as members of the Board of
Directors in any Parent proxy statement, (iii) engage, or in any way
participate, directly or indirectly, in any “solicitation” (as such term is
defined in Rule 14a-1(l) promulgated by the SEC under the Exchange Act) of
proxies or consents (whether or not relating to the election or removal of
directors), seek to advise, encourage or influence any Person with respect to
the voting of any Parent securities (except in support of proposals approved by
the Board of Directors), or (iv) otherwise communicate with Parent’s
stockholders or others pursuant to Rule 14a-1(l)(2)(iv) under the Exchange Act;
provided, however, that nothing herein shall limit the ability of Stockholder to
vote its voting securities on any matter submitted to a vote of the stockholders
of Parent in accordance with the terms of Article IV;

(d) (i) form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act with any other Person other than an
Affiliate of Stockholder with respect to acquisition or voting of any voting
securities of Parent, (ii) enter into any negotiation, Contract, or relationship
(legal or otherwise) with any third parties, other than an Affiliate of
Stockholder, in connection with any of the foregoing or with respect to the
acquisition or voting of any voting securities of Parent or (iii) otherwise
deposit any voting securities of Parent in any

 

11



--------------------------------------------------------------------------------

voting trust or subject any voting securities of Parent to any arrangement or
agreement with respect to the voting of any voting securities of Parent, except,
in the case of clauses (i), (ii) and (iii) above, as expressly set forth in this
Agreement;

(e) publicly seek or publicly request permission to take any action that would
violate any of the foregoing or to amend or waive any provision of this
Section 5.01, or make any public announcement with respect to any of the
foregoing (except as expressly permitted herein); or

(f) take, or cause others to take, any actions that would otherwise violate any
provision of this Section 5.01.

Section 5.02. Other Market Activities. Stockholder irrevocably and
unconditionally agrees that, from and after the Effective Date and for so long
as Stockholder owns, in the aggregate together with its Affiliates, all Other
Stockholders and their respective Affiliates and any Persons with which any of
the foregoing form a “group” (as defined in Section 13(d)(3) of the Exchange
Act), beneficially or of record more than 10% of the issued and outstanding
shares of Parent Common Stock (provided that the ownership of Parent Common
Stock by such other Persons shall be included for purposes of determining the
applicability of this Section 5.02 only to the extent, and for so long as,
Stockholder, any Other Stockholders or any of their respective Affiliates, on
the one hand, and such other Persons, on the other hand, are members of a
“group”), Stockholder shall not in any manner, directly or indirectly, nor
permit its Affiliates or any Person acting on behalf of or pursuant to any
understanding with Stockholder or its Affiliates, during the Term only, to
engage in any Short Sales, derivatives, participations, swaps or enter into any
other arrangements that transfer to another Person, in whole or in part, any of
the economic consequences of ownership of the Acquired Shares without
transferring record ownership of such Acquired Shares to such Person.

ARTICLE VI.

ADDITIONAL COVENANTS

Section 6.01. Restrictive Covenants. The parties hereto acknowledge and agree
that Parent is relying on the covenants and agreements set forth in this
section, that without such covenants Parent would not enter into the Merger
Agreement or consummate the Merger or the other transactions contemplated
thereby, and that the Number of Parent Shares Per Holder Stockholder is entitled
to receive at the Effective Time are sufficient consideration to make the
covenants and agreements set forth herein enforceable. The terms of this
Section 6.01 shall be enforceable against Stockholder. For purposes of this
Article VI, the term “Subsidiaries” shall include the Company and its
Subsidiaries.

(a) Non-Competition. To more effectively protect the value of the business of
Parent and its Subsidiaries, and to induce Parent to consummate the Merger,
Stockholder covenants and agrees that, during the Term, it will not, and will
cause its Affiliates not to, directly or indirectly, as a director, officer,
equityholder, partner, owner, employee or in any other capacity for any other
business, consult with, or participate in any business or business unit that
(x) is engaged in providing Parking Services within the Territory or (y) is
engaged as a principal part of such business or business unit in providing
Parking Related Services within the

 

12



--------------------------------------------------------------------------------

Territory. In addition, during the Term, with respect to any Relevant Investment
of Stockholder or any of its Affiliates which is, to the knowledge (assuming
reasonable oversight of the business or business unit) of any member of the
Parent Board that is an affiliate, director, employee, professional or agent of
Stockholder or an affiliate of Stockholder, seeking to enter into a management
or lease agreement with respect to a Parking Facility, Stockholder shall follow
the procedures set forth in subsection (i) and (ii) below at the time of
termination, extension or renewal of any such existing management agreement or
lease or the initiation of a management agreement or lease thereafter.

(i) In the case of any Relevant Investment controlled by Stockholder or its
Affiliates, Stockholder shall notify Parent in writing, and Parent shall have
five (5) Business Days following the date of such notice to present a proposal
to Stockholder whereby Parent will manage or lease the Parking Facility, which
proposal Stockholder will, and will cause its Affiliates to, consider in good
faith.

(ii) In the case of any Relevant Investment not controlled by Stockholder,
Stockholder shall, to the extent Stockholder determines it is appropriate to do
so, consistent with existing practices and communications with the Person
controlling such Relevant Investment, encourage the controlling Person to
discuss with Parent whether Parent is interested in managing or leasing the
Parking Facility.

(b) Non-Solicitation of Employees. Stockholder hereby covenants and agrees that,
during the Term, Stockholder will not, and will cause its Affiliates not to,
directly or indirectly, as a director, officer, equityholder, partner, owner,
employee or in any other capacity for any other business, either for itself or
for any other Person, hire (as an employee or in any other capacity), solicit or
encourage any person employed by Parent or any of its Subsidiaries (as an
employee or in any other capacity) in a senior executive or manager capacity to
leave the employ of Parent or any of its Subsidiaries, or hire any such person
who has left the employ of Parent or any of its Subsidiaries if such hiring
occurs at any time within one year after the departure of such person from such
employment; provided that nothing in this Section 6.01(b) shall prohibit
Stockholder from soliciting or hiring any person who responds to a general
solicitation not targeted at the employees of Parent or any of its Subsidiaries.

(c) Non-Solicitation of Customers. Stockholder hereby covenants and agrees that,
during the Term, Stockholder will not, and will cause its Affiliates not to,
directly or indirectly, as a director, officer, equityholder, partner, owner,
employee or in any other capacity for any other business, either for itself or
any other Person (i) induce or attempt to induce any client or customer of
Parent or any of its Subsidiaries or any owner, lessor, manager or operator of a
Parking Facility managed or leased by Parent or any of its Subsidiaries or any
Affiliate thereof (each, a “Parent Customer”), to terminate or reduce the
Parking Services business it conducts with Parent or any of its Subsidiaries or
any Affiliates thereof or change the terms of its relationship as to Parking
Services with Parent or any of its Subsidiaries or any Affiliates thereof to
terms that are less favorable to Parent or any of its Subsidiaries or any
Affiliates thereof, (ii) provide Parking Services to any Parent Customer or
(iii) solicit any Parent Customer at any time to provide Parking Services to
such Parent Customer.

 

13



--------------------------------------------------------------------------------

(d) Confidentiality. Stockholder hereby covenants and agrees that, during the
Term, Stockholder will, and will cause its Affiliates and representatives to,
maintain the confidentiality of, and refrain from using or disclosing to any
Person, all Confidential Information, except to the extent disclosure is
required by Law or in response to any summons or subpoena or in connection with
any litigation. In the event that such party reasonably believes after
consultation with counsel that it is required by Law or in response to any
summons or subpoena or in connection with any litigation to disclose any
Confidential Information, such party will (i) provide Parent with prompt notice
before such disclosure so that Parent may attempt to obtain a protective order
or other assurance that confidential treatment will be accorded to such
Confidential Information and (ii) cooperate with Parent in attempting to obtain
such order or assurance.

(e) Non-Disparagement. Stockholder hereby covenants and agrees that, during the
Term, Stockholder will not, and will cause its Affiliates not to, directly or
indirectly, make any statement or any other expressions (in writing, orally or
otherwise) on television, radio, the internet or other media or to any third
party, including in communications with any customers, vendors, prospects,
employees, sales or leasing representatives or distributors, which are in any
way disparaging of Parent or any of its Subsidiaries, or any of their respective
Affiliates, or the products and services of the foregoing.

(f) Blue-Pencil. If any court of competent jurisdiction shall at any time deem
the term of any particular restrictive covenant contained in this Section 6.01
too lengthy or the geographic area covered too extensive, the other provisions
of this Section 6.01 shall nevertheless stand, the Term shall be deemed to be
the longest period permissible by Law under the circumstances and the geographic
area covered shall be deemed to comprise the largest territory permissible by
Law under the circumstances. The court in each case shall reduce the Term and/or
geographic area covered to permissible duration or size.

Section 6.02. Indemnification of Parent Indemnified Parties.

(a) Stockholder hereby agrees to be bound by the provisions of Article 9 of the
Merger Agreement as if Stockholder were a direct party thereto. For the
avoidance of doubt, the obligation of Stockholder to indemnify the Parent
Indemnified Parties against, save and hold the Parent Indemnified Parties
harmless from and against, and pay on behalf of or reimburse the Parent
Indemnified Parties for, any Adverse Consequences pursuant to Article 9 of the
Merger Agreement shall be subject to the limitations and procedures expressly
set forth in Article 9 of the Merger Agreement.

(b) Notwithstanding the foregoing, (i) in the event that both Stockholder and,
if applicable, the Holding Vehicle in which such Stockholder holds voting equity
interests (the “Applicable Holding Vehicle”), are parties to Closing Agreements
with Parent, the Applicable Holding Vehicle shall be the indemnitor of first
resort with respect to the claims that may be brought by any Parent Indemnified
Parties against such Stockholder pursuant to Article 9 of the Merger Agreement,
with the obligations of the Applicable Holding Vehicle being primary and any
obligations of such Stockholder being full and unconditional but secondary with
respect to such indemnification obligations described in the foregoing sentence,
and (ii) in the event that the Applicable Holding Vehicle distributes the shares
of Parent Common Stock held by it to such

 

14



--------------------------------------------------------------------------------

Stockholder or dissolves, liquidates, terminates its existence or otherwise
ceases to exist, such Stockholder shall be obligated to indemnify the Parent
Indemnified Parties as to any claim for indemnification under Article 9 of the
Merger Agreement in accordance with its Pro Rata Share.

(c) The Miscellaneous provisions contained in Article 10 of the Merger Agreement
(including Sections 10.9, 10.11, 10.12 and 10.18) shall be binding upon
Stockholder with respect to the interpretation, enforceability, performance,
termination or validity of Article 9 and any claims for indemnification made
thereunder.

Section 6.03. Matters Relating to Stockholders’ Representative.

(a) Appointment. Stockholder hereby irrevocably constitutes and appoints
Stockholders’ Representative as the true, exclusive and lawful agent and
attorney-in-fact of Stockholder to act in the name, place and stead of
Stockholder in connection with the transactions contemplated by the Merger
Agreement, the Registration Rights Agreement and this Agreement, in accordance
with the terms and provisions of the Merger Agreement and this Agreement, and to
act on behalf of Stockholder in any Proceeding involving this Agreement or the
Merger Agreement (including any claim for indemnification under Article 9 of the
Merger Agreement), to do or refrain from doing all such further acts and things,
and to execute all such documents as Stockholders’ Representative shall deem
necessary or appropriate in connection with the transactions contemplated by
this Agreement and the Merger Agreement, including the power:

(i) to act for Stockholder with regard to matters pertaining to indemnification
referred to in the Merger Agreement, including the power to compromise or settle
any indemnity claim on behalf of Stockholder and to transact matters of
litigation or other Proceedings;

(ii) to act for Stockholder with respect to tax matters in accordance with
Section 6.10 of the Merger Agreement;

(iii) to act for Stockholder with respect to the designation of Board Designees
in accordance with Section 6.12 of the Merger Agreement;

(iv) to execute and deliver all amendments, waivers, ancillary agreements, stock
powers, certificates and documents that Stockholders’ Representative deems
necessary or appropriate in connection with the consummation of the transactions
contemplated by the Merger Agreement; and

(v) to do or refrain from doing any further act or deed on behalf of
Stockholders that the Stockholders’ Representative deems necessary or
appropriate in its sole discretion relating to the subject matter of the Merger
Agreement as fully and completely as Stockholder could do if personally present;

provided, however, that the Stockholders’ Representative shall not have the
right or power to amend, or execute any amendment to, this Agreement or the
Registration Rights Agreement on behalf of Stockholder.

 

15



--------------------------------------------------------------------------------

(b) Removal. The Stockholders’ Representative may be removed or replaced only
upon delivery of written notice to Merger Sub by Stockholders holding at least a
majority of outstanding shares of capital stock of the Company as of immediately
prior to the Effective Time. Parent, Merger Sub, the Surviving Corporation and
any other Person may conclusively and absolutely rely, without inquiry, upon any
action of Stockholders’ Representative in all matters referred to herein.

(c) The Stockholders’ Representative will incur no liability to Stockholder with
respect to any action taken or suffered by any party in reliance upon any
notice, direction, instruction, consent, statement or other document believed by
the Stockholders’ Representative to be genuine and to have been signed by the
proper Person (and the Stockholders’ Representative shall have no responsibility
to determine the authenticity thereof), nor for any other action or inaction,
except its own gross negligence, bad faith or willful misconduct.

(d) Stockholder shall severally, pro rata (based on and limited by its relative
ownership, as of immediately prior to the consummation of the Restructuring or,
if the Restructuring does not occur prior to the occurrence of the Effective
Time, as of immediately prior to the Effective Time, of shares of Parent Common
Stock issued in the Merger (and any securities convertible into or exercisable
or exchangeable for such shares of Parent Common Stock)), and not jointly with
each other Stockholder, indemnify and hold harmless the Stockholders’
Representative against any loss, liability or expense incurred by the
Stockholders’ Representative (without gross negligence, bad faith or willful
misconduct on the part of the Stockholders’ Representative) arising out of or in
connection with the acceptance or administration of the Stockholders’
Representative’s duties hereunder, including the reasonable fees and expenses of
any legal counsel (or other advisor) retained by the Stockholders’
Representative.

Section 6.04. Release. Stockholder, on behalf of itself and its Affiliates,
heirs, beneficiaries, family members (whether by blood, adoption or marriage),
successors and assigns (collectively, the “Releasing Parties”), hereby forever
and unconditionally waives and releases Parent and its current and former
Affiliates, officers, directors and agents (collectively, the “Released
Parties”), to the fullest extent permitted by Law, from all actions, causes of
action, suits, debts, costs, penalties, dues, sums of money, accounts,
reckonings, bonds, bills, liabilities, covenants, contracts, controversies,
variances, trespasses, damages, judgments, demands, grievances or any other
claims of any kind or nature, known or unknown, existing or claimed to exist,
fixed or contingent, both at law and in equity (“Causes of Action”), that such
Releasing Party now has, has ever had or may hereafter have against the Released
Parties arising contemporaneously with or prior to the Effective Date or on
account of or arising out of any matter, cause or event occurring
contemporaneously with or prior to the Closing Date in connection with, or to
the extent relating to, the Company and/or any of its Subsidiaries or
Affiliates; provided, however, that nothing contained herein will release any
Released Party from any Causes of Action arising under this Agreement, the
Merger Agreement or the Transaction Documents or any rights to indemnification
or to advancement or reimbursement of expenses to which the current and former
directors and officers of the Company or any of its Subsidiaries may be entitled
to pursuant to the Merger Agreement, any applicable Contract in effect on the
date hereof, applicable Law or arising under the Organizational Documents of the
Company or any of its Subsidiaries if, and to the extent, any such rights to
indemnification or to advancement

 

16



--------------------------------------------------------------------------------

or reimbursement of expenses arise out of, or otherwise relate to, actions or
claims brought or asserted against such persons after the date of this
Agreement.

Section 6.05. Waiver of Dissenters’ Rights. Stockholder hereby waives any rights
of dissent or other similar rights that Stockholder may have as a result of, or
otherwise in connection with, the Merger or any of the other transactions
contemplated by the Merger Agreement.

Section 6.06. Restrictions on Transfer of Company Securities. From and after the
date of this Agreement until the Effective Date, Stockholder shall not, directly
or indirectly, (a) Transfer or offer to Transfer any Company Securities,
(b) tender any Company Securities in connection with any tender or exchange
offer or otherwise or (c) otherwise restrict the ability of Stockholder to
freely exercise all voting rights with respect to the Company Securities. Any
action attempted to be taken in violation of the preceding sentence will be null
and void. Nothing in this Section 6.06 shall limit or preclude Stockholder’s
right to Transfer any Company Securities (x) to any Permitted Transferee solely
for estate planning or charitable purposes or (y) as contemplated by
Section 7.2(i) and Schedule F to the Merger Agreement to effect the
Restructuring; provided that, (i) Stockholder provides at least three Business
Days advance written notice to Parent of such proposed Transfer (including
providing such other information and documentation related to the proposed
Permitted Transferee as Parent may reasonably request), (ii) such Permitted
Transferee agrees in a written agreement with Parent (in form and substance
satisfactory to Parent, in its reasonable discretion) to hold such Company
Securities pursuant to, and to be bound by, the terms and conditions of this
Agreement as “Stockholder” hereunder, and to make each of the representations
and warranties hereunder in respect of the Company Securities transferred as
Stockholder has made hereunder (a “Joinder”), (iii) the Joinder shall be valid
and binding in all respects on the Permitted Transferee, and (iv) Stockholder
will deliver, or cause to be delivered, to Parent a supplement to Schedule A to
this Agreement reflecting the Transfer of such Company Securities; provided,
further, that, in the event that any proposed Permitted Transferee does not
comply with the obligations imposed hereunder with respect to any Company
Securities purported to be transferred to such Person, such transfer shall be
deemed null and void ab initio. Notwithstanding the foregoing in this
Section 6.06, it is expressly acknowledged and agreed that no Holding Vehicle
shall be required to be bound by the restrictive covenants in Section 6.01(a),
(b) or (c).

Section 6.07. Restrictions on Transfer of Acquired Shares. Except as set forth
in Article V of this Agreement and under applicable securities Laws, the
Transfer of any of the Acquired Shares by any Stockholder shall not be subject
to any restrictions; provided, however, Stockholder agrees that, except in the
event of a Transfer of any Acquired Shares by Stockholder pursuant to a Public
Sale, it shall be a condition precedent to any Transfer or series of related
Transfers of Acquired Shares (a) representing 5% or more of the issued and
outstanding Parent Common Stock to any Person, (b) following which, the
transferee, together with its Affiliates and any member of a “group” (as defined
in Section 13(d)(3) of the Exchange Act) with such transferee, would own
beneficially or of record 5% or more of the issued and outstanding shares of
Parent Common Stock or (c) to any Affiliate of Stockholder or any of the Other
Stockholders or any member of a “group” (as defined in Section 13(d)(3) of the
Exchange Act) with Stockholder or any Other Stockholder or their respective
Affiliates, in each case, (i) for such transferee to execute and deliver to
Parent a Joinder (with respect to Article IV, Article V and

 

17



--------------------------------------------------------------------------------

this Section 6.07 only) with respect to such Acquired Shares, (ii) for such
Joinder to be valid and binding in all respects on such transferee and (iii) for
Stockholder to deliver, or cause to be delivered, to Parent a supplement to
Schedule A to this Agreement reflecting the Transfer of such Acquired Shares.
Any purported sale or transfer by any Stockholder or its Affiliates without
compliance with the obligation in the preceding sentence shall be null and void
ab initio.

ARTICLE VII.

CERTAIN INDEMNIFICATION OBLIGATIONS

Section 7.01. Indemnification Obligations. With respect to any obligation of
Parent or any of its Subsidiaries (each, a “Parent Company” and collectively,
the “Parent Companies”) to indemnify, defend and/or hold harmless, or advance
expenses to, any of the Board Designees for any Adverse Consequences arising out
of or with respect to current, future or prior service on the Board of Directors
(each, an “Indemnitee”), Parent hereby acknowledges and agrees that (a) such
Parent Company is the indemnitor of first resort; (b) the obligations of such
Parent Company to each Indemnitee are primary, and any obligations of
Stockholder, any Affiliate of Stockholder or any Fund to provide advancement of
expenses or indemnification for any Adverse Consequences incurred by an
Indemnitee and for which any Parent Company has agreed (or is otherwise
obligated) to indemnify Indemnitee (whether under any Organizational Document or
any other agreement or document) are secondary, and (c) if Stockholder, or any
Affiliate of Stockholder, Fund or other Indemnitee, is obligated to pay, or
pays, or causes to be paid for any reason, any expense or Adverse Consequences
which any Parent Company is otherwise obligated (whether under any
Organizational Document or any other agreement or document) to pay to or on
behalf of Indemnitee, then (x) Stockholder, Affiliate of Stockholder, Fund or
other Indemnitee, as the case may be, shall be fully subrogated to and otherwise
succeed to all rights of Indemnitee with respect to such payment, including with
respect to rights to claim such amounts from such Parent Company; and (y) as
applicable, Parent shall, or shall cause such other Parent Company to be
obligated to, reimburse, indemnify and hold harmless (or cause one or more other
Parent Companies to reimburse, indemnify and hold harmless) Stockholder,
Affiliate of Stockholder, Fund or other Indemnitee, as the case may be, for all
such payments actually made by such entity or person on behalf of or for the
benefit of Indemnitee. For purposes of this Agreement, “Fund” shall mean any
investment fund formed or managed by Kohlberg & Company, L.L.C. or any of its
Affiliates or for which Kohlberg & Company, L.L.C. or any of its Affiliates
serves as an investment adviser including Stockholder and its parallel funds and
alternative vehicles, and any other partnership, limited liability company or
other legal entity that is an Affiliate of any of the foregoing which directly
or indirectly owns equity securities of Parent or any other Parent Company.

Section 7.02. Specific Waiver of Subrogation, Contribution, etc. Parent hereby
unconditionally and irrevocably waives, relinquishes and releases, on behalf of
itself and each other Parent Company, and covenants and agrees not to exercise,
and to cause each Affiliate of any Parent Company not to exercise, any claims or
rights that any Parent Company may now have or hereafter acquire against any
Indemnitee (in any capacity) that arise from or relate to the existence,
payment, performance or enforcement of any of the Parent Companies’ obligations
under this Article VII or under any indemnification obligation or obligation to
advance expenses to Indemnitee (whether under any Organizational Document or any
other agreement or document), including any right of subrogation, reimbursement,
exoneration, contribution or

 

18



--------------------------------------------------------------------------------

indemnification and any right to participate in any claim or remedy of any
Indemnitee against any other Indemnitee, whether such claim, remedy or right
arises in equity or under contract, statute, common law or otherwise, including
any right to claim, take or receive from any Indemnitee, directly or indirectly,
in cash or other property or by set-off or in any other manner, any payment or
security or other credit support on account of such claim, remedy or right.

ARTICLE VIII.

GENERAL

Section 8.01. Notices. Any notice to be given by any party to this Agreement
shall be given in writing and may be effected by facsimile, personal delivery,
overnight courier, e-mail or sent by certified, United States Mail, postage
prepaid, addressed to (a) Parent at the address, e-mail or facsimile number set
forth in the Merger Agreement, including to the persons designated therein to
receive copies and (b) any Holder at the address, e-mail or facsimile number set
forth on the signature page hereto. The date of service for any notice sent in
compliance with the requirements of this Section 8.01 shall be (i) the date such
notice is personally delivered, (ii) three days after the date of mailing if
sent by certified or registered mail, (iii) one day after date of delivery to
the overnight courier if sent by overnight courier or (iv) the next succeeding
Business Day after transmission by e-mail or facsimile.

Section 8.02. No Third Party Beneficiaries. Except (a) as set forth in
Section 6.04 of this Agreement and Article 9 of the Merger Agreement (which
Stockholder has agreed to be bound by under Section 6.02 of this Agreement),
(b) as to Section 6.03 of this Agreement with respect to the Stockholders’
Representative (who is intended to be an express third party beneficiary of
Section 6.03), and (c) as to Article VII of this Agreement, with respect to any
Fund, Affiliate of Stockholder or Indemnitee (who are intended to be express
third party beneficiaries of Article VII), nothing in this Agreement, express or
implied, is intended to or shall confer upon the Person (other than the parties
to this Agreement) any right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

Section 8.03. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware, without giving effect to
any applicable principles of conflict of laws that would cause the Laws of
another state otherwise to govern this Agreement.

Section 8.04. Severability. If any provision of this Agreement is determined by
a court of competent jurisdiction to be invalid or unenforceable, the remainder
of this Agreement shall nonetheless remain in full force and effect.

Section 8.05. Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Stockholder may not assign this Agreement or any of its rights or
obligations hereunder except as expressly provided for herein. Parent may not
assign its rights or obligations under this Agreement except with the prior
written consent of Stockholder, which consent may be given or withheld in such
party’s sole discretion; provided, however, that Parent may (i) assign its
rights and remedies hereunder as collateral to any bank or other financial
institution that has loaned funds or otherwise extended credit to it or any of
its affiliates or (ii) assign its rights under this Agreement

 

19



--------------------------------------------------------------------------------

to a related or Affiliated entity; provided that, in each case, no such
assignment shall relieve the assignor of its liabilities and obligations
hereunder.

Section 8.06. Interpretation. Interpretation of this Agreement shall be governed
by the following rules of construction: (i) words in the singular shall be held
to include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires, (ii) references to the terms
article, section and schedule are references to the articles, sections and
schedules to this Agreement unless otherwise specified, (iii) the word
“including” and words of similar import shall mean “including without
limitation,” (iv) the word “or” shall not be exclusive, (v) the headings are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement, (vi) a reference to any Person includes such
Person’s successors and permitted assigns, (vii) any reference to “days” means
calendar days unless Business Days are expressly specified and (viii) this
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.

Section 8.07. Amendments; Waivers. This Agreement may not be amended without the
express written agreement signed by all of the parties to this Agreement. No
provision of this Agreement may be waived without the express written agreement
signed by the party making such waiver. The failure of any party to assert any
of its rights under this Agreement or otherwise will not constitute a waiver of
such rights.

Section 8.08. Fees and Expenses. All matters relating to the responsibility of
each of Stockholder and Parent for fees and expenses (including the fees and
expenses of financial consultants, investment bankers, accountants and legal
counsel) in connection with the entry into of this Agreement and the
consummation of the actions contemplated hereby shall be governed by
Section 10.18 of the Merger Agreement, and Stockholder hereby acknowledges and
agrees to be bound by Section 10.18 of the Merger Agreement.

Section 8.09. Entire Agreement. This Agreement (together with the Merger
Agreement) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, among the parties to this Agreement with respect to the subject matter of
this Agreement.

Section 8.10. Remedies Cumulative. Except as otherwise provided in this
Agreement, any and all remedies expressly conferred upon a party to this
Agreement will be cumulative with, and not exclusive of, any other remedy
contained in this Agreement, at law or in equity. The exercise by a party to
this Agreement of any one remedy will not preclude the exercise by it of any
other remedy.

Section 8.11. Counterparts; Effectiveness. This Agreement and any amendment
hereto may be executed and delivered in two or more identical counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. Except as set forth in
Section 2.01, this Agreement shall become effective and binding upon any
Stockholder when executed by Stockholder and Parent. In the event that any
signature to this Agreement or any amendment hereto is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format

 

20



--------------------------------------------------------------------------------

data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof. No party hereto shall raise the use of a facsimile machine or e-mail
delivery of a “.pdf” format data file to deliver a signature to this Agreement
or any amendment hereto or the fact that such signature was transmitted or
communicated through the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file as a defense to the formation or enforceability of a
contract, and each party hereto forever waives any such defense.

Section 8.12. Specific Performance. The parties to this Agreement agree that
irreparable damage would occur and that the parties to this Agreement would not
have any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties to this Agreement
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without the necessity of posting bond or other security
or showing actual damages, and this being in addition to any other remedy to
which they are entitled at law or in equity.

Section 8.13. Submission to Jurisdiction. Each of the parties hereto irrevocably
agrees that all claims, controversies and disputes of any kind or nature
relating in any way to the enforcement or interpretation of this Agreement or to
the parties’ dealings, rights or obligations in connection herewith, shall be
brought exclusively in the Court of Chancery of the State of Delaware or, if
such court shall not have jurisdiction, any federal court of the United States
located in the State of Delaware, or, if neither the Court of Chancery of the
State of Delaware nor any such federal court has jurisdiction, any other state
court located in the State of Delaware. Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the actions contemplated by this
Agreement in any court or tribunal other than the aforesaid courts. Each of the
parties hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 8.13,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by the applicable law, any claim that (a) the suit,
action or proceeding in such court is brought in an inconvenient forum, (b) the
venue of such suit, action or proceeding is improper or (c) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts. Each of the
parties hereto agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 8.01 or in such
other manner as may be permitted by applicable Laws, will be valid and
sufficient service thereof. Notwithstanding the foregoing in this Section 8.13,
a party may commence any action or proceeding in a court other than the
above-named courts

 

21



--------------------------------------------------------------------------------

solely for the purpose of enforcing an order or judgment issued by one of the
above-named courts.

Section 8.14. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION, CONTROVERSY OR OTHER LEGAL ACTION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.14.

[Remainder of Page Intentionally Left Blank.

Signature Pages Follow.]

 

 

 

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Closing Agreement to be
duly executed as of the date first written above.

 

COMPANY: STANDARD PARKING CORPORATION By:  

/s/ James A. Wilhelm

Name: James A. Wilhelm Title: President and Chief Executive Officer

 

 

 

Signature Page to Closing Agreement



--------------------------------------------------------------------------------

STOCKHOLDER: KOHLBERG INVESTORS V, L.P. By:   Kohlberg Management V, L.L.C., its
general partner By:  

/s/ Seth H. Hollander

  Name: Seth H. Hollander   Title: Vice President

 

 

 

Signature Page to Closing Agreement



--------------------------------------------------------------------------------

SCHEDULE A

OWNERSHIP

 

Name of Stockholder   Company Securities Kohlberg Investors V, LP   67,123,734
shares of Company Common Stock



--------------------------------------------------------------------------------

Execution Version

CLOSING AGREEMENT

This CLOSING AGREEMENT (this “Agreement”) dated as of February 28, 2012, is by
and between Standard Parking Corporation, a Delaware corporation (“Parent”), and
the Person executing this Agreement as a “Stockholder” on the signature page
hereto (together with any Permitted Transferee to whom such Person Transfers any
Company Securities and any transferee of any Acquired Shares, in each case that
is required to execute and deliver a Joinder as a condition precedent to such
Transfer in accordance with Section 6.06, “Stockholder”).

RECITALS:

WHEREAS, pursuant to the Agreement and Plan of Merger (as amended from time to
time in accordance with its terms, the “Merger Agreement”), dated as of the date
hereof, by and among Parent, KCPC Holdings, Inc., a Delaware corporation (the
“Company”), Hermitage Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), and Kohlberg CPC Rep, L.L.C., in its
capacity as Stockholders’ Representative thereunder, among other things, at the
Effective Time, Merger Sub will be merged with and into the Company, with the
Company surviving the Merger on the terms and subject to the conditions set
forth in the Merger Agreement (the “Merger”);

WHEREAS, Stockholder owns the number and type of Company Securities (as defined
herein) set forth on Schedule A hereto;

WHEREAS, at the Effective Time, Stockholder will be entitled to receive a number
of shares of Parent Common Stock equal to the Number of Parent Shares Per Holder
for Stockholder (together with (i) any other shares of Parent Common Stock
acquired by Stockholder after the date hereof, (ii) any securities convertible
into or exercisable or exchangeable for shares of Parent Common Stock held by
Stockholder, or (iii) any shares of Parent Common Stock issuable to Stockholder
upon conversion, exercise or exchange of the securities described in clause
(ii), the “Acquired Shares”);

WHEREAS, Stockholder hereby acknowledges and agrees that it will derive
substantial benefit from the consummation of the Merger, and, accordingly,
Parent and Stockholder desire to establish in this Agreement certain terms and
conditions concerning the corporate governance of Parent and the Acquired Shares
and related provisions concerning the relationship of Stockholder with Parent;

WHEREAS, simultaneously with the execution and delivery of this Agreement,
Parent has entered into closing agreements in form and substance similar to this
Agreement with certain other holders of Company Securities (the “Other
Stockholders”) in connection with the Merger Agreement and the Merger (the
“Other Closing Agreements”); and

WHEREAS, as a condition and inducement to Parent and Merger Sub entering into
and incurring their respective obligations under the Merger Agreement, Parent
and Merger Sub require that Stockholder enter into this Agreement and the Other
Stockholders enter into the Other Closing Agreements.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01. Definitions. Capitalized terms used in this Agreement and not
defined herein have the meanings ascribed to such terms in the Merger Agreement.
In addition, the following terms shall have the corresponding meanings for
purposes of this Agreement:

“Acquired Shares” has the meaning set forth in the Recitals.

“Agreement” has the meaning set forth in the Preamble.

“beneficial ownership” means, with respect to any securities, having any
“beneficial ownership” of such securities (as determined pursuant to Rule 13d-3
under the Exchange Act) or otherwise having any right to exercise voting rights
with respect to such securities, and “beneficial owner” means any Person having
beneficial ownership of any securities.

“Board of Directors” means the board of directors of Parent.

“Causes of Action” has the meaning set forth in Section 6.04.

“Company” has the meaning set forth in the Recitals.

“Company Common Stock” means common stock, par value $0.01 per share, of the
Company.

“Company Preferred Stock” means preferred stock, par value $0.01 per share, of
the Company.

“Company Securities” has the meaning set forth in Section 3.01(e).

“Company Stockholder” means any Person that is a holder of Company Common Stock
or Company Preferred Stock as of the date of this Agreement or at any time
hereafter and prior to the Effective Time (including any Person that is a holder
of Company Options that will exercise this, her or its Company Options prior to
the Effective Time and, upon the consummation of the Restructuring, each Holding
Vehicle), and such Person’s successors and assigns.

“Confidential Information” means all information regarding Parent and its
Subsidiaries (including, as of the Effective Time, the Company and its
Subsidiaries), including any business plans, financial information, operational
information, personnel records, supplier and vendor lists, supplier and vendor
contracts and projections; provided, however, that “Confidential Information”
shall not include information (i) which is or becomes generally

 

2



--------------------------------------------------------------------------------

available to the public other than as a result of the breach of this Agreement
by Stockholder or its Affiliates or (ii) is or becomes available to Stockholder
or its Affiliates on a non-confidential basis from a source other than Parent,
provided that Stockholder and its Affiliates did not know or have any reason to
know that the source of such information was bound by a confidentiality
agreement or other confidentiality obligation with respect to such information.

“Contract” means any contract, commitment, purchase order, mortgage, instrument,
indenture, sales order, license, lease or other agreement or arrangement,
whether written or oral, in any case, which is legally binding.

“Effective Date” has the meaning set forth in Section 2.01.

“Fund” has the meaning set forth in Section 7.01.

“Holding Vehicle” means each holding entity formed or organized by the Company
Stockholders after the date hereof to effect the Restructuring.

“Joinder” has the meaning set forth in Section 6.06.

“Merger” has the meaning set forth in the Recitals.

“Merger Agreement” has the meaning set forth in the Recitals.

“Merger Sub” has the meaning set forth in the Recitals.

“Other Closing Agreements” has the meaning set forth in the Recitals.

“Other Stockholders” has the meaning set forth in the Recitals.

“Parent” has the meaning set forth in the Preamble.

“Parent Customer” has the meaning set forth in Section 6.01(c).

“Parking Facility” means any motor vehicle parking lot, parking garage or other
parking facility for which parking revenue is collected, including any of the
foregoing that is incorporated into any larger plot, building or other site or
structure.

“Parking Related Services” means the provision, for revenue, by a business or
business unit of products and/or services to, or with respect to, a Parking
Facility that is leased, managed or operated by a third party (e.g., services
consisting of cleaning of Parking Facilities, security for Parking Facilities or
surface transportation to or from Parking Facilities, in each case where such
Parking Facilities are leased, managed or operated by a third party).

“Parking Services” means owning, leasing, or managing or operating for a third
party, Parking Facilities, other than, in the case of Section 6.01(a), solely as
an activity ancillary to the ownership or operation of a non-parking business
(e.g., a restaurant or retail business) or asset (e.g., an office building).

 

3



--------------------------------------------------------------------------------

“Permitted Transfer” means any Transfer made by Stockholder in accordance with
Section 7.2(i) and Schedule F of the Merger Agreement to effect the
Restructuring.

“Permitted Transferee” means, with respect to Stockholder, any other Company
Stockholder, any immediate family member of Stockholder, any trust, partnership,
corporation, limited liability company or other entity of which the
beneficiaries or beneficial owners, as the case may be, are Company Stockholders
or Permitted Transferees, a trust or other entity for the benefit of any Person
that is qualified as a charitable organization under Section 501(c)(3) of the
Code, or a family foundation established by or on behalf of one or more of the
Company Stockholders for the purpose of making charitable gifts or donations to
Persons that are qualified as charitable organizations under Section 501(c)(3)
of the Code, in each case, which transferee executes and delivers to Parent a
Joinder in accordance with Section 6.06.

“Public Sale” means any Transfer of Acquired Shares (i) in accordance with the
manner of sale requirements set forth in Rule 144(f), whether pursuant to a
transaction effected pursuant to Rule 144, an effective registration statement
under the Securities Act or otherwise, (ii) effected pursuant to any merger,
consolidation or business combination involving Parent in which Parent is not
the surviving entity, or any tender offer or exchange offer for all of the
outstanding shares of Parent Common Stock pursuant to which at least 50% or more
of the outstanding shares of Parent Common Stock are so tendered or exchanged,
or (iii) a public offering of securities pursuant to a firm commitment
underwritten public offering pursuant to an effective registration statement
under the Securities Act; provided that, for the avoidance of doubt, a “Public
Sale” shall not include any privately negotiated transaction for the transfer or
purchase and sale of all or any portion of the Acquired Shares (other than in
connection with the events described in clause (ii) above).

“Qualified Director” means a director who qualifies as an independent director
of Parent under (i) the bylaws of Parent and any applicable corporate governance
policies or guidelines of Parent then in effect and (ii) (A) the Nasdaq
Marketplace Rules, as such rules may be amended or supplemented from time to
time or (B) if the Parent Common Stock is listed on a securities exchange or
quotation system other than the Nasdaq Global Select Market, any comparable rule
or regulation of the primary securities exchange or quotation system on which
the Parent Common Stock is listed or quoted, in each case as determined by the
Board of Directors. Notwithstanding the foregoing, no Affiliate of Stockholder
or any member of a “group” (as defined in Section 13(d)(3) of the Exchange Act)
with Stockholder shall be deemed a “Qualified Director”.

“Released Parties” has the meaning set forth in Section 6.04.

“Releasing Parties” has the meaning set forth in Section 6.04.

“Relevant Investment” means any equity investment in any business that owns or
leases any motor vehicle parking lot, parking garage or other parking facility.

“Restructuring” means the restructuring of the Target Companies as set forth in
Section 7.2(i) and Schedule F of the Merger Agreement.

 

4



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.

“Stockholder” has the meaning set forth in the Preamble.

“Stockholders’ Agreement” means the Stockholders Agreement of the Company, as
dated as of May 22, 2007 and in effect as of the date hereof (without amendment
or modification hereafter), by and among the Company and the Company
Stockholders, a true and complete copy of which has been delivered to Parent.

“Stockholders Meeting” has the meaning set forth in Section 4.01.

“Term” means the period beginning on the Effective Date and ending on the fourth
anniversary of the Effective Date.

“Territory” means anywhere in the United States.

“Transfer” means, with respect to any security, directly or indirectly,
(i) selling, assigning, transferring, hypothecating, pledging, encumbering,
permitting the creation of a Lien upon or otherwise disposing of (including by
merger, consolidation or otherwise by operation of law) such security or
entering into any Contract with respect thereto or (ii) granting any proxy or
entering into any voting agreement, voting trust, power of attorney, consent or
other agreement or arrangement with respect to the voting of such security
(other than pursuant to this Agreement).

“Voting Term” means the period beginning on the Effective Date and ending on the
third anniversary of the Effective Date.

ARTICLE II.

EFFECTIVENESS OF AGREEMENT

Section 2.01. Effective Date. The parties have executed and delivered this
Agreement on the date hereof and the provisions of this Agreement shall be
effective upon the execution and delivery of this Agreement by each of the
parties hereto; provided that Article IV, Article V and Sections 6.01, 6.02,
6.04 and 6.07 of this Agreement shall not be effective (and no party shall have
any rights or obligations thereunder) until the occurrence of the Effective Time
(the “Effective Date”). Notwithstanding anything to the contrary contained
herein, (a) the covenants and agreements set forth in (i) Sections 4.01 and 4.02
shall terminate and be of no further force or effect at the end of the Voting
Term, and (ii) Sections 5.01, 5.02, 6.01(a), 6.01(b) and 6.01(c) and 6.07 shall
terminate and be of no further force or effect at the end of the Term, and
(b) this

 

5



--------------------------------------------------------------------------------

Agreement shall terminate upon any termination of the Merger Agreement in
accordance with the terms thereof prior to the occurrence of the Effective Time.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of Stockholder. Stockholder hereby
represents and warrants to Parent as follows:

(a) Organization and Good Standing. To the extent Stockholder is not a natural
person, Stockholder is duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization, with all requisite power
and authority required to conduct its business as presently conducted.

(b) Authority. Stockholder has all requisite power and authority to execute and
deliver this Agreement and to perform all of its obligations hereunder. The
execution and delivery by Stockholder of this Agreement and the performance by
Stockholder of its obligations hereunder have been duly authorized by all
requisite action of Stockholder (to the extent that Stockholder is not a natural
person) and no other action on the part of Stockholder or its securityholders is
necessary to authorize the execution, delivery or performance by Stockholder of
this Agreement.

(c) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Stockholder and, assuming that this Agreement has been duly
authorized, executed and delivered by Parent, constitutes the legal, valid and
binding obligation of Stockholder, enforceable against Stockholder in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by (i) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar Laws from time to time in effect affecting
generally the enforcement of creditors’ rights and (ii) general principles of
equity.

(d) Non-Contravention. The execution and delivery of this Agreement by
Stockholder and the performance by Stockholder of its obligations hereunder does
not and will not (i) violate any provision of the Organizational Documents of
Stockholder (to the extent that Stockholder is not a natural person),
(ii) conflict with or violate any Law or order of any Governmental Authority
applicable to Stockholder or its assets or properties, (iii) require any Permit,
authorization, consent, approval, exemption or other action by, notice to or
filing with, any Person or Governmental Authority (other than filings by
Stockholder with the SEC under Sections 13 and 16 of the Exchange Act),
(iv) violate, conflict with, result in a material breach of, or constitute (with
or without notice or lapse of time or both) a material default under, or an
event which would give rise to any right of notice, modification, acceleration,
payment, cancellation or termination under, or in any manner release any party
thereto from any obligation under any Permit or Contract to which Stockholder is
a party or by which any of its properties or assets are bound, or (v) result in
the creation or imposition of any Lien on any part of the properties or assets
of Stockholder (including the Acquired Shares).

(e) Ownership of the Company Securities and Acquired Shares. As of the date
hereof, Stockholder is the record and beneficial owner of, and has good and
valid title to, the

 

6



--------------------------------------------------------------------------------

number of shares of capital stock of the Company, and securities convertible
into or exercisable or exchangeable for shares of capital stock of the Company
set forth on Schedule A hereto (the “Company Securities”), free and clear of all
Liens, and has full and unrestricted power to dispose of and vote all of the
Company Securities without the consent or approval of, or any other action on
the part of, any other Person. As of the Effective Date, Stockholder will
(i) except by reason of a Permitted Transfer or a transfer to a Permitted
Transferee in any such case in accordance with Section 6.06, be the record and
beneficial owner of the Acquired Shares free and clear of all Liens (other than
those arising under this Agreement and as set forth in the Organizational
Documents of the applicable Holding Vehicle) set forth on Schedule A (as
supplemented in accordance with Section 6.07), (ii) have good and valid title to
the Acquired Shares, and (iii) except as set forth on Schedule A (as
supplemented in accordance with Section 6.07), and except for restrictions on
transfer of securities under applicable securities laws and set forth in the
Organizational Documents of the applicable Holding Vehicle, will have full and
unrestricted power to dispose of and vote all of the Acquired Shares without the
consent or approval of, or any other action on the part of, any other Person.
Other than pursuant to this Agreement or any agreement entered into to effect
the Restructuring as contemplated by Section 7.2(i) and Schedule F of the Merger
Agreement (which agreement shall not be inconsistent herewith), none of the
Acquired Shares will be held by Stockholder subject to any proxy, voting
agreement, voting trust, power of attorney, consent or other agreement,
arrangement or instrument with respect to the voting of such Acquired Shares.
The Company Securities and Acquired Shares set forth next to Stockholder’s name
on Schedule A hereto (as supplemented in accordance with Sections 6.06 and
6.07), constitute (1) all of the Company Securities that are owned beneficially
or of record by Stockholder as of the date hereof and neither Stockholder nor
any of its Affiliates own, beneficially or of record, or have any right to
acquire (whether currently, upon lapse of time, following the satisfaction of
any conditions, upon the occurrence of any event or any combination of the
foregoing) any Company Securities and (2) all of the Acquired Shares that will
be owned beneficially or of record by Stockholder as of the Effective Date.

(f) Private Placement. Stockholder has been advised that the shares of Parent
Common Stock to be received by Stockholder at the Effective Time: (i) have not
been, and will not at the Effective Time have been, registered under the
Securities Act or any state securities laws, (ii) constitute “restricted
securities” as defined in Rule 144 and (iii) therefore, cannot be resold unless
they are registered under the Securities Act and applicable state securities
laws or unless exemptions from such registration requirements are available.
Stockholder is purchasing Parent Common Stock for its own account for investment
and not with a view to, or for resale in connection with, any distribution
thereof within the meaning of the Securities Act. Stockholder has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of such investment, is able to incur a complete
loss of such investment and is able to bear the economic risk of such investment
for an indefinite period of time. Stockholder acknowledges and understands the
provisions of Section 3.2(e) of the Merger Agreement.

(g) Accredited Investor Status. Stockholder is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

7



--------------------------------------------------------------------------------

Section 3.02. Representations and Warranties of Parent. Parent hereby represents
and warrants to Stockholders as follows:

(a) Organization and Good Standing. Parent is duly incorporated, validly
existing and in good standing under the Laws of the State of Delaware, with all
requisite power and authority required to conduct its business as presently
conducted.

(b) Authority. Parent has all requisite corporate power and authority to execute
and deliver this Agreement and to perform all of its obligations hereunder. The
execution and delivery by Parent of this Agreement and the performance by Parent
of its obligations hereunder have been duly authorized by all requisite
corporate action of Parent and no other action on the part of Parent or its
stockholders is necessary to authorize the execution, delivery or performance by
Parent of this Agreement.

(c) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Parent and, assuming that this Agreement has been duly authorized,
executed and delivered by Stockholder, constitutes the legal, valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
(i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws from time to time in effect affecting generally the
enforcement of creditors’ rights and (ii) general principles of equity.

(d) Non-Contravention. The execution and delivery of this Agreement by Parent
and the performance by Parent of its obligations hereunder does not and will not
(i) violate any provision of the Organizational Documents of Parent,
(ii) conflict with or violate any Law or order of any Governmental Authority
applicable to Parent or its assets or properties, (iii) require any Permit,
authorization, consent, approval, exemption or other action by, notice to or
filing with any Person or Governmental Authority (other than the filing of a
Current Report on Form 8-K with the SEC and as contemplated by the Merger
Agreement), (iv) violate, conflict with, result in a material breach of, or
constitute (with or without notice or lapse of time or both) a material default
under, or an event which would give rise to any right of notice, modification,
acceleration, payment, cancellation or termination under, or in any manner
release any party thereto from any obligation under, any Permit or Contract to
which Parent is a party or by which any of its properties or assets are bound or
(v) result in the creation or imposition of any Lien on any part of the
properties or assets of Parent.

ARTICLE IV.

VOTING AND SUPPORT

Section 4.01. Agreement to Vote. Stockholder irrevocably and unconditionally
agrees that, from and after the Effective Date and for so long as Stockholder
owns, in the aggregate together with its Affiliates, all Other Stockholders and
their respective Affiliates and any other Persons with which any of the
foregoing form a “group” (as defined in Section 13(d)(3) of the Exchange Act)
beneficially or of record more than 10% of the issued and outstanding shares of
Parent Common Stock (provided that the ownership of Parent Common Stock by such
other Persons shall be included for purposes of determining the applicability of
this Section 4.01 only to the extent, and for so long as, Stockholder, any Other
Stockholders or any of their respective

 

8



--------------------------------------------------------------------------------

Affiliates, on the one hand, and such other Persons, on the other hand, are
members of a “group”), at any meeting (whether annual or special, and at each
adjourned or postponed meeting) of Parent’s stockholders, however called, or in
any other circumstances (including any action sought by written consent) upon
which a vote or other consent or approval is sought (any such meeting or other
circumstance, a “Stockholders Meeting”), Stockholder will, during the Voting
Term only, (i) appear at each Stockholders Meeting or, at Stockholder’s option,
otherwise cause all of its Acquired Shares to be counted as present at each
Stockholders Meeting, for purposes of calculating a quorum and respond to any
other request by Parent for written consent, if any, and (ii) vote, or cause to
be voted (including by written consent, if applicable) in person or by proxy,
all of the Acquired Shares to the fullest extent that such Acquired Shares are
entitled to be voted at the time of any vote or action by written consent as
follows:

(a) For the period beginning on the Closing Date and ending on (and including)
the day that is the second anniversary of the Closing Date:

(i) with respect to the election of directors to the Board of Directors, “for”
any and all nominees recommended by the Board of Directors to Parent’s
stockholders as set forth in Parent’s definitive proxy statement with respect to
such election;

(ii) with respect to all other matters submitted for a vote of Parent’s
stockholders, in accordance with the recommendation of the Board of Directors
with respect to such matters; and

(iii) “for” any proposal to adjourn or postpone any Stockholders Meeting at
which any of the foregoing matters are submitted for the consideration of
Parent’s stockholders to a later date if there are not sufficient votes for
approval of such matters on the date on which the Stockholders Meeting is held
to vote “for” the foregoing matters.

(b) For the period beginning on (and including) the day after the day that is
the second anniversary of the Closing Date and ending at the end of the Voting
Term:

(i) with respect to the election of directors to the Board of Directors, “for”
any and all nominees recommended by the Board of Directors to Parent’s
stockholders as set forth in Parent’s definitive proxy statement with respect to
such election;

(ii) “for” any proposal to adjourn or postpone any Stockholders Meeting at which
any of the matters described in Section 4.01(b)(i) above are submitted for the
consideration of Parent’s stockholders to a later date if there are not
sufficient votes for approval of such matters on the date on which the
Stockholders Meeting is held to vote “for” the foregoing matters;

(iii) with respect to all matters, other than those described in
Section 4.01(b)(i) and (ii) above, submitted for a vote of Parent’s
stockholders, in a manner that is proportionate to the manner in which all other
holders of Parent Common Stock eligible to vote cast their votes (i.e., “for”
such matters or “against” such matters, as applicable),

 

9



--------------------------------------------------------------------------------

and Stockholder shall grant a proxy coupled with an interest to the Chairman of
the Board of Directors to vote the Acquired Shares in such manner, which proxy
shall expire by its terms at the time at which Stockholder’s relevant obligation
to vote expires as set forth in this Section 4.01; and

(iv) with respect to any proposal to adjourn or postpone any Stockholders
Meeting at which any of the matters described in Section 4.01(b)(iii) above are
submitted for the consideration of Parent’s stockholders to a later date, in a
manner that is proportionate to the manner in which all others holders of Parent
Common Stock eligible to vote cast their votes with respect to such proposal,
and Stockholder shall grant a proxy coupled with an interest to the Chairman of
the Board of Directors to vote the Acquired Shares in such manner, which proxy
shall expire by its terms at the time at which Stockholder’s relevant obligation
to vote expires as set forth in this Section 4.01.

Section 4.02. Other Actions. Stockholder irrevocably and unconditionally agrees
that, from and after the Effective Date and for so long as Stockholder owns, in
the aggregate together with its Affiliates, all Other Stockholders and their
respective Affiliates and any Persons with which any of the foregoing form a
“group” (as defined in Section 13d-3 of the Exchange Act), beneficially or of
record more than 10% of the issued and outstanding shares of Parent Common Stock
(provided that the ownership of Parent Common Stock by such other Persons shall
be included for purposes of determining the applicability of this Section 4.02
only to the extent, and for so long as, Stockholder, any Other Stockholders or
any of their respective Affiliates, on the one hand, and such other Persons, on
the other hand, are members of a “group”), Stockholder will use its reasonable
best efforts to take any actions with respect to the Acquired Shares as follows:

(a) For the period beginning on the Closing Date and ending on (and including)
the day that is the second anniversary of the Closing Date, as recommended by
the Board of Directors to all of Parent’s stockholders in any definitive proxy
statement, prospectus, offer solicitation or recommendation with respect to any
tender offer or exchange offer for one or more classes of securities of Parent,
or any other written communication directed to one or more classes of Parent’s
stockholders; and

(b) For the period beginning on (and including) the day after the day that is
the second anniversary of the Closing Date and ending at the end of the Voting
Term, in a manner that is proportionate to the actions taken by all other
holders of Parent Common Stock eligible to take actions with respect to the
matters described in this Section 4.02 (e.g., tendering or not tendering shares
of Parent Common Stock).

ARTICLE V.

MARKET ACTIVITIES BY THE SHAREHOLDERS

Section 5.01. Standstill Arrangement. Stockholder irrevocably and
unconditionally agrees that, from and after the Effective Date and for so long
as Stockholder owns, in the aggregate together with its Affiliates, all Other
Stockholders and their respective Affiliates and any other Persons with which
any of the foregoing form a “group” (as defined in Section 13(d)(3) of the
Exchange Act), beneficially or of record more than 5% of the issued and

 

10



--------------------------------------------------------------------------------

outstanding shares of Parent Common Stock (provided that the ownership of Parent
Common Stock by such other Persons shall be included for purposes of determining
the applicability of this Section 5.01 only to the extent, and for so long as,
Stockholder, any Other Stockholders or any of their respective Affiliates, on
the one hand, and such other Persons, on the other hand, are members of a
“group”), Stockholder and its Affiliates and their respective directors,
officers, members, managers, partners, equityholders shall not, during the Term
only, in any manner, directly or indirectly, without the prior written consent
of the Qualified Directors:

(a) acquire or agree to acquire, or publicly offer or propose (with or without
conditions) to acquire, directly or indirectly, by purchase or otherwise, any
voting securities or any direct or indirect rights or options to acquire any
voting securities of Parent or any Subsidiary thereof, or of any successor to or
Person in control of Parent;

(b) make any announcement with respect to, or publicly offer to effect, seek or
propose (with or without conditions), any merger, acquisition, consolidation,
other business combination, restructuring, recapitalization, tender offer,
exchange offer or other extraordinary transaction with or involving Parent or
any of its Subsidiaries or any of its or their securities or assets; provided,
however, that nothing contained herein shall limit the ability of Stockholder to
file or amend its Schedule 13D regarding the Parent Common Stock as required by
Law or to make other securities or tax filings as required by Law so long as
Stockholder does not enter into any contract, agreement or understanding with
respect to Parent’s voting securities (other than this Agreement), or otherwise
take any action, in violation of its obligations under Article IV or clauses
(a)-(f) of this Section 5.01;

(c) other than in connection with the designation of the Board Designees by
Stockholders’ Representative pursuant to Section 6.12 of the Merger Agreement
(i) initiate, propose, induce or attempt to induce any other Person to initiate
any stockholder proposal, nominate any person to be elected as a member of the
Board of Directors or make any attempt to call a special meeting of stockholders
of Parent, (ii) submit any proposal for consideration at, or bring any other
business before, any meeting of stockholders of Parent, or request that Parent
include any proposals or nominees for election as members of the Board of
Directors in any Parent proxy statement, (iii) engage, or in any way
participate, directly or indirectly, in any “solicitation” (as such term is
defined in Rule 14a-1(l) promulgated by the SEC under the Exchange Act) of
proxies or consents (whether or not relating to the election or removal of
directors), seek to advise, encourage or influence any Person with respect to
the voting of any Parent securities (except in support of proposals approved by
the Board of Directors), or (iv) otherwise communicate with Parent’s
stockholders or others pursuant to Rule 14a-1(l)(2)(iv) under the Exchange Act;
provided, however, that nothing herein shall limit the ability of Stockholder to
vote its voting securities on any matter submitted to a vote of the stockholders
of Parent in accordance with the terms of Article IV;

(d) (i) form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act with any other Person other than an
Affiliate of Stockholder with respect to acquisition or voting of any voting
securities of Parent, (ii) enter into any negotiation, Contract, or relationship
(legal or otherwise) with any third parties, other than an Affiliate of
Stockholder, in connection with any of the foregoing or with respect to the
acquisition or voting of any voting securities of Parent or (iii) otherwise
deposit any voting securities of Parent in any

 

11



--------------------------------------------------------------------------------

voting trust or subject any voting securities of Parent to any arrangement or
agreement with respect to the voting of any voting securities of Parent, except,
in the case of clauses (i), (ii) and (iii) above, as expressly set forth in this
Agreement;

(e) publicly seek or publicly request permission to take any action that would
violate any of the foregoing or to amend or waive any provision of this
Section 5.01, or make any public announcement with respect to any of the
foregoing (except as expressly permitted herein); or

(f) take, or cause others to take, any actions that would otherwise violate any
provision of this Section 5.01.

Section 5.02. Other Market Activities. Stockholder irrevocably and
unconditionally agrees that, from and after the Effective Date and for so long
as Stockholder owns, in the aggregate together with its Affiliates, all Other
Stockholders and their respective Affiliates and any Persons with which any of
the foregoing form a “group” (as defined in Section 13(d)(3) of the Exchange
Act), beneficially or of record more than 10% of the issued and outstanding
shares of Parent Common Stock (provided that the ownership of Parent Common
Stock by such other Persons shall be included for purposes of determining the
applicability of this Section 5.02 only to the extent, and for so long as,
Stockholder, any Other Stockholders or any of their respective Affiliates, on
the one hand, and such other Persons, on the other hand, are members of a
“group”), Stockholder shall not in any manner, directly or indirectly, nor
permit its Affiliates or any Person acting on behalf of or pursuant to any
understanding with Stockholder or its Affiliates, during the Term only, to
engage in any Short Sales, derivatives, participations, swaps or enter into any
other arrangements that transfer to another Person, in whole or in part, any of
the economic consequences of ownership of the Acquired Shares without
transferring record ownership of such Acquired Shares to such Person.

ARTICLE VI.

ADDITIONAL COVENANTS

Section 6.01. Restrictive Covenants. The parties hereto acknowledge and agree
that Parent is relying on the covenants and agreements set forth in this
section, that without such covenants Parent would not enter into the Merger
Agreement or consummate the Merger or the other transactions contemplated
thereby, and that the Number of Parent Shares Per Holder Stockholder is entitled
to receive at the Effective Time are sufficient consideration to make the
covenants and agreements set forth herein enforceable. The terms of this
Section 6.01 shall be enforceable against Stockholder. For purposes of this
Article VI, the term “Subsidiaries” shall include the Company and its
Subsidiaries.

(a) Non-Competition. To more effectively protect the value of the business of
Parent and its Subsidiaries, and to induce Parent to consummate the Merger,
Stockholder covenants and agrees that, during the Term, it will not, and will
cause its Affiliates not to, directly or indirectly, as a director, officer,
equityholder, partner, owner, employee or in any other capacity for any other
business, consult with, or participate in any business or business unit that
(x) is engaged in providing Parking Services within the Territory or (y) is
engaged as a principal part of such business or business unit in providing
Parking Related Services within the

 

12



--------------------------------------------------------------------------------

Territory. In addition, during the Term, with respect to any Relevant Investment
of Stockholder or any of its Affiliates which is, to the knowledge (assuming
reasonable oversight of the business or business unit) of any member of the
Parent Board that is an affiliate, director, employee, professional or agent of
Stockholder or an affiliate of Stockholder, seeking to enter into a management
or lease agreement with respect to a Parking Facility, Stockholder shall follow
the procedures set forth in subsection (i) and (ii) below at the time of
termination, extension or renewal of any such existing management agreement or
lease or the initiation of a management agreement or lease thereafter.

(i) In the case of any Relevant Investment controlled by Stockholder or its
Affiliates, Stockholder shall notify Parent in writing, and Parent shall have
five (5) Business Days following the date of such notice to present a proposal
to Stockholder whereby Parent will manage or lease the Parking Facility, which
proposal Stockholder will, and will cause its Affiliates to, consider in good
faith.

(ii) In the case of any Relevant Investment not controlled by Stockholder,
Stockholder shall, to the extent Stockholder determines it is appropriate to do
so, consistent with existing practices and communications with the Person
controlling such Relevant Investment, encourage the controlling Person to
discuss with Parent whether Parent is interested in managing or leasing the
Parking Facility.

(b) Non-Solicitation of Employees. Stockholder hereby covenants and agrees that,
during the Term, Stockholder will not, and will cause its Affiliates not to,
directly or indirectly, as a director, officer, equityholder, partner, owner,
employee or in any other capacity for any other business, either for itself or
for any other Person, hire (as an employee or in any other capacity), solicit or
encourage any person employed by Parent or any of its Subsidiaries (as an
employee or in any other capacity) in a senior executive or manager capacity to
leave the employ of Parent or any of its Subsidiaries, or hire any such person
who has left the employ of Parent or any of its Subsidiaries if such hiring
occurs at any time within one year after the departure of such person from such
employment; provided that nothing in this Section 6.01(b) shall prohibit
Stockholder from soliciting or hiring any person who responds to a general
solicitation not targeted at the employees of Parent or any of its Subsidiaries.

(c) Non-Solicitation of Customers. Stockholder hereby covenants and agrees that,
during the Term, Stockholder will not, and will cause its Affiliates not to,
directly or indirectly, as a director, officer, equityholder, partner, owner,
employee or in any other capacity for any other business, either for itself or
any other Person (i) induce or attempt to induce any client or customer of
Parent or any of its Subsidiaries or any owner, lessor, manager or operator of a
Parking Facility managed or leased by Parent or any of its Subsidiaries or any
Affiliate thereof (each, a “Parent Customer”), to terminate or reduce the
Parking Services business it conducts with Parent or any of its Subsidiaries or
any Affiliates thereof or change the terms of its relationship as to Parking
Services with Parent or any of its Subsidiaries or any Affiliates thereof to
terms that are less favorable to Parent or any of its Subsidiaries or any
Affiliates thereof, (ii) provide Parking Services to any Parent Customer or
(iii) solicit any Parent Customer at any time to provide Parking Services to
such Parent Customer.

 

13



--------------------------------------------------------------------------------

(d) Confidentiality. Stockholder hereby covenants and agrees that, during the
Term, Stockholder will, and will cause its Affiliates and representatives to,
maintain the confidentiality of, and refrain from using or disclosing to any
Person, all Confidential Information, except to the extent disclosure is
required by Law or in response to any summons or subpoena or in connection with
any litigation. In the event that such party reasonably believes after
consultation with counsel that it is required by Law or in response to any
summons or subpoena or in connection with any litigation to disclose any
Confidential Information, such party will (i) provide Parent with prompt notice
before such disclosure so that Parent may attempt to obtain a protective order
or other assurance that confidential treatment will be accorded to such
Confidential Information and (ii) cooperate with Parent in attempting to obtain
such order or assurance.

(e) Non-Disparagement. Stockholder hereby covenants and agrees that, during the
Term, Stockholder will not, and will cause its Affiliates not to, directly or
indirectly, make any statement or any other expressions (in writing, orally or
otherwise) on television, radio, the internet or other media or to any third
party, including in communications with any customers, vendors, prospects,
employees, sales or leasing representatives or distributors, which are in any
way disparaging of Parent or any of its Subsidiaries, or any of their respective
Affiliates, or the products and services of the foregoing.

(f) Blue-Pencil. If any court of competent jurisdiction shall at any time deem
the term of any particular restrictive covenant contained in this Section 6.01
too lengthy or the geographic area covered too extensive, the other provisions
of this Section 6.01 shall nevertheless stand, the Term shall be deemed to be
the longest period permissible by Law under the circumstances and the geographic
area covered shall be deemed to comprise the largest territory permissible by
Law under the circumstances. The court in each case shall reduce the Term and/or
geographic area covered to permissible duration or size.

Section 6.02. Indemnification of Parent Indemnified Parties.

(a) Stockholder hereby agrees to be bound by the provisions of Article 9 of the
Merger Agreement as if Stockholder were a direct party thereto. For the
avoidance of doubt, the obligation of Stockholder to indemnify the Parent
Indemnified Parties against, save and hold the Parent Indemnified Parties
harmless from and against, and pay on behalf of or reimburse the Parent
Indemnified Parties for, any Adverse Consequences pursuant to Article 9 of the
Merger Agreement shall be subject to the limitations and procedures expressly
set forth in Article 9 of the Merger Agreement.

(b) Notwithstanding the foregoing, (i) in the event that both Stockholder and,
if applicable, the Holding Vehicle in which such Stockholder holds voting equity
interests (the “Applicable Holding Vehicle”), are parties to Closing Agreements
with Parent, the Applicable Holding Vehicle shall be the indemnitor of first
resort with respect to the claims that may be brought by any Parent Indemnified
Parties against such Stockholder pursuant to Article 9 of the Merger Agreement,
with the obligations of the Applicable Holding Vehicle being primary and any
obligations of such Stockholder being full and unconditional but secondary with
respect to such indemnification obligations described in the foregoing sentence,
and (ii) in the event that the Applicable Holding Vehicle distributes the shares
of Parent Common Stock held by it to such

 

14



--------------------------------------------------------------------------------

Stockholder or dissolves, liquidates, terminates its existence or otherwise
ceases to exist, such Stockholder shall be obligated to indemnify the Parent
Indemnified Parties as to any claim for indemnification under Article 9 of the
Merger Agreement in accordance with its Pro Rata Share.

(c) The Miscellaneous provisions contained in Article 10 of the Merger Agreement
(including Sections 10.9, 10.11, 10.12 and 10.18) shall be binding upon
Stockholder with respect to the interpretation, enforceability, performance,
termination or validity of Article 9 and any claims for indemnification made
thereunder.

Section 6.03. Matters Relating to Stockholders’ Representative.

(a) Appointment. Stockholder hereby irrevocably constitutes and appoints
Stockholders’ Representative as the true, exclusive and lawful agent and
attorney-in-fact of Stockholder to act in the name, place and stead of
Stockholder in connection with the transactions contemplated by the Merger
Agreement, the Registration Rights Agreement and this Agreement, in accordance
with the terms and provisions of the Merger Agreement and this Agreement, and to
act on behalf of Stockholder in any Proceeding involving this Agreement or the
Merger Agreement (including any claim for indemnification under Article 9 of the
Merger Agreement), to do or refrain from doing all such further acts and things,
and to execute all such documents as Stockholders’ Representative shall deem
necessary or appropriate in connection with the transactions contemplated by
this Agreement and the Merger Agreement, including the power:

(i) to act for Stockholder with regard to matters pertaining to indemnification
referred to in the Merger Agreement, including the power to compromise or settle
any indemnity claim on behalf of Stockholder and to transact matters of
litigation or other Proceedings;

(ii) to act for Stockholder with respect to tax matters in accordance with
Section 6.10 of the Merger Agreement;

(iii) to act for Stockholder with respect to the designation of Board Designees
in accordance with Section 6.12 of the Merger Agreement;

(iv) to execute and deliver all amendments, waivers, ancillary agreements, stock
powers, certificates and documents that Stockholders’ Representative deems
necessary or appropriate in connection with the consummation of the transactions
contemplated by the Merger Agreement; and

(v) to do or refrain from doing any further act or deed on behalf of
Stockholders that the Stockholders’ Representative deems necessary or
appropriate in its sole discretion relating to the subject matter of the Merger
Agreement as fully and completely as Stockholder could do if personally present;

provided, however, that the Stockholders’ Representative shall not have the
right or power to amend, or execute any amendment to, this Agreement or the
Registration Rights Agreement on behalf of Stockholder.

 

15



--------------------------------------------------------------------------------

(b) Removal. The Stockholders’ Representative may be removed or replaced only
upon delivery of written notice to Merger Sub by Stockholders holding at least a
majority of outstanding shares of capital stock of the Company as of immediately
prior to the Effective Time. Parent, Merger Sub, the Surviving Corporation and
any other Person may conclusively and absolutely rely, without inquiry, upon any
action of Stockholders’ Representative in all matters referred to herein.

(c) The Stockholders’ Representative will incur no liability to Stockholder with
respect to any action taken or suffered by any party in reliance upon any
notice, direction, instruction, consent, statement or other document believed by
the Stockholders’ Representative to be genuine and to have been signed by the
proper Person (and the Stockholders’ Representative shall have no responsibility
to determine the authenticity thereof), nor for any other action or inaction,
except its own gross negligence, bad faith or willful misconduct.

(d) Stockholder shall severally, pro rata (based on and limited by its relative
ownership, as of immediately prior to the consummation of the Restructuring or,
if the Restructuring does not occur prior to the occurrence of the Effective
Time, as of immediately prior to the Effective Time, of shares of Parent Common
Stock issued in the Merger (and any securities convertible into or exercisable
or exchangeable for such shares of Parent Common Stock)), and not jointly with
each other Stockholder, indemnify and hold harmless the Stockholders’
Representative against any loss, liability or expense incurred by the
Stockholders’ Representative (without gross negligence, bad faith or willful
misconduct on the part of the Stockholders’ Representative) arising out of or in
connection with the acceptance or administration of the Stockholders’
Representative’s duties hereunder, including the reasonable fees and expenses of
any legal counsel (or other advisor) retained by the Stockholders’
Representative.

Section 6.04. Release. Stockholder, on behalf of itself and its Affiliates,
heirs, beneficiaries, family members (whether by blood, adoption or marriage),
successors and assigns (collectively, the “Releasing Parties”), hereby forever
and unconditionally waives and releases Parent and its current and former
Affiliates, officers, directors and agents (collectively, the “Released
Parties”), to the fullest extent permitted by Law, from all actions, causes of
action, suits, debts, costs, penalties, dues, sums of money, accounts,
reckonings, bonds, bills, liabilities, covenants, contracts, controversies,
variances, trespasses, damages, judgments, demands, grievances or any other
claims of any kind or nature, known or unknown, existing or claimed to exist,
fixed or contingent, both at law and in equity (“Causes of Action”), that such
Releasing Party now has, has ever had or may hereafter have against the Released
Parties arising contemporaneously with or prior to the Effective Date or on
account of or arising out of any matter, cause or event occurring
contemporaneously with or prior to the Closing Date in connection with, or to
the extent relating to, the Company and/or any of its Subsidiaries or
Affiliates; provided, however, that nothing contained herein will release any
Released Party from any Causes of Action arising under this Agreement, the
Merger Agreement or the Transaction Documents or any rights to indemnification
or to advancement or reimbursement of expenses to which the current and former
directors and officers of the Company or any of its Subsidiaries may be entitled
to pursuant to the Merger Agreement, any applicable Contract in effect on the
date hereof, applicable Law or arising under the Organizational Documents of the
Company or any of its Subsidiaries if, and to the extent, any such rights to
indemnification or to advancement

 

16



--------------------------------------------------------------------------------

or reimbursement of expenses arise out of, or otherwise relate to, actions or
claims brought or asserted against such persons after the date of this
Agreement.

Section 6.05. Waiver of Dissenters’ Rights. Stockholder hereby waives any rights
of dissent or other similar rights that Stockholder may have as a result of, or
otherwise in connection with, the Merger or any of the other transactions
contemplated by the Merger Agreement.

Section 6.06. Restrictions on Transfer of Company Securities. From and after the
date of this Agreement until the Effective Date, Stockholder shall not, directly
or indirectly, (a) Transfer or offer to Transfer any Company Securities,
(b) tender any Company Securities in connection with any tender or exchange
offer or otherwise or (c) otherwise restrict the ability of Stockholder to
freely exercise all voting rights with respect to the Company Securities. Any
action attempted to be taken in violation of the preceding sentence will be null
and void. Nothing in this Section 6.06 shall limit or preclude Stockholder’s
right to Transfer any Company Securities (x) to any Permitted Transferee solely
for estate planning or charitable purposes or (y) as contemplated by
Section 7.2(i) and Schedule F to the Merger Agreement to effect the
Restructuring; provided that, (i) Stockholder provides at least three Business
Days advance written notice to Parent of such proposed Transfer (including
providing such other information and documentation related to the proposed
Permitted Transferee as Parent may reasonably request), (ii) such Permitted
Transferee agrees in a written agreement with Parent (in form and substance
satisfactory to Parent, in its reasonable discretion) to hold such Company
Securities pursuant to, and to be bound by, the terms and conditions of this
Agreement as “Stockholder” hereunder, and to make each of the representations
and warranties hereunder in respect of the Company Securities transferred as
Stockholder has made hereunder (a “Joinder”), (iii) the Joinder shall be valid
and binding in all respects on the Permitted Transferee, and (iv) Stockholder
will deliver, or cause to be delivered, to Parent a supplement to Schedule A to
this Agreement reflecting the Transfer of such Company Securities; provided,
further, that, in the event that any proposed Permitted Transferee does not
comply with the obligations imposed hereunder with respect to any Company
Securities purported to be transferred to such Person, such transfer shall be
deemed null and void ab initio. Notwithstanding the foregoing in this
Section 6.06, it is expressly acknowledged and agreed that no Holding Vehicle
shall be required to be bound by the restrictive covenants in Section 6.01(a),
(b) or (c).

Section 6.07. Restrictions on Transfer of Acquired Shares. Except as set forth
in Article V of this Agreement and under applicable securities Laws, the
Transfer of any of the Acquired Shares by any Stockholder shall not be subject
to any restrictions; provided, however, Stockholder agrees that, except in the
event of a Transfer of any Acquired Shares by Stockholder pursuant to a Public
Sale, it shall be a condition precedent to any Transfer or series of related
Transfers of Acquired Shares (a) representing 5% or more of the issued and
outstanding Parent Common Stock to any Person, (b) following which, the
transferee, together with its Affiliates and any member of a “group” (as defined
in Section 13(d)(3) of the Exchange Act) with such transferee, would own
beneficially or of record 5% or more of the issued and outstanding shares of
Parent Common Stock or (c) to any Affiliate of Stockholder or any of the Other
Stockholders or any member of a “group” (as defined in Section 13(d)(3) of the
Exchange Act) with Stockholder or any Other Stockholder or their respective
Affiliates, in each case, (i) for such transferee to execute and deliver to
Parent a Joinder (with respect to Article IV, Article V and

 

17



--------------------------------------------------------------------------------

this Section 6.07 only) with respect to such Acquired Shares, (ii) for such
Joinder to be valid and binding in all respects on such transferee and (iii) for
Stockholder to deliver, or cause to be delivered, to Parent a supplement to
Schedule A to this Agreement reflecting the Transfer of such Acquired Shares.
Any purported sale or transfer by any Stockholder or its Affiliates without
compliance with the obligation in the preceding sentence shall be null and void
ab initio.

ARTICLE VII.

CERTAIN INDEMNIFICATION OBLIGATIONS

Section 7.01. Indemnification Obligations. With respect to any obligation of
Parent or any of its Subsidiaries (each, a “Parent Company” and collectively,
the “Parent Companies”) to indemnify, defend and/or hold harmless, or advance
expenses to, any of the Board Designees for any Adverse Consequences arising out
of or with respect to current, future or prior service on the Board of Directors
(each, an “Indemnitee”), Parent hereby acknowledges and agrees that (a) such
Parent Company is the indemnitor of first resort; (b) the obligations of such
Parent Company to each Indemnitee are primary, and any obligations of
Stockholder, any Affiliate of Stockholder or any Fund to provide advancement of
expenses or indemnification for any Adverse Consequences incurred by an
Indemnitee and for which any Parent Company has agreed (or is otherwise
obligated) to indemnify Indemnitee (whether under any Organizational Document or
any other agreement or document) are secondary, and (c) if Stockholder, or any
Affiliate of Stockholder, Fund or other Indemnitee, is obligated to pay, or
pays, or causes to be paid for any reason, any expense or Adverse Consequences
which any Parent Company is otherwise obligated (whether under any
Organizational Document or any other agreement or document) to pay to or on
behalf of Indemnitee, then (x) Stockholder, Affiliate of Stockholder, Fund or
other Indemnitee, as the case may be, shall be fully subrogated to and otherwise
succeed to all rights of Indemnitee with respect to such payment, including with
respect to rights to claim such amounts from such Parent Company; and (y) as
applicable, Parent shall, or shall cause such other Parent Company to be
obligated to, reimburse, indemnify and hold harmless (or cause one or more other
Parent Companies to reimburse, indemnify and hold harmless) Stockholder,
Affiliate of Stockholder, Fund or other Indemnitee, as the case may be, for all
such payments actually made by such entity or person on behalf of or for the
benefit of Indemnitee. For purposes of this Agreement, “Fund” shall mean any
investment fund formed or managed by Kohlberg & Company, L.L.C. or any of its
Affiliates or for which Kohlberg & Company, L.L.C. or any of its Affiliates
serves as an investment adviser including Stockholder and its parallel funds and
alternative vehicles, and any other partnership, limited liability company or
other legal entity that is an Affiliate of any of the foregoing which directly
or indirectly owns equity securities of Parent or any other Parent Company.

Section 7.02. Specific Waiver of Subrogation, Contribution, etc. Parent hereby
unconditionally and irrevocably waives, relinquishes and releases, on behalf of
itself and each other Parent Company, and covenants and agrees not to exercise,
and to cause each Affiliate of any Parent Company not to exercise, any claims or
rights that any Parent Company may now have or hereafter acquire against any
Indemnitee (in any capacity) that arise from or relate to the existence,
payment, performance or enforcement of any of the Parent Companies’ obligations
under this Article VII or under any indemnification obligation or obligation to
advance expenses to Indemnitee (whether under any Organizational Document or any
other agreement or document), including any right of subrogation, reimbursement,
exoneration, contribution or

 

18



--------------------------------------------------------------------------------

indemnification and any right to participate in any claim or remedy of any
Indemnitee against any other Indemnitee, whether such claim, remedy or right
arises in equity or under contract, statute, common law or otherwise, including
any right to claim, take or receive from any Indemnitee, directly or indirectly,
in cash or other property or by set-off or in any other manner, any payment or
security or other credit support on account of such claim, remedy or right.

ARTICLE VIII.

GENERAL

Section 8.01. Notices. Any notice to be given by any party to this Agreement
shall be given in writing and may be effected by facsimile, personal delivery,
overnight courier, e-mail or sent by certified, United States Mail, postage
prepaid, addressed to (a) Parent at the address, e-mail or facsimile number set
forth in the Merger Agreement, including to the persons designated therein to
receive copies and (b) any Holder at the address, e-mail or facsimile number set
forth on the signature page hereto. The date of service for any notice sent in
compliance with the requirements of this Section 8.01 shall be (i) the date such
notice is personally delivered, (ii) three days after the date of mailing if
sent by certified or registered mail, (iii) one day after date of delivery to
the overnight courier if sent by overnight courier or (iv) the next succeeding
Business Day after transmission by e-mail or facsimile.

Section 8.02. No Third Party Beneficiaries. Except (a) as set forth in
Section 6.04 of this Agreement and Article 9 of the Merger Agreement (which
Stockholder has agreed to be bound by under Section 6.02 of this Agreement),
(b) as to Section 6.03 of this Agreement with respect to the Stockholders’
Representative (who is intended to be an express third party beneficiary of
Section 6.03), and (c) as to Article VII of this Agreement, with respect to any
Fund, Affiliate of Stockholder or Indemnitee (who are intended to be express
third party beneficiaries of Article VII), nothing in this Agreement, express or
implied, is intended to or shall confer upon the Person (other than the parties
to this Agreement) any right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

Section 8.03. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware, without giving effect to
any applicable principles of conflict of laws that would cause the Laws of
another state otherwise to govern this Agreement.

Section 8.04. Severability. If any provision of this Agreement is determined by
a court of competent jurisdiction to be invalid or unenforceable, the remainder
of this Agreement shall nonetheless remain in full force and effect.

Section 8.05. Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Stockholder may not assign this Agreement or any of its rights or
obligations hereunder except as expressly provided for herein. Parent may not
assign its rights or obligations under this Agreement except with the prior
written consent of Stockholder, which consent may be given or withheld in such
party’s sole discretion; provided, however, that Parent may (i) assign its
rights and remedies hereunder as collateral to any bank or other financial
institution that has loaned funds or otherwise extended credit to it or any of
its affiliates or (ii) assign its rights under this Agreement

 

19



--------------------------------------------------------------------------------

to a related or Affiliated entity; provided that, in each case, no such
assignment shall relieve the assignor of its liabilities and obligations
hereunder.

Section 8.06. Interpretation. Interpretation of this Agreement shall be governed
by the following rules of construction: (i) words in the singular shall be held
to include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires, (ii) references to the terms
article, section and schedule are references to the articles, sections and
schedules to this Agreement unless otherwise specified, (iii) the word
“including” and words of similar import shall mean “including without
limitation,” (iv) the word “or” shall not be exclusive, (v) the headings are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement, (vi) a reference to any Person includes such
Person’s successors and permitted assigns, (vii) any reference to “days” means
calendar days unless Business Days are expressly specified and (viii) this
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.

Section 8.07. Amendments; Waivers. This Agreement may not be amended without the
express written agreement signed by all of the parties to this Agreement. No
provision of this Agreement may be waived without the express written agreement
signed by the party making such waiver. The failure of any party to assert any
of its rights under this Agreement or otherwise will not constitute a waiver of
such rights.

Section 8.08. Fees and Expenses. All matters relating to the responsibility of
each of Stockholder and Parent for fees and expenses (including the fees and
expenses of financial consultants, investment bankers, accountants and legal
counsel) in connection with the entry into of this Agreement and the
consummation of the actions contemplated hereby shall be governed by
Section 10.18 of the Merger Agreement, and Stockholder hereby acknowledges and
agrees to be bound by Section 10.18 of the Merger Agreement.

Section 8.09. Entire Agreement. This Agreement (together with the Merger
Agreement) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, among the parties to this Agreement with respect to the subject matter of
this Agreement.

Section 8.10. Remedies Cumulative. Except as otherwise provided in this
Agreement, any and all remedies expressly conferred upon a party to this
Agreement will be cumulative with, and not exclusive of, any other remedy
contained in this Agreement, at law or in equity. The exercise by a party to
this Agreement of any one remedy will not preclude the exercise by it of any
other remedy.

Section 8.11. Counterparts; Effectiveness. This Agreement and any amendment
hereto may be executed and delivered in two or more identical counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. Except as set forth in
Section 2.01, this Agreement shall become effective and binding upon any
Stockholder when executed by Stockholder and Parent. In the event that any
signature to this Agreement or any amendment hereto is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format

 

20



--------------------------------------------------------------------------------

data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof. No party hereto shall raise the use of a facsimile machine or e-mail
delivery of a “.pdf” format data file to deliver a signature to this Agreement
or any amendment hereto or the fact that such signature was transmitted or
communicated through the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file as a defense to the formation or enforceability of a
contract, and each party hereto forever waives any such defense.

Section 8.12. Specific Performance. The parties to this Agreement agree that
irreparable damage would occur and that the parties to this Agreement would not
have any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties to this Agreement
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without the necessity of posting bond or other security
or showing actual damages, and this being in addition to any other remedy to
which they are entitled at law or in equity.

Section 8.13. Submission to Jurisdiction. Each of the parties hereto irrevocably
agrees that all claims, controversies and disputes of any kind or nature
relating in any way to the enforcement or interpretation of this Agreement or to
the parties’ dealings, rights or obligations in connection herewith, shall be
brought exclusively in the Court of Chancery of the State of Delaware or, if
such court shall not have jurisdiction, any federal court of the United States
located in the State of Delaware, or, if neither the Court of Chancery of the
State of Delaware nor any such federal court has jurisdiction, any other state
court located in the State of Delaware. Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the actions contemplated by this
Agreement in any court or tribunal other than the aforesaid courts. Each of the
parties hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 8.13,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by the applicable law, any claim that (a) the suit,
action or proceeding in such court is brought in an inconvenient forum, (b) the
venue of such suit, action or proceeding is improper or (c) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts. Each of the
parties hereto agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 8.01 or in such
other manner as may be permitted by applicable Laws, will be valid and
sufficient service thereof. Notwithstanding the foregoing in this Section 8.13,
a party may commence any action or proceeding in a court other than the
above-named courts

 

21



--------------------------------------------------------------------------------

solely for the purpose of enforcing an order or judgment issued by one of the
above-named courts.

Section 8.14. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION, CONTROVERSY OR OTHER LEGAL ACTION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.14.

[Remainder of Page Intentionally Left Blank.

Signature Pages Follow.]

 

 

 

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Closing Agreement to be
duly executed as of the date first written above.

 

COMPANY: STANDARD PARKING CORPORATION By:  

/s/ James A. Wilhelm

Name: James A. Wilhelm Title: President and Chief Executive Officer

 

 

 

Signature Page to Closing Agreement



--------------------------------------------------------------------------------

STOCKHOLDER: KOHLBERG TE INVESTORS V, L.P. By:   Kohlberg Management V, L.L.C.,
its general partner By:  

/s/ Seth H. Hollander

  Name: Seth H. Hollander   Title: Vice President

 

 

 

Signature Page to Closing Agreement



--------------------------------------------------------------------------------

SCHEDULE A

OWNERSHIP

 

Name of Stockholder   Company Securities

Kohlberg TE Investors V, LP

  48,818,201 shares of Company Common Stock



--------------------------------------------------------------------------------

Execution Version

CLOSING AGREEMENT

This CLOSING AGREEMENT (this “Agreement”) dated as of February 28, 2012, is by
and between Standard Parking Corporation, a Delaware corporation (“Parent”), and
the Person executing this Agreement as a “Stockholder” on the signature page
hereto (together with any Permitted Transferee to whom such Person Transfers any
Company Securities and any transferee of any Acquired Shares, in each case that
is required to execute and deliver a Joinder as a condition precedent to such
Transfer in accordance with Section 6.06, “Stockholder”).

RECITALS:

WHEREAS, pursuant to the Agreement and Plan of Merger (as amended from time to
time in accordance with its terms, the “Merger Agreement”), dated as of the date
hereof, by and among Parent, KCPC Holdings, Inc., a Delaware corporation (the
“Company”), Hermitage Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), and Kohlberg CPC Rep, L.L.C., in its
capacity as Stockholders’ Representative thereunder, among other things, at the
Effective Time, Merger Sub will be merged with and into the Company, with the
Company surviving the Merger on the terms and subject to the conditions set
forth in the Merger Agreement (the “Merger”);

WHEREAS, Stockholder owns the number and type of Company Securities (as defined
herein) set forth on Schedule A hereto;

WHEREAS, at the Effective Time, Stockholder will be entitled to receive a number
of shares of Parent Common Stock equal to the Number of Parent Shares Per Holder
for Stockholder (together with (i) any other shares of Parent Common Stock
acquired by Stockholder after the date hereof, (ii) any securities convertible
into or exercisable or exchangeable for shares of Parent Common Stock held by
Stockholder, or (iii) any shares of Parent Common Stock issuable to Stockholder
upon conversion, exercise or exchange of the securities described in clause
(ii), the “Acquired Shares”);

WHEREAS, Stockholder hereby acknowledges and agrees that it will derive
substantial benefit from the consummation of the Merger, and, accordingly,
Parent and Stockholder desire to establish in this Agreement certain terms and
conditions concerning the corporate governance of Parent and the Acquired Shares
and related provisions concerning the relationship of Stockholder with Parent;

WHEREAS, simultaneously with the execution and delivery of this Agreement,
Parent has entered into closing agreements in form and substance similar to this
Agreement with certain other holders of Company Securities (the “Other
Stockholders”) in connection with the Merger Agreement and the Merger (the
“Other Closing Agreements”); and

WHEREAS, as a condition and inducement to Parent and Merger Sub entering into
and incurring their respective obligations under the Merger Agreement, Parent
and Merger Sub require that Stockholder enter into this Agreement and the Other
Stockholders enter into the Other Closing Agreements.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01. Definitions. Capitalized terms used in this Agreement and not
defined herein have the meanings ascribed to such terms in the Merger Agreement.
In addition, the following terms shall have the corresponding meanings for
purposes of this Agreement:

“Acquired Shares” has the meaning set forth in the Recitals.

“Agreement” has the meaning set forth in the Preamble.

“beneficial ownership” means, with respect to any securities, having any
“beneficial ownership” of such securities (as determined pursuant to Rule 13d-3
under the Exchange Act) or otherwise having any right to exercise voting rights
with respect to such securities, and “beneficial owner” means any Person having
beneficial ownership of any securities.

“Board of Directors” means the board of directors of Parent.

“Causes of Action” has the meaning set forth in Section 6.04.

“Company” has the meaning set forth in the Recitals.

“Company Common Stock” means common stock, par value $0.01 per share, of the
Company.

“Company Preferred Stock” means preferred stock, par value $0.01 per share, of
the Company.

“Company Securities” has the meaning set forth in Section 3.01(e).

“Company Stockholder” means any Person that is a holder of Company Common Stock
or Company Preferred Stock as of the date of this Agreement or at any time
hereafter and prior to the Effective Time (including any Person that is a holder
of Company Options that will exercise this, her or its Company Options prior to
the Effective Time and, upon the consummation of the Restructuring, each Holding
Vehicle), and such Person’s successors and assigns.

“Confidential Information” means all information regarding Parent and its
Subsidiaries (including, as of the Effective Time, the Company and its
Subsidiaries), including any business plans, financial information, operational
information, personnel records, supplier and vendor lists, supplier and vendor
contracts and projections; provided, however, that “Confidential Information”
shall not include information (i) which is or becomes generally

 

2



--------------------------------------------------------------------------------

available to the public other than as a result of the breach of this Agreement
by Stockholder or its Affiliates or (ii) is or becomes available to Stockholder
or its Affiliates on a non-confidential basis from a source other than Parent,
provided that Stockholder and its Affiliates did not know or have any reason to
know that the source of such information was bound by a confidentiality
agreement or other confidentiality obligation with respect to such information.

“Contract” means any contract, commitment, purchase order, mortgage, instrument,
indenture, sales order, license, lease or other agreement or arrangement,
whether written or oral, in any case, which is legally binding.

“Effective Date” has the meaning set forth in Section 2.01.

“Fund” has the meaning set forth in Section 7.01.

“Holding Vehicle” means each holding entity formed or organized by the Company
Stockholders after the date hereof to effect the Restructuring.

“Joinder” has the meaning set forth in Section 6.06.

“Merger” has the meaning set forth in the Recitals.

“Merger Agreement” has the meaning set forth in the Recitals.

“Merger Sub” has the meaning set forth in the Recitals.

“Other Closing Agreements” has the meaning set forth in the Recitals.

“Other Stockholders” has the meaning set forth in the Recitals.

“Parent” has the meaning set forth in the Preamble.

“Parent Customer” has the meaning set forth in Section 6.01(c).

“Parking Facility” means any motor vehicle parking lot, parking garage or other
parking facility for which parking revenue is collected, including any of the
foregoing that is incorporated into any larger plot, building or other site or
structure.

“Parking Related Services” means the provision, for revenue, by a business or
business unit of products and/or services to, or with respect to, a Parking
Facility that is leased, managed or operated by a third party (e.g., services
consisting of cleaning of Parking Facilities, security for Parking Facilities or
surface transportation to or from Parking Facilities, in each case where such
Parking Facilities are leased, managed or operated by a third party).

“Parking Services” means owning, leasing, or managing or operating for a third
party, Parking Facilities, other than, in the case of Section 6.01(a), solely as
an activity ancillary to the ownership or operation of a non-parking business
(e.g., a restaurant or retail business) or asset (e.g., an office building).

 

3



--------------------------------------------------------------------------------

“Permitted Transfer” means any Transfer made by Stockholder in accordance with
Section 7.2(i) and Schedule F of the Merger Agreement to effect the
Restructuring.

“Permitted Transferee” means, with respect to Stockholder, any other Company
Stockholder, any immediate family member of Stockholder, any trust, partnership,
corporation, limited liability company or other entity of which the
beneficiaries or beneficial owners, as the case may be, are Company Stockholders
or Permitted Transferees, a trust or other entity for the benefit of any Person
that is qualified as a charitable organization under Section 501(c)(3) of the
Code, or a family foundation established by or on behalf of one or more of the
Company Stockholders for the purpose of making charitable gifts or donations to
Persons that are qualified as charitable organizations under Section 501(c)(3)
of the Code, in each case, which transferee executes and delivers to Parent a
Joinder in accordance with Section 6.06.

“Public Sale” means any Transfer of Acquired Shares (i) in accordance with the
manner of sale requirements set forth in Rule 144(f), whether pursuant to a
transaction effected pursuant to Rule 144, an effective registration statement
under the Securities Act or otherwise, (ii) effected pursuant to any merger,
consolidation or business combination involving Parent in which Parent is not
the surviving entity, or any tender offer or exchange offer for all of the
outstanding shares of Parent Common Stock pursuant to which at least 50% or more
of the outstanding shares of Parent Common Stock are so tendered or exchanged,
or (iii) a public offering of securities pursuant to a firm commitment
underwritten public offering pursuant to an effective registration statement
under the Securities Act; provided that, for the avoidance of doubt, a “Public
Sale” shall not include any privately negotiated transaction for the transfer or
purchase and sale of all or any portion of the Acquired Shares (other than in
connection with the events described in clause (ii) above).

“Qualified Director” means a director who qualifies as an independent director
of Parent under (i) the bylaws of Parent and any applicable corporate governance
policies or guidelines of Parent then in effect and (ii) (A) the Nasdaq
Marketplace Rules, as such rules may be amended or supplemented from time to
time or (B) if the Parent Common Stock is listed on a securities exchange or
quotation system other than the Nasdaq Global Select Market, any comparable rule
or regulation of the primary securities exchange or quotation system on which
the Parent Common Stock is listed or quoted, in each case as determined by the
Board of Directors. Notwithstanding the foregoing, no Affiliate of Stockholder
or any member of a “group” (as defined in Section 13(d)(3) of the Exchange Act)
with Stockholder shall be deemed a “Qualified Director”.

“Released Parties” has the meaning set forth in Section 6.04.

“Releasing Parties” has the meaning set forth in Section 6.04.

“Relevant Investment” means any equity investment in any business that owns or
leases any motor vehicle parking lot, parking garage or other parking facility.

“Restructuring” means the restructuring of the Target Companies as set forth in
Section 7.2(i) and Schedule F of the Merger Agreement.

 

4



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.

“Stockholder” has the meaning set forth in the Preamble.

“Stockholders’ Agreement” means the Stockholders Agreement of the Company, as
dated as of May 22, 2007 and in effect as of the date hereof (without amendment
or modification hereafter), by and among the Company and the Company
Stockholders, a true and complete copy of which has been delivered to Parent.

“Stockholders Meeting” has the meaning set forth in Section 4.01.

“Term” means the period beginning on the Effective Date and ending on the fourth
anniversary of the Effective Date.

“Territory” means anywhere in the United States.

“Transfer” means, with respect to any security, directly or indirectly,
(i) selling, assigning, transferring, hypothecating, pledging, encumbering,
permitting the creation of a Lien upon or otherwise disposing of (including by
merger, consolidation or otherwise by operation of law) such security or
entering into any Contract with respect thereto or (ii) granting any proxy or
entering into any voting agreement, voting trust, power of attorney, consent or
other agreement or arrangement with respect to the voting of such security
(other than pursuant to this Agreement).

“Voting Term” means the period beginning on the Effective Date and ending on the
third anniversary of the Effective Date.

ARTICLE II.

EFFECTIVENESS OF AGREEMENT

Section 2.01. Effective Date. The parties have executed and delivered this
Agreement on the date hereof and the provisions of this Agreement shall be
effective upon the execution and delivery of this Agreement by each of the
parties hereto; provided that Article IV, Article V and Sections 6.01, 6.02,
6.04 and 6.07 of this Agreement shall not be effective (and no party shall have
any rights or obligations thereunder) until the occurrence of the Effective Time
(the “Effective Date”). Notwithstanding anything to the contrary contained
herein, (a) the covenants and agreements set forth in (i) Sections 4.01 and 4.02
shall terminate and be of no further force or effect at the end of the Voting
Term, and (ii) Sections 5.01, 5.02, 6.01(a), 6.01(b) and 6.01(c) and 6.07 shall
terminate and be of no further force or effect at the end of the Term, and
(b) this

 

5



--------------------------------------------------------------------------------

Agreement shall terminate upon any termination of the Merger Agreement in
accordance with the terms thereof prior to the occurrence of the Effective Time.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of Stockholder. Stockholder hereby
represents and warrants to Parent as follows:

(a) Organization and Good Standing. To the extent Stockholder is not a natural
person, Stockholder is duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization, with all requisite power
and authority required to conduct its business as presently conducted.

(b) Authority. Stockholder has all requisite power and authority to execute and
deliver this Agreement and to perform all of its obligations hereunder. The
execution and delivery by Stockholder of this Agreement and the performance by
Stockholder of its obligations hereunder have been duly authorized by all
requisite action of Stockholder (to the extent that Stockholder is not a natural
person) and no other action on the part of Stockholder or its securityholders is
necessary to authorize the execution, delivery or performance by Stockholder of
this Agreement.

(c) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Stockholder and, assuming that this Agreement has been duly
authorized, executed and delivered by Parent, constitutes the legal, valid and
binding obligation of Stockholder, enforceable against Stockholder in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by (i) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar Laws from time to time in effect affecting
generally the enforcement of creditors’ rights and (ii) general principles of
equity.

(d) Non-Contravention. The execution and delivery of this Agreement by
Stockholder and the performance by Stockholder of its obligations hereunder does
not and will not (i) violate any provision of the Organizational Documents of
Stockholder (to the extent that Stockholder is not a natural person),
(ii) conflict with or violate any Law or order of any Governmental Authority
applicable to Stockholder or its assets or properties, (iii) require any Permit,
authorization, consent, approval, exemption or other action by, notice to or
filing with, any Person or Governmental Authority (other than filings by
Stockholder with the SEC under Sections 13 and 16 of the Exchange Act),
(iv) violate, conflict with, result in a material breach of, or constitute (with
or without notice or lapse of time or both) a material default under, or an
event which would give rise to any right of notice, modification, acceleration,
payment, cancellation or termination under, or in any manner release any party
thereto from any obligation under any Permit or Contract to which Stockholder is
a party or by which any of its properties or assets are bound, or (v) result in
the creation or imposition of any Lien on any part of the properties or assets
of Stockholder (including the Acquired Shares).

(e) Ownership of the Company Securities and Acquired Shares. As of the date
hereof, Stockholder is the record and beneficial owner of, and has good and
valid title to, the

 

6



--------------------------------------------------------------------------------

number of shares of capital stock of the Company, and securities convertible
into or exercisable or exchangeable for shares of capital stock of the Company
set forth on Schedule A hereto (the “Company Securities”), free and clear of all
Liens, and has full and unrestricted power to dispose of and vote all of the
Company Securities without the consent or approval of, or any other action on
the part of, any other Person. As of the Effective Date, Stockholder will
(i) except by reason of a Permitted Transfer or a transfer to a Permitted
Transferee in any such case in accordance with Section 6.06, be the record and
beneficial owner of the Acquired Shares free and clear of all Liens (other than
those arising under this Agreement and as set forth in the Organizational
Documents of the applicable Holding Vehicle) set forth on Schedule A (as
supplemented in accordance with Section 6.07), (ii) have good and valid title to
the Acquired Shares, and (iii) except as set forth on Schedule A (as
supplemented in accordance with Section 6.07), and except for restrictions on
transfer of securities under applicable securities laws and set forth in the
Organizational Documents of the applicable Holding Vehicle, will have full and
unrestricted power to dispose of and vote all of the Acquired Shares without the
consent or approval of, or any other action on the part of, any other Person.
Other than pursuant to this Agreement or any agreement entered into to effect
the Restructuring as contemplated by Section 7.2(i) and Schedule F of the Merger
Agreement (which agreement shall not be inconsistent herewith), none of the
Acquired Shares will be held by Stockholder subject to any proxy, voting
agreement, voting trust, power of attorney, consent or other agreement,
arrangement or instrument with respect to the voting of such Acquired Shares.
The Company Securities and Acquired Shares set forth next to Stockholder’s name
on Schedule A hereto (as supplemented in accordance with Sections 6.06 and
6.07), constitute (1) all of the Company Securities that are owned beneficially
or of record by Stockholder as of the date hereof and neither Stockholder nor
any of its Affiliates own, beneficially or of record, or have any right to
acquire (whether currently, upon lapse of time, following the satisfaction of
any conditions, upon the occurrence of any event or any combination of the
foregoing) any Company Securities and (2) all of the Acquired Shares that will
be owned beneficially or of record by Stockholder as of the Effective Date.

(f) Private Placement. Stockholder has been advised that the shares of Parent
Common Stock to be received by Stockholder at the Effective Time: (i) have not
been, and will not at the Effective Time have been, registered under the
Securities Act or any state securities laws, (ii) constitute “restricted
securities” as defined in Rule 144 and (iii) therefore, cannot be resold unless
they are registered under the Securities Act and applicable state securities
laws or unless exemptions from such registration requirements are available.
Stockholder is purchasing Parent Common Stock for its own account for investment
and not with a view to, or for resale in connection with, any distribution
thereof within the meaning of the Securities Act. Stockholder has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of such investment, is able to incur a complete
loss of such investment and is able to bear the economic risk of such investment
for an indefinite period of time. Stockholder acknowledges and understands the
provisions of Section 3.2(e) of the Merger Agreement.

(g) Accredited Investor Status. Stockholder is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

7



--------------------------------------------------------------------------------

Section 3.02. Representations and Warranties of Parent. Parent hereby represents
and warrants to Stockholders as follows:

(a) Organization and Good Standing. Parent is duly incorporated, validly
existing and in good standing under the Laws of the State of Delaware, with all
requisite power and authority required to conduct its business as presently
conducted.

(b) Authority. Parent has all requisite corporate power and authority to execute
and deliver this Agreement and to perform all of its obligations hereunder. The
execution and delivery by Parent of this Agreement and the performance by Parent
of its obligations hereunder have been duly authorized by all requisite
corporate action of Parent and no other action on the part of Parent or its
stockholders is necessary to authorize the execution, delivery or performance by
Parent of this Agreement.

(c) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Parent and, assuming that this Agreement has been duly authorized,
executed and delivered by Stockholder, constitutes the legal, valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
(i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws from time to time in effect affecting generally the
enforcement of creditors’ rights and (ii) general principles of equity.

(d) Non-Contravention. The execution and delivery of this Agreement by Parent
and the performance by Parent of its obligations hereunder does not and will not
(i) violate any provision of the Organizational Documents of Parent,
(ii) conflict with or violate any Law or order of any Governmental Authority
applicable to Parent or its assets or properties, (iii) require any Permit,
authorization, consent, approval, exemption or other action by, notice to or
filing with any Person or Governmental Authority (other than the filing of a
Current Report on Form 8-K with the SEC and as contemplated by the Merger
Agreement), (iv) violate, conflict with, result in a material breach of, or
constitute (with or without notice or lapse of time or both) a material default
under, or an event which would give rise to any right of notice, modification,
acceleration, payment, cancellation or termination under, or in any manner
release any party thereto from any obligation under, any Permit or Contract to
which Parent is a party or by which any of its properties or assets are bound or
(v) result in the creation or imposition of any Lien on any part of the
properties or assets of Parent.

ARTICLE IV.

VOTING AND SUPPORT

Section 4.01. Agreement to Vote. Stockholder irrevocably and unconditionally
agrees that, from and after the Effective Date and for so long as Stockholder
owns, in the aggregate together with its Affiliates, all Other Stockholders and
their respective Affiliates and any other Persons with which any of the
foregoing form a “group” (as defined in Section 13(d)(3) of the Exchange Act)
beneficially or of record more than 10% of the issued and outstanding shares of
Parent Common Stock (provided that the ownership of Parent Common Stock by such
other Persons shall be included for purposes of determining the applicability of
this Section 4.01 only to the extent, and for so long as, Stockholder, any Other
Stockholders or any of their respective

 

8



--------------------------------------------------------------------------------

Affiliates, on the one hand, and such other Persons, on the other hand, are
members of a “group”), at any meeting (whether annual or special, and at each
adjourned or postponed meeting) of Parent’s stockholders, however called, or in
any other circumstances (including any action sought by written consent) upon
which a vote or other consent or approval is sought (any such meeting or other
circumstance, a “Stockholders Meeting”), Stockholder will, during the Voting
Term only, (i) appear at each Stockholders Meeting or, at Stockholder’s option,
otherwise cause all of its Acquired Shares to be counted as present at each
Stockholders Meeting, for purposes of calculating a quorum and respond to any
other request by Parent for written consent, if any, and (ii) vote, or cause to
be voted (including by written consent, if applicable) in person or by proxy,
all of the Acquired Shares to the fullest extent that such Acquired Shares are
entitled to be voted at the time of any vote or action by written consent as
follows:

(a) For the period beginning on the Closing Date and ending on (and including)
the day that is the second anniversary of the Closing Date:

(i) with respect to the election of directors to the Board of Directors, “for”
any and all nominees recommended by the Board of Directors to Parent’s
stockholders as set forth in Parent’s definitive proxy statement with respect to
such election;

(ii) with respect to all other matters submitted for a vote of Parent’s
stockholders, in accordance with the recommendation of the Board of Directors
with respect to such matters; and

(iii) “for” any proposal to adjourn or postpone any Stockholders Meeting at
which any of the foregoing matters are submitted for the consideration of
Parent’s stockholders to a later date if there are not sufficient votes for
approval of such matters on the date on which the Stockholders Meeting is held
to vote “for” the foregoing matters.

(b) For the period beginning on (and including) the day after the day that is
the second anniversary of the Closing Date and ending at the end of the Voting
Term:

(i) with respect to the election of directors to the Board of Directors, “for”
any and all nominees recommended by the Board of Directors to Parent’s
stockholders as set forth in Parent’s definitive proxy statement with respect to
such election;

(ii) “for” any proposal to adjourn or postpone any Stockholders Meeting at which
any of the matters described in Section 4.01(b)(i) above are submitted for the
consideration of Parent’s stockholders to a later date if there are not
sufficient votes for approval of such matters on the date on which the
Stockholders Meeting is held to vote “for” the foregoing matters;

(iii) with respect to all matters, other than those described in
Section 4.01(b)(i) and (ii) above, submitted for a vote of Parent’s
stockholders, in a manner that is proportionate to the manner in which all other
holders of Parent Common Stock eligible to vote cast their votes (i.e., “for”
such matters or “against” such matters, as applicable),

 

9



--------------------------------------------------------------------------------

and Stockholder shall grant a proxy coupled with an interest to the Chairman of
the Board of Directors to vote the Acquired Shares in such manner, which proxy
shall expire by its terms at the time at which Stockholder’s relevant obligation
to vote expires as set forth in this Section 4.01; and

(iv) with respect to any proposal to adjourn or postpone any Stockholders
Meeting at which any of the matters described in Section 4.01(b)(iii) above are
submitted for the consideration of Parent’s stockholders to a later date, in a
manner that is proportionate to the manner in which all others holders of Parent
Common Stock eligible to vote cast their votes with respect to such proposal,
and Stockholder shall grant a proxy coupled with an interest to the Chairman of
the Board of Directors to vote the Acquired Shares in such manner, which proxy
shall expire by its terms at the time at which Stockholder’s relevant obligation
to vote expires as set forth in this Section 4.01.

Section 4.02. Other Actions. Stockholder irrevocably and unconditionally agrees
that, from and after the Effective Date and for so long as Stockholder owns, in
the aggregate together with its Affiliates, all Other Stockholders and their
respective Affiliates and any Persons with which any of the foregoing form a
“group” (as defined in Section 13d-3 of the Exchange Act), beneficially or of
record more than 10% of the issued and outstanding shares of Parent Common Stock
(provided that the ownership of Parent Common Stock by such other Persons shall
be included for purposes of determining the applicability of this Section 4.02
only to the extent, and for so long as, Stockholder, any Other Stockholders or
any of their respective Affiliates, on the one hand, and such other Persons, on
the other hand, are members of a “group”), Stockholder will use its reasonable
best efforts to take any actions with respect to the Acquired Shares as follows:

(a) For the period beginning on the Closing Date and ending on (and including)
the day that is the second anniversary of the Closing Date, as recommended by
the Board of Directors to all of Parent’s stockholders in any definitive proxy
statement, prospectus, offer solicitation or recommendation with respect to any
tender offer or exchange offer for one or more classes of securities of Parent,
or any other written communication directed to one or more classes of Parent’s
stockholders; and

(b) For the period beginning on (and including) the day after the day that is
the second anniversary of the Closing Date and ending at the end of the Voting
Term, in a manner that is proportionate to the actions taken by all other
holders of Parent Common Stock eligible to take actions with respect to the
matters described in this Section 4.02 (e.g., tendering or not tendering shares
of Parent Common Stock).

ARTICLE V.

MARKET ACTIVITIES BY THE SHAREHOLDERS

Section 5.01. Standstill Arrangement. Stockholder irrevocably and
unconditionally agrees that, from and after the Effective Date and for so long
as Stockholder owns, in the aggregate together with its Affiliates, all Other
Stockholders and their respective Affiliates and any other Persons with which
any of the foregoing form a “group” (as defined in Section 13(d)(3) of the
Exchange Act), beneficially or of record more than 5% of the issued and

 

10



--------------------------------------------------------------------------------

outstanding shares of Parent Common Stock (provided that the ownership of Parent
Common Stock by such other Persons shall be included for purposes of determining
the applicability of this Section 5.01 only to the extent, and for so long as,
Stockholder, any Other Stockholders or any of their respective Affiliates, on
the one hand, and such other Persons, on the other hand, are members of a
“group”), Stockholder and its Affiliates and their respective directors,
officers, members, managers, partners, equityholders shall not, during the Term
only, in any manner, directly or indirectly, without the prior written consent
of the Qualified Directors:

(a) acquire or agree to acquire, or publicly offer or propose (with or without
conditions) to acquire, directly or indirectly, by purchase or otherwise, any
voting securities or any direct or indirect rights or options to acquire any
voting securities of Parent or any Subsidiary thereof, or of any successor to or
Person in control of Parent;

(b) make any announcement with respect to, or publicly offer to effect, seek or
propose (with or without conditions), any merger, acquisition, consolidation,
other business combination, restructuring, recapitalization, tender offer,
exchange offer or other extraordinary transaction with or involving Parent or
any of its Subsidiaries or any of its or their securities or assets; provided,
however, that nothing contained herein shall limit the ability of Stockholder to
file or amend its Schedule 13D regarding the Parent Common Stock as required by
Law or to make other securities or tax filings as required by Law so long as
Stockholder does not enter into any contract, agreement or understanding with
respect to Parent’s voting securities (other than this Agreement), or otherwise
take any action, in violation of its obligations under Article IV or clauses
(a)-(f) of this Section 5.01;

(c) other than in connection with the designation of the Board Designees by
Stockholders’ Representative pursuant to Section 6.12 of the Merger Agreement
(i) initiate, propose, induce or attempt to induce any other Person to initiate
any stockholder proposal, nominate any person to be elected as a member of the
Board of Directors or make any attempt to call a special meeting of stockholders
of Parent, (ii) submit any proposal for consideration at, or bring any other
business before, any meeting of stockholders of Parent, or request that Parent
include any proposals or nominees for election as members of the Board of
Directors in any Parent proxy statement, (iii) engage, or in any way
participate, directly or indirectly, in any “solicitation” (as such term is
defined in Rule 14a-1(l) promulgated by the SEC under the Exchange Act) of
proxies or consents (whether or not relating to the election or removal of
directors), seek to advise, encourage or influence any Person with respect to
the voting of any Parent securities (except in support of proposals approved by
the Board of Directors), or (iv) otherwise communicate with Parent’s
stockholders or others pursuant to Rule 14a-1(l)(2)(iv) under the Exchange Act;
provided, however, that nothing herein shall limit the ability of Stockholder to
vote its voting securities on any matter submitted to a vote of the stockholders
of Parent in accordance with the terms of Article IV;

(d) (i) form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act with any other Person other than an
Affiliate of Stockholder with respect to acquisition or voting of any voting
securities of Parent, (ii) enter into any negotiation, Contract, or relationship
(legal or otherwise) with any third parties, other than an Affiliate of
Stockholder, in connection with any of the foregoing or with respect to the
acquisition or voting of any voting securities of Parent or (iii) otherwise
deposit any voting securities of Parent in any

 

11



--------------------------------------------------------------------------------

voting trust or subject any voting securities of Parent to any arrangement or
agreement with respect to the voting of any voting securities of Parent, except,
in the case of clauses (i), (ii) and (iii) above, as expressly set forth in this
Agreement;

(e) publicly seek or publicly request permission to take any action that would
violate any of the foregoing or to amend or waive any provision of this
Section 5.01, or make any public announcement with respect to any of the
foregoing (except as expressly permitted herein); or

(f) take, or cause others to take, any actions that would otherwise violate any
provision of this Section 5.01.

Section 5.02. Other Market Activities. Stockholder irrevocably and
unconditionally agrees that, from and after the Effective Date and for so long
as Stockholder owns, in the aggregate together with its Affiliates, all Other
Stockholders and their respective Affiliates and any Persons with which any of
the foregoing form a “group” (as defined in Section 13(d)(3) of the Exchange
Act), beneficially or of record more than 10% of the issued and outstanding
shares of Parent Common Stock (provided that the ownership of Parent Common
Stock by such other Persons shall be included for purposes of determining the
applicability of this Section 5.02 only to the extent, and for so long as,
Stockholder, any Other Stockholders or any of their respective Affiliates, on
the one hand, and such other Persons, on the other hand, are members of a
“group”), Stockholder shall not in any manner, directly or indirectly, nor
permit its Affiliates or any Person acting on behalf of or pursuant to any
understanding with Stockholder or its Affiliates, during the Term only, to
engage in any Short Sales, derivatives, participations, swaps or enter into any
other arrangements that transfer to another Person, in whole or in part, any of
the economic consequences of ownership of the Acquired Shares without
transferring record ownership of such Acquired Shares to such Person.

ARTICLE VI.

ADDITIONAL COVENANTS

Section 6.01. Restrictive Covenants. The parties hereto acknowledge and agree
that Parent is relying on the covenants and agreements set forth in this
section, that without such covenants Parent would not enter into the Merger
Agreement or consummate the Merger or the other transactions contemplated
thereby, and that the Number of Parent Shares Per Holder Stockholder is entitled
to receive at the Effective Time are sufficient consideration to make the
covenants and agreements set forth herein enforceable. The terms of this
Section 6.01 shall be enforceable against Stockholder. For purposes of this
Article VI, the term “Subsidiaries” shall include the Company and its
Subsidiaries.

(a) Non-Competition. To more effectively protect the value of the business of
Parent and its Subsidiaries, and to induce Parent to consummate the Merger,
Stockholder covenants and agrees that, during the Term, it will not, and will
cause its Affiliates not to, directly or indirectly, as a director, officer,
equityholder, partner, owner, employee or in any other capacity for any other
business, consult with, or participate in any business or business unit that
(x) is engaged in providing Parking Services within the Territory or (y) is
engaged as a principal part of such business or business unit in providing
Parking Related Services within the

 

12



--------------------------------------------------------------------------------

Territory. In addition, during the Term, with respect to any Relevant Investment
of Stockholder or any of its Affiliates which is, to the knowledge (assuming
reasonable oversight of the business or business unit) of any member of the
Parent Board that is an affiliate, director, employee, professional or agent of
Stockholder or an affiliate of Stockholder, seeking to enter into a management
or lease agreement with respect to a Parking Facility, Stockholder shall follow
the procedures set forth in subsection (i) and (ii) below at the time of
termination, extension or renewal of any such existing management agreement or
lease or the initiation of a management agreement or lease thereafter.

(i) In the case of any Relevant Investment controlled by Stockholder or its
Affiliates, Stockholder shall notify Parent in writing, and Parent shall have
five (5) Business Days following the date of such notice to present a proposal
to Stockholder whereby Parent will manage or lease the Parking Facility, which
proposal Stockholder will, and will cause its Affiliates to, consider in good
faith.

(ii) In the case of any Relevant Investment not controlled by Stockholder,
Stockholder shall, to the extent Stockholder determines it is appropriate to do
so, consistent with existing practices and communications with the Person
controlling such Relevant Investment, encourage the controlling Person to
discuss with Parent whether Parent is interested in managing or leasing the
Parking Facility.

(b) Non-Solicitation of Employees. Stockholder hereby covenants and agrees that,
during the Term, Stockholder will not, and will cause its Affiliates not to,
directly or indirectly, as a director, officer, equityholder, partner, owner,
employee or in any other capacity for any other business, either for itself or
for any other Person, hire (as an employee or in any other capacity), solicit or
encourage any person employed by Parent or any of its Subsidiaries (as an
employee or in any other capacity) in a senior executive or manager capacity to
leave the employ of Parent or any of its Subsidiaries, or hire any such person
who has left the employ of Parent or any of its Subsidiaries if such hiring
occurs at any time within one year after the departure of such person from such
employment; provided that nothing in this Section 6.01(b) shall prohibit
Stockholder from soliciting or hiring any person who responds to a general
solicitation not targeted at the employees of Parent or any of its Subsidiaries.

(c) Non-Solicitation of Customers. Stockholder hereby covenants and agrees that,
during the Term, Stockholder will not, and will cause its Affiliates not to,
directly or indirectly, as a director, officer, equityholder, partner, owner,
employee or in any other capacity for any other business, either for itself or
any other Person (i) induce or attempt to induce any client or customer of
Parent or any of its Subsidiaries or any owner, lessor, manager or operator of a
Parking Facility managed or leased by Parent or any of its Subsidiaries or any
Affiliate thereof (each, a “Parent Customer”), to terminate or reduce the
Parking Services business it conducts with Parent or any of its Subsidiaries or
any Affiliates thereof or change the terms of its relationship as to Parking
Services with Parent or any of its Subsidiaries or any Affiliates thereof to
terms that are less favorable to Parent or any of its Subsidiaries or any
Affiliates thereof, (ii) provide Parking Services to any Parent Customer or
(iii) solicit any Parent Customer at any time to provide Parking Services to
such Parent Customer.

 

13



--------------------------------------------------------------------------------

(d) Confidentiality. Stockholder hereby covenants and agrees that, during the
Term, Stockholder will, and will cause its Affiliates and representatives to,
maintain the confidentiality of, and refrain from using or disclosing to any
Person, all Confidential Information, except to the extent disclosure is
required by Law or in response to any summons or subpoena or in connection with
any litigation. In the event that such party reasonably believes after
consultation with counsel that it is required by Law or in response to any
summons or subpoena or in connection with any litigation to disclose any
Confidential Information, such party will (i) provide Parent with prompt notice
before such disclosure so that Parent may attempt to obtain a protective order
or other assurance that confidential treatment will be accorded to such
Confidential Information and (ii) cooperate with Parent in attempting to obtain
such order or assurance.

(e) Non-Disparagement. Stockholder hereby covenants and agrees that, during the
Term, Stockholder will not, and will cause its Affiliates not to, directly or
indirectly, make any statement or any other expressions (in writing, orally or
otherwise) on television, radio, the internet or other media or to any third
party, including in communications with any customers, vendors, prospects,
employees, sales or leasing representatives or distributors, which are in any
way disparaging of Parent or any of its Subsidiaries, or any of their respective
Affiliates, or the products and services of the foregoing.

(f) Blue-Pencil. If any court of competent jurisdiction shall at any time deem
the term of any particular restrictive covenant contained in this Section 6.01
too lengthy or the geographic area covered too extensive, the other provisions
of this Section 6.01 shall nevertheless stand, the Term shall be deemed to be
the longest period permissible by Law under the circumstances and the geographic
area covered shall be deemed to comprise the largest territory permissible by
Law under the circumstances. The court in each case shall reduce the Term and/or
geographic area covered to permissible duration or size.

Section 6.02. Indemnification of Parent Indemnified Parties.

(a) Stockholder hereby agrees to be bound by the provisions of Article 9 of the
Merger Agreement as if Stockholder were a direct party thereto. For the
avoidance of doubt, the obligation of Stockholder to indemnify the Parent
Indemnified Parties against, save and hold the Parent Indemnified Parties
harmless from and against, and pay on behalf of or reimburse the Parent
Indemnified Parties for, any Adverse Consequences pursuant to Article 9 of the
Merger Agreement shall be subject to the limitations and procedures expressly
set forth in Article 9 of the Merger Agreement.

(b) Notwithstanding the foregoing, (i) in the event that both Stockholder and,
if applicable, the Holding Vehicle in which such Stockholder holds voting equity
interests (the “Applicable Holding Vehicle”), are parties to Closing Agreements
with Parent, the Applicable Holding Vehicle shall be the indemnitor of first
resort with respect to the claims that may be brought by any Parent Indemnified
Parties against such Stockholder pursuant to Article 9 of the Merger Agreement,
with the obligations of the Applicable Holding Vehicle being primary and any
obligations of such Stockholder being full and unconditional but secondary with
respect to such indemnification obligations described in the foregoing sentence,
and (ii) in the event that the Applicable Holding Vehicle distributes the shares
of Parent Common Stock held by it to such

 

14



--------------------------------------------------------------------------------

Stockholder or dissolves, liquidates, terminates its existence or otherwise
ceases to exist, such Stockholder shall be obligated to indemnify the Parent
Indemnified Parties as to any claim for indemnification under Article 9 of the
Merger Agreement in accordance with its Pro Rata Share.

(c) The Miscellaneous provisions contained in Article 10 of the Merger Agreement
(including Sections 10.9, 10.11, 10.12 and 10.18) shall be binding upon
Stockholder with respect to the interpretation, enforceability, performance,
termination or validity of Article 9 and any claims for indemnification made
thereunder.

Section 6.03. Matters Relating to Stockholders’ Representative.

(a) Appointment. Stockholder hereby irrevocably constitutes and appoints
Stockholders’ Representative as the true, exclusive and lawful agent and
attorney-in-fact of Stockholder to act in the name, place and stead of
Stockholder in connection with the transactions contemplated by the Merger
Agreement, the Registration Rights Agreement and this Agreement, in accordance
with the terms and provisions of the Merger Agreement and this Agreement, and to
act on behalf of Stockholder in any Proceeding involving this Agreement or the
Merger Agreement (including any claim for indemnification under Article 9 of the
Merger Agreement), to do or refrain from doing all such further acts and things,
and to execute all such documents as Stockholders’ Representative shall deem
necessary or appropriate in connection with the transactions contemplated by
this Agreement and the Merger Agreement, including the power:

(i) to act for Stockholder with regard to matters pertaining to indemnification
referred to in the Merger Agreement, including the power to compromise or settle
any indemnity claim on behalf of Stockholder and to transact matters of
litigation or other Proceedings;

(ii) to act for Stockholder with respect to tax matters in accordance with
Section 6.10 of the Merger Agreement;

(iii) to act for Stockholder with respect to the designation of Board Designees
in accordance with Section 6.12 of the Merger Agreement;

(iv) to execute and deliver all amendments, waivers, ancillary agreements, stock
powers, certificates and documents that Stockholders’ Representative deems
necessary or appropriate in connection with the consummation of the transactions
contemplated by the Merger Agreement; and

(v) to do or refrain from doing any further act or deed on behalf of
Stockholders that the Stockholders’ Representative deems necessary or
appropriate in its sole discretion relating to the subject matter of the Merger
Agreement as fully and completely as Stockholder could do if personally present;

provided, however, that the Stockholders’ Representative shall not have the
right or power to amend, or execute any amendment to, this Agreement or the
Registration Rights Agreement on behalf of Stockholder.

 

15



--------------------------------------------------------------------------------

(b) Removal. The Stockholders’ Representative may be removed or replaced only
upon delivery of written notice to Merger Sub by Stockholders holding at least a
majority of outstanding shares of capital stock of the Company as of immediately
prior to the Effective Time. Parent, Merger Sub, the Surviving Corporation and
any other Person may conclusively and absolutely rely, without inquiry, upon any
action of Stockholders’ Representative in all matters referred to herein.

(c) The Stockholders’ Representative will incur no liability to Stockholder with
respect to any action taken or suffered by any party in reliance upon any
notice, direction, instruction, consent, statement or other document believed by
the Stockholders’ Representative to be genuine and to have been signed by the
proper Person (and the Stockholders’ Representative shall have no responsibility
to determine the authenticity thereof), nor for any other action or inaction,
except its own gross negligence, bad faith or willful misconduct.

(d) Stockholder shall severally, pro rata (based on and limited by its relative
ownership, as of immediately prior to the consummation of the Restructuring or,
if the Restructuring does not occur prior to the occurrence of the Effective
Time, as of immediately prior to the Effective Time, of shares of Parent Common
Stock issued in the Merger (and any securities convertible into or exercisable
or exchangeable for such shares of Parent Common Stock)), and not jointly with
each other Stockholder, indemnify and hold harmless the Stockholders’
Representative against any loss, liability or expense incurred by the
Stockholders’ Representative (without gross negligence, bad faith or willful
misconduct on the part of the Stockholders’ Representative) arising out of or in
connection with the acceptance or administration of the Stockholders’
Representative’s duties hereunder, including the reasonable fees and expenses of
any legal counsel (or other advisor) retained by the Stockholders’
Representative.

Section 6.04. Release. Stockholder, on behalf of itself and its Affiliates,
heirs, beneficiaries, family members (whether by blood, adoption or marriage),
successors and assigns (collectively, the “Releasing Parties”), hereby forever
and unconditionally waives and releases Parent and its current and former
Affiliates, officers, directors and agents (collectively, the “Released
Parties”), to the fullest extent permitted by Law, from all actions, causes of
action, suits, debts, costs, penalties, dues, sums of money, accounts,
reckonings, bonds, bills, liabilities, covenants, contracts, controversies,
variances, trespasses, damages, judgments, demands, grievances or any other
claims of any kind or nature, known or unknown, existing or claimed to exist,
fixed or contingent, both at law and in equity (“Causes of Action”), that such
Releasing Party now has, has ever had or may hereafter have against the Released
Parties arising contemporaneously with or prior to the Effective Date or on
account of or arising out of any matter, cause or event occurring
contemporaneously with or prior to the Closing Date in connection with, or to
the extent relating to, the Company and/or any of its Subsidiaries or
Affiliates; provided, however, that nothing contained herein will release any
Released Party from any Causes of Action arising under this Agreement, the
Merger Agreement or the Transaction Documents or any rights to indemnification
or to advancement or reimbursement of expenses to which the current and former
directors and officers of the Company or any of its Subsidiaries may be entitled
to pursuant to the Merger Agreement, any applicable Contract in effect on the
date hereof, applicable Law or arising under the Organizational Documents of the
Company or any of its Subsidiaries if, and to the extent, any such rights to
indemnification or to advancement

 

16



--------------------------------------------------------------------------------

or reimbursement of expenses arise out of, or otherwise relate to, actions or
claims brought or asserted against such persons after the date of this
Agreement.

Section 6.05. Waiver of Dissenters’ Rights. Stockholder hereby waives any rights
of dissent or other similar rights that Stockholder may have as a result of, or
otherwise in connection with, the Merger or any of the other transactions
contemplated by the Merger Agreement.

Section 6.06. Restrictions on Transfer of Company Securities. From and after the
date of this Agreement until the Effective Date, Stockholder shall not, directly
or indirectly, (a) Transfer or offer to Transfer any Company Securities,
(b) tender any Company Securities in connection with any tender or exchange
offer or otherwise or (c) otherwise restrict the ability of Stockholder to
freely exercise all voting rights with respect to the Company Securities. Any
action attempted to be taken in violation of the preceding sentence will be null
and void. Nothing in this Section 6.06 shall limit or preclude Stockholder’s
right to Transfer any Company Securities (x) to any Permitted Transferee solely
for estate planning or charitable purposes or (y) as contemplated by
Section 7.2(i) and Schedule F to the Merger Agreement to effect the
Restructuring; provided that, (i) Stockholder provides at least three Business
Days advance written notice to Parent of such proposed Transfer (including
providing such other information and documentation related to the proposed
Permitted Transferee as Parent may reasonably request), (ii) such Permitted
Transferee agrees in a written agreement with Parent (in form and substance
satisfactory to Parent, in its reasonable discretion) to hold such Company
Securities pursuant to, and to be bound by, the terms and conditions of this
Agreement as “Stockholder” hereunder, and to make each of the representations
and warranties hereunder in respect of the Company Securities transferred as
Stockholder has made hereunder (a “Joinder”), (iii) the Joinder shall be valid
and binding in all respects on the Permitted Transferee, and (iv) Stockholder
will deliver, or cause to be delivered, to Parent a supplement to Schedule A to
this Agreement reflecting the Transfer of such Company Securities; provided,
further, that, in the event that any proposed Permitted Transferee does not
comply with the obligations imposed hereunder with respect to any Company
Securities purported to be transferred to such Person, such transfer shall be
deemed null and void ab initio. Notwithstanding the foregoing in this
Section 6.06, it is expressly acknowledged and agreed that no Holding Vehicle
shall be required to be bound by the restrictive covenants in Section 6.01(a),
(b) or (c).

Section 6.07. Restrictions on Transfer of Acquired Shares. Except as set forth
in Article V of this Agreement and under applicable securities Laws, the
Transfer of any of the Acquired Shares by any Stockholder shall not be subject
to any restrictions; provided, however, Stockholder agrees that, except in the
event of a Transfer of any Acquired Shares by Stockholder pursuant to a Public
Sale, it shall be a condition precedent to any Transfer or series of related
Transfers of Acquired Shares (a) representing 5% or more of the issued and
outstanding Parent Common Stock to any Person, (b) following which, the
transferee, together with its Affiliates and any member of a “group” (as defined
in Section 13(d)(3) of the Exchange Act) with such transferee, would own
beneficially or of record 5% or more of the issued and outstanding shares of
Parent Common Stock or (c) to any Affiliate of Stockholder or any of the Other
Stockholders or any member of a “group” (as defined in Section 13(d)(3) of the
Exchange Act) with Stockholder or any Other Stockholder or their respective
Affiliates, in each case, (i) for such transferee to execute and deliver to
Parent a Joinder (with respect to Article IV, Article V and

 

17



--------------------------------------------------------------------------------

this Section 6.07 only) with respect to such Acquired Shares, (ii) for such
Joinder to be valid and binding in all respects on such transferee and (iii) for
Stockholder to deliver, or cause to be delivered, to Parent a supplement to
Schedule A to this Agreement reflecting the Transfer of such Acquired Shares.
Any purported sale or transfer by any Stockholder or its Affiliates without
compliance with the obligation in the preceding sentence shall be null and void
ab initio.

ARTICLE VII.

CERTAIN INDEMNIFICATION OBLIGATIONS

Section 7.01. Indemnification Obligations. With respect to any obligation of
Parent or any of its Subsidiaries (each, a “Parent Company” and collectively,
the “Parent Companies”) to indemnify, defend and/or hold harmless, or advance
expenses to, any of the Board Designees for any Adverse Consequences arising out
of or with respect to current, future or prior service on the Board of Directors
(each, an “Indemnitee”), Parent hereby acknowledges and agrees that (a) such
Parent Company is the indemnitor of first resort; (b) the obligations of such
Parent Company to each Indemnitee are primary, and any obligations of
Stockholder, any Affiliate of Stockholder or any Fund to provide advancement of
expenses or indemnification for any Adverse Consequences incurred by an
Indemnitee and for which any Parent Company has agreed (or is otherwise
obligated) to indemnify Indemnitee (whether under any Organizational Document or
any other agreement or document) are secondary, and (c) if Stockholder, or any
Affiliate of Stockholder, Fund or other Indemnitee, is obligated to pay, or
pays, or causes to be paid for any reason, any expense or Adverse Consequences
which any Parent Company is otherwise obligated (whether under any
Organizational Document or any other agreement or document) to pay to or on
behalf of Indemnitee, then (x) Stockholder, Affiliate of Stockholder, Fund or
other Indemnitee, as the case may be, shall be fully subrogated to and otherwise
succeed to all rights of Indemnitee with respect to such payment, including with
respect to rights to claim such amounts from such Parent Company; and (y) as
applicable, Parent shall, or shall cause such other Parent Company to be
obligated to, reimburse, indemnify and hold harmless (or cause one or more other
Parent Companies to reimburse, indemnify and hold harmless) Stockholder,
Affiliate of Stockholder, Fund or other Indemnitee, as the case may be, for all
such payments actually made by such entity or person on behalf of or for the
benefit of Indemnitee. For purposes of this Agreement, “Fund” shall mean any
investment fund formed or managed by Kohlberg & Company, L.L.C. or any of its
Affiliates or for which Kohlberg & Company, L.L.C. or any of its Affiliates
serves as an investment adviser including Stockholder and its parallel funds and
alternative vehicles, and any other partnership, limited liability company or
other legal entity that is an Affiliate of any of the foregoing which directly
or indirectly owns equity securities of Parent or any other Parent Company.

Section 7.02. Specific Waiver of Subrogation, Contribution, etc. Parent hereby
unconditionally and irrevocably waives, relinquishes and releases, on behalf of
itself and each other Parent Company, and covenants and agrees not to exercise,
and to cause each Affiliate of any Parent Company not to exercise, any claims or
rights that any Parent Company may now have or hereafter acquire against any
Indemnitee (in any capacity) that arise from or relate to the existence,
payment, performance or enforcement of any of the Parent Companies’ obligations
under this Article VII or under any indemnification obligation or obligation to
advance expenses to Indemnitee (whether under any Organizational Document or any
other agreement or document), including any right of subrogation, reimbursement,
exoneration, contribution or

 

18



--------------------------------------------------------------------------------

indemnification and any right to participate in any claim or remedy of any
Indemnitee against any other Indemnitee, whether such claim, remedy or right
arises in equity or under contract, statute, common law or otherwise, including
any right to claim, take or receive from any Indemnitee, directly or indirectly,
in cash or other property or by set-off or in any other manner, any payment or
security or other credit support on account of such claim, remedy or right.

ARTICLE VIII.

GENERAL

Section 8.01. Notices. Any notice to be given by any party to this Agreement
shall be given in writing and may be effected by facsimile, personal delivery,
overnight courier, e-mail or sent by certified, United States Mail, postage
prepaid, addressed to (a) Parent at the address, e-mail or facsimile number set
forth in the Merger Agreement, including to the persons designated therein to
receive copies and (b) any Holder at the address, e-mail or facsimile number set
forth on the signature page hereto. The date of service for any notice sent in
compliance with the requirements of this Section 8.01 shall be (i) the date such
notice is personally delivered, (ii) three days after the date of mailing if
sent by certified or registered mail, (iii) one day after date of delivery to
the overnight courier if sent by overnight courier or (iv) the next succeeding
Business Day after transmission by e-mail or facsimile.

Section 8.02. No Third Party Beneficiaries. Except (a) as set forth in
Section 6.04 of this Agreement and Article 9 of the Merger Agreement (which
Stockholder has agreed to be bound by under Section 6.02 of this Agreement),
(b) as to Section 6.03 of this Agreement with respect to the Stockholders’
Representative (who is intended to be an express third party beneficiary of
Section 6.03), and (c) as to Article VII of this Agreement, with respect to any
Fund, Affiliate of Stockholder or Indemnitee (who are intended to be express
third party beneficiaries of Article VII), nothing in this Agreement, express or
implied, is intended to or shall confer upon the Person (other than the parties
to this Agreement) any right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

Section 8.03. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware, without giving effect to
any applicable principles of conflict of laws that would cause the Laws of
another state otherwise to govern this Agreement.

Section 8.04. Severability. If any provision of this Agreement is determined by
a court of competent jurisdiction to be invalid or unenforceable, the remainder
of this Agreement shall nonetheless remain in full force and effect.

Section 8.05. Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Stockholder may not assign this Agreement or any of its rights or
obligations hereunder except as expressly provided for herein. Parent may not
assign its rights or obligations under this Agreement except with the prior
written consent of Stockholder, which consent may be given or withheld in such
party’s sole discretion; provided, however, that Parent may (i) assign its
rights and remedies hereunder as collateral to any bank or other financial
institution that has loaned funds or otherwise extended credit to it or any of
its affiliates or (ii) assign its rights under this Agreement

 

19



--------------------------------------------------------------------------------

to a related or Affiliated entity; provided that, in each case, no such
assignment shall relieve the assignor of its liabilities and obligations
hereunder.

Section 8.06. Interpretation. Interpretation of this Agreement shall be governed
by the following rules of construction: (i) words in the singular shall be held
to include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires, (ii) references to the terms
article, section and schedule are references to the articles, sections and
schedules to this Agreement unless otherwise specified, (iii) the word
“including” and words of similar import shall mean “including without
limitation,” (iv) the word “or” shall not be exclusive, (v) the headings are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement, (vi) a reference to any Person includes such
Person’s successors and permitted assigns, (vii) any reference to “days” means
calendar days unless Business Days are expressly specified and (viii) this
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.

Section 8.07. Amendments; Waivers. This Agreement may not be amended without the
express written agreement signed by all of the parties to this Agreement. No
provision of this Agreement may be waived without the express written agreement
signed by the party making such waiver. The failure of any party to assert any
of its rights under this Agreement or otherwise will not constitute a waiver of
such rights.

Section 8.08. Fees and Expenses. All matters relating to the responsibility of
each of Stockholder and Parent for fees and expenses (including the fees and
expenses of financial consultants, investment bankers, accountants and legal
counsel) in connection with the entry into of this Agreement and the
consummation of the actions contemplated hereby shall be governed by
Section 10.18 of the Merger Agreement, and Stockholder hereby acknowledges and
agrees to be bound by Section 10.18 of the Merger Agreement.

Section 8.09. Entire Agreement. This Agreement (together with the Merger
Agreement) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, among the parties to this Agreement with respect to the subject matter of
this Agreement.

Section 8.10. Remedies Cumulative. Except as otherwise provided in this
Agreement, any and all remedies expressly conferred upon a party to this
Agreement will be cumulative with, and not exclusive of, any other remedy
contained in this Agreement, at law or in equity. The exercise by a party to
this Agreement of any one remedy will not preclude the exercise by it of any
other remedy.

Section 8.11. Counterparts; Effectiveness. This Agreement and any amendment
hereto may be executed and delivered in two or more identical counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. Except as set forth in
Section 2.01, this Agreement shall become effective and binding upon any
Stockholder when executed by Stockholder and Parent. In the event that any
signature to this Agreement or any amendment hereto is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format

 

20



--------------------------------------------------------------------------------

data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof. No party hereto shall raise the use of a facsimile machine or e-mail
delivery of a “.pdf” format data file to deliver a signature to this Agreement
or any amendment hereto or the fact that such signature was transmitted or
communicated through the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file as a defense to the formation or enforceability of a
contract, and each party hereto forever waives any such defense.

Section 8.12. Specific Performance. The parties to this Agreement agree that
irreparable damage would occur and that the parties to this Agreement would not
have any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties to this Agreement
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without the necessity of posting bond or other security
or showing actual damages, and this being in addition to any other remedy to
which they are entitled at law or in equity.

Section 8.13. Submission to Jurisdiction. Each of the parties hereto irrevocably
agrees that all claims, controversies and disputes of any kind or nature
relating in any way to the enforcement or interpretation of this Agreement or to
the parties’ dealings, rights or obligations in connection herewith, shall be
brought exclusively in the Court of Chancery of the State of Delaware or, if
such court shall not have jurisdiction, any federal court of the United States
located in the State of Delaware, or, if neither the Court of Chancery of the
State of Delaware nor any such federal court has jurisdiction, any other state
court located in the State of Delaware. Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the actions contemplated by this
Agreement in any court or tribunal other than the aforesaid courts. Each of the
parties hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 8.13,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by the applicable law, any claim that (a) the suit,
action or proceeding in such court is brought in an inconvenient forum, (b) the
venue of such suit, action or proceeding is improper or (c) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts. Each of the
parties hereto agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 8.01 or in such
other manner as may be permitted by applicable Laws, will be valid and
sufficient service thereof. Notwithstanding the foregoing in this Section 8.13,
a party may commence any action or proceeding in a court other than the
above-named courts

 

21



--------------------------------------------------------------------------------

solely for the purpose of enforcing an order or judgment issued by one of the
above-named courts.

Section 8.14. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION, CONTROVERSY OR OTHER LEGAL ACTION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.14.

[Remainder of Page Intentionally Left Blank.

Signature Pages Follow.]

 

 

 

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Closing Agreement to be
duly executed as of the date first written above.

 

COMPANY: STANDARD PARKING CORPORATION By:  

/s/ James A. Wilhelm

Name: James A. Wilhelm Title: President and Chief Executive Officer

 

 

 

 

 

Signature Page to Closing Agreement



--------------------------------------------------------------------------------

STOCKHOLDER: KOHLBERG PARTNERS V, L.P. By:   Kohlberg Management V, L.L.C., its
general partner By:  

/s/ Seth H. Hollander

  Name: Seth H. Hollander   Title: Vice President

 

 

 

 

 

Signature Page to Closing Agreement



--------------------------------------------------------------------------------

SCHEDULE A

OWNERSHIP

 

Name of Stockholder   Company Securities

Kohlberg Partners V, LP

  5,751,357 shares of Company Common Stock



--------------------------------------------------------------------------------

Execution Version

CLOSING AGREEMENT

This CLOSING AGREEMENT (this “Agreement”) dated as of February 28, 2012, is by
and between Standard Parking Corporation, a Delaware corporation (“Parent”), and
the Person executing this Agreement as a “Stockholder” on the signature page
hereto (together with any Permitted Transferee to whom such Person Transfers any
Company Securities and any transferee of any Acquired Shares, in each case that
is required to execute and deliver a Joinder as a condition precedent to such
Transfer in accordance with Section 6.06, “Stockholder”).

RECITALS:

WHEREAS, pursuant to the Agreement and Plan of Merger (as amended from time to
time in accordance with its terms, the “Merger Agreement”), dated as of the date
hereof, by and among Parent, KCPC Holdings, Inc., a Delaware corporation (the
“Company”), Hermitage Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), and Kohlberg CPC Rep, L.L.C., in its
capacity as Stockholders’ Representative thereunder, among other things, at the
Effective Time, Merger Sub will be merged with and into the Company, with the
Company surviving the Merger on the terms and subject to the conditions set
forth in the Merger Agreement (the “Merger”);

WHEREAS, Stockholder owns the number and type of Company Securities (as defined
herein) set forth on Schedule A hereto;

WHEREAS, at the Effective Time, Stockholder will be entitled to receive a number
of shares of Parent Common Stock equal to the Number of Parent Shares Per Holder
for Stockholder (together with (i) any other shares of Parent Common Stock
acquired by Stockholder after the date hereof, (ii) any securities convertible
into or exercisable or exchangeable for shares of Parent Common Stock held by
Stockholder, or (iii) any shares of Parent Common Stock issuable to Stockholder
upon conversion, exercise or exchange of the securities described in clause
(ii), the “Acquired Shares”);

WHEREAS, Stockholder hereby acknowledges and agrees that it will derive
substantial benefit from the consummation of the Merger, and, accordingly,
Parent and Stockholder desire to establish in this Agreement certain terms and
conditions concerning the corporate governance of Parent and the Acquired Shares
and related provisions concerning the relationship of Stockholder with Parent;

WHEREAS, simultaneously with the execution and delivery of this Agreement,
Parent has entered into closing agreements in form and substance similar to this
Agreement with certain other holders of Company Securities (the “Other
Stockholders”) in connection with the Merger Agreement and the Merger (the
“Other Closing Agreements”); and

WHEREAS, as a condition and inducement to Parent and Merger Sub entering into
and incurring their respective obligations under the Merger Agreement, Parent
and Merger Sub require that Stockholder enter into this Agreement and the Other
Stockholders enter into the Other Closing Agreements.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01. Definitions. Capitalized terms used in this Agreement and not
defined herein have the meanings ascribed to such terms in the Merger Agreement.
In addition, the following terms shall have the corresponding meanings for
purposes of this Agreement:

“Acquired Shares” has the meaning set forth in the Recitals.

“Agreement” has the meaning set forth in the Preamble.

“beneficial ownership” means, with respect to any securities, having any
“beneficial ownership” of such securities (as determined pursuant to Rule 13d-3
under the Exchange Act) or otherwise having any right to exercise voting rights
with respect to such securities, and “beneficial owner” means any Person having
beneficial ownership of any securities.

“Board of Directors” means the board of directors of Parent.

“Causes of Action” has the meaning set forth in Section 6.04.

“Company” has the meaning set forth in the Recitals.

“Company Common Stock” means common stock, par value $0.01 per share, of the
Company.

“Company Preferred Stock” means preferred stock, par value $0.01 per share, of
the Company.

“Company Securities” has the meaning set forth in Section 3.01(e).

“Company Stockholder” means any Person that is a holder of Company Common Stock
or Company Preferred Stock as of the date of this Agreement or at any time
hereafter and prior to the Effective Time (including any Person that is a holder
of Company Options that will exercise this, her or its Company Options prior to
the Effective Time and, upon the consummation of the Restructuring, each Holding
Vehicle), and such Person’s successors and assigns.

“Confidential Information” means all information regarding Parent and its
Subsidiaries (including, as of the Effective Time, the Company and its
Subsidiaries), including any business plans, financial information, operational
information, personnel records, supplier and vendor lists, supplier and vendor
contracts and projections; provided, however, that “Confidential Information”
shall not include information (i) which is or becomes generally

 

2



--------------------------------------------------------------------------------

available to the public other than as a result of the breach of this Agreement
by Stockholder or its Affiliates or (ii) is or becomes available to Stockholder
or its Affiliates on a non-confidential basis from a source other than Parent,
provided that Stockholder and its Affiliates did not know or have any reason to
know that the source of such information was bound by a confidentiality
agreement or other confidentiality obligation with respect to such information.

“Contract” means any contract, commitment, purchase order, mortgage, instrument,
indenture, sales order, license, lease or other agreement or arrangement,
whether written or oral, in any case, which is legally binding.

“Effective Date” has the meaning set forth in Section 2.01.

“Fund” has the meaning set forth in Section 7.01.

“Holding Vehicle” means each holding entity formed or organized by the Company
Stockholders after the date hereof to effect the Restructuring.

“Joinder” has the meaning set forth in Section 6.06.

“Merger” has the meaning set forth in the Recitals.

“Merger Agreement” has the meaning set forth in the Recitals.

“Merger Sub” has the meaning set forth in the Recitals.

“Other Closing Agreements” has the meaning set forth in the Recitals.

“Other Stockholders” has the meaning set forth in the Recitals.

“Parent” has the meaning set forth in the Preamble.

“Parent Customer” has the meaning set forth in Section 6.01(c).

“Parking Facility” means any motor vehicle parking lot, parking garage or other
parking facility for which parking revenue is collected, including any of the
foregoing that is incorporated into any larger plot, building or other site or
structure.

“Parking Related Services” means the provision, for revenue, by a business or
business unit of products and/or services to, or with respect to, a Parking
Facility that is leased, managed or operated by a third party (e.g., services
consisting of cleaning of Parking Facilities, security for Parking Facilities or
surface transportation to or from Parking Facilities, in each case where such
Parking Facilities are leased, managed or operated by a third party).

“Parking Services” means owning, leasing, or managing or operating for a third
party, Parking Facilities, other than, in the case of Section 6.01(a), solely as
an activity ancillary to the ownership or operation of a non-parking business
(e.g., a restaurant or retail business) or asset (e.g., an office building).

 

3



--------------------------------------------------------------------------------

“Permitted Transfer” means any Transfer made by Stockholder in accordance with
Section 7.2(i) and Schedule F of the Merger Agreement to effect the
Restructuring.

“Permitted Transferee” means, with respect to Stockholder, any other Company
Stockholder, any immediate family member of Stockholder, any trust, partnership,
corporation, limited liability company or other entity of which the
beneficiaries or beneficial owners, as the case may be, are Company Stockholders
or Permitted Transferees, a trust or other entity for the benefit of any Person
that is qualified as a charitable organization under Section 501(c)(3) of the
Code, or a family foundation established by or on behalf of one or more of the
Company Stockholders for the purpose of making charitable gifts or donations to
Persons that are qualified as charitable organizations under Section 501(c)(3)
of the Code, in each case, which transferee executes and delivers to Parent a
Joinder in accordance with Section 6.06.

“Public Sale” means any Transfer of Acquired Shares (i) in accordance with the
manner of sale requirements set forth in Rule 144(f), whether pursuant to a
transaction effected pursuant to Rule 144, an effective registration statement
under the Securities Act or otherwise, (ii) effected pursuant to any merger,
consolidation or business combination involving Parent in which Parent is not
the surviving entity, or any tender offer or exchange offer for all of the
outstanding shares of Parent Common Stock pursuant to which at least 50% or more
of the outstanding shares of Parent Common Stock are so tendered or exchanged,
or (iii) a public offering of securities pursuant to a firm commitment
underwritten public offering pursuant to an effective registration statement
under the Securities Act; provided that, for the avoidance of doubt, a “Public
Sale” shall not include any privately negotiated transaction for the transfer or
purchase and sale of all or any portion of the Acquired Shares (other than in
connection with the events described in clause (ii) above).

“Qualified Director” means a director who qualifies as an independent director
of Parent under (i) the bylaws of Parent and any applicable corporate governance
policies or guidelines of Parent then in effect and (ii) (A) the Nasdaq
Marketplace Rules, as such rules may be amended or supplemented from time to
time or (B) if the Parent Common Stock is listed on a securities exchange or
quotation system other than the Nasdaq Global Select Market, any comparable rule
or regulation of the primary securities exchange or quotation system on which
the Parent Common Stock is listed or quoted, in each case as determined by the
Board of Directors. Notwithstanding the foregoing, no Affiliate of Stockholder
or any member of a “group” (as defined in Section 13(d)(3) of the Exchange Act)
with Stockholder shall be deemed a “Qualified Director”.

“Released Parties” has the meaning set forth in Section 6.04.

“Releasing Parties” has the meaning set forth in Section 6.04.

“Relevant Investment” means any equity investment in any business that owns or
leases any motor vehicle parking lot, parking garage or other parking facility.

“Restructuring” means the restructuring of the Target Companies as set forth in
Section 7.2(i) and Schedule F of the Merger Agreement.

 

4



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.

“Stockholder” has the meaning set forth in the Preamble.

“Stockholders’ Agreement” means the Stockholders Agreement of the Company, as
dated as of May 22, 2007 and in effect as of the date hereof (without amendment
or modification hereafter), by and among the Company and the Company
Stockholders, a true and complete copy of which has been delivered to Parent.

“Stockholders Meeting” has the meaning set forth in Section 4.01.

“Term” means the period beginning on the Effective Date and ending on the fourth
anniversary of the Effective Date.

“Territory” means anywhere in the United States.

“Transfer” means, with respect to any security, directly or indirectly,
(i) selling, assigning, transferring, hypothecating, pledging, encumbering,
permitting the creation of a Lien upon or otherwise disposing of (including by
merger, consolidation or otherwise by operation of law) such security or
entering into any Contract with respect thereto or (ii) granting any proxy or
entering into any voting agreement, voting trust, power of attorney, consent or
other agreement or arrangement with respect to the voting of such security
(other than pursuant to this Agreement).

“Voting Term” means the period beginning on the Effective Date and ending on the
third anniversary of the Effective Date.

ARTICLE II.

EFFECTIVENESS OF AGREEMENT

Section 2.01. Effective Date. The parties have executed and delivered this
Agreement on the date hereof and the provisions of this Agreement shall be
effective upon the execution and delivery of this Agreement by each of the
parties hereto; provided that Article IV, Article V and Sections 6.01, 6.02,
6.04 and 6.07 of this Agreement shall not be effective (and no party shall have
any rights or obligations thereunder) until the occurrence of the Effective Time
(the “Effective Date”). Notwithstanding anything to the contrary contained
herein, (a) the covenants and agreements set forth in (i) Sections 4.01 and 4.02
shall terminate and be of no further force or effect at the end of the Voting
Term, and (ii) Sections 5.01, 5.02, 6.01(a), 6.01(b) and 6.01(c) and 6.07 shall
terminate and be of no further force or effect at the end of the Term, and
(b) this

 

5



--------------------------------------------------------------------------------

Agreement shall terminate upon any termination of the Merger Agreement in
accordance with the terms thereof prior to the occurrence of the Effective Time.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of Stockholder. Stockholder hereby
represents and warrants to Parent as follows:

(a) Organization and Good Standing. To the extent Stockholder is not a natural
person, Stockholder is duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization, with all requisite power
and authority required to conduct its business as presently conducted.

(b) Authority. Stockholder has all requisite power and authority to execute and
deliver this Agreement and to perform all of its obligations hereunder. The
execution and delivery by Stockholder of this Agreement and the performance by
Stockholder of its obligations hereunder have been duly authorized by all
requisite action of Stockholder (to the extent that Stockholder is not a natural
person) and no other action on the part of Stockholder or its securityholders is
necessary to authorize the execution, delivery or performance by Stockholder of
this Agreement.

(c) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Stockholder and, assuming that this Agreement has been duly
authorized, executed and delivered by Parent, constitutes the legal, valid and
binding obligation of Stockholder, enforceable against Stockholder in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by (i) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar Laws from time to time in effect affecting
generally the enforcement of creditors’ rights and (ii) general principles of
equity.

(d) Non-Contravention. The execution and delivery of this Agreement by
Stockholder and the performance by Stockholder of its obligations hereunder does
not and will not (i) violate any provision of the Organizational Documents of
Stockholder (to the extent that Stockholder is not a natural person),
(ii) conflict with or violate any Law or order of any Governmental Authority
applicable to Stockholder or its assets or properties, (iii) require any Permit,
authorization, consent, approval, exemption or other action by, notice to or
filing with, any Person or Governmental Authority (other than filings by
Stockholder with the SEC under Sections 13 and 16 of the Exchange Act),
(iv) violate, conflict with, result in a material breach of, or constitute (with
or without notice or lapse of time or both) a material default under, or an
event which would give rise to any right of notice, modification, acceleration,
payment, cancellation or termination under, or in any manner release any party
thereto from any obligation under any Permit or Contract to which Stockholder is
a party or by which any of its properties or assets are bound, or (v) result in
the creation or imposition of any Lien on any part of the properties or assets
of Stockholder (including the Acquired Shares).

(e) Ownership of the Company Securities and Acquired Shares. As of the date
hereof, Stockholder is the record and beneficial owner of, and has good and
valid title to, the

 

6



--------------------------------------------------------------------------------

number of shares of capital stock of the Company, and securities convertible
into or exercisable or exchangeable for shares of capital stock of the Company
set forth on Schedule A hereto (the “Company Securities”), free and clear of all
Liens, and has full and unrestricted power to dispose of and vote all of the
Company Securities without the consent or approval of, or any other action on
the part of, any other Person. As of the Effective Date, Stockholder will
(i) except by reason of a Permitted Transfer or a transfer to a Permitted
Transferee in any such case in accordance with Section 6.06, be the record and
beneficial owner of the Acquired Shares free and clear of all Liens (other than
those arising under this Agreement and as set forth in the Organizational
Documents of the applicable Holding Vehicle) set forth on Schedule A (as
supplemented in accordance with Section 6.07), (ii) have good and valid title to
the Acquired Shares, and (iii) except as set forth on Schedule A (as
supplemented in accordance with Section 6.07), and except for restrictions on
transfer of securities under applicable securities laws and set forth in the
Organizational Documents of the applicable Holding Vehicle, will have full and
unrestricted power to dispose of and vote all of the Acquired Shares without the
consent or approval of, or any other action on the part of, any other Person.
Other than pursuant to this Agreement or any agreement entered into to effect
the Restructuring as contemplated by Section 7.2(i) and Schedule F of the Merger
Agreement (which agreement shall not be inconsistent herewith), none of the
Acquired Shares will be held by Stockholder subject to any proxy, voting
agreement, voting trust, power of attorney, consent or other agreement,
arrangement or instrument with respect to the voting of such Acquired Shares.
The Company Securities and Acquired Shares set forth next to Stockholder’s name
on Schedule A hereto (as supplemented in accordance with Sections 6.06 and
6.07), constitute (1) all of the Company Securities that are owned beneficially
or of record by Stockholder as of the date hereof and neither Stockholder nor
any of its Affiliates own, beneficially or of record, or have any right to
acquire (whether currently, upon lapse of time, following the satisfaction of
any conditions, upon the occurrence of any event or any combination of the
foregoing) any Company Securities and (2) all of the Acquired Shares that will
be owned beneficially or of record by Stockholder as of the Effective Date.

(f) Private Placement. Stockholder has been advised that the shares of Parent
Common Stock to be received by Stockholder at the Effective Time: (i) have not
been, and will not at the Effective Time have been, registered under the
Securities Act or any state securities laws, (ii) constitute “restricted
securities” as defined in Rule 144 and (iii) therefore, cannot be resold unless
they are registered under the Securities Act and applicable state securities
laws or unless exemptions from such registration requirements are available.
Stockholder is purchasing Parent Common Stock for its own account for investment
and not with a view to, or for resale in connection with, any distribution
thereof within the meaning of the Securities Act. Stockholder has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of such investment, is able to incur a complete
loss of such investment and is able to bear the economic risk of such investment
for an indefinite period of time. Stockholder acknowledges and understands the
provisions of Section 3.2(e) of the Merger Agreement.

(g) Accredited Investor Status. Stockholder is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

7



--------------------------------------------------------------------------------

Section 3.02. Representations and Warranties of Parent. Parent hereby represents
and warrants to Stockholders as follows:

(a) Organization and Good Standing. Parent is duly incorporated, validly
existing and in good standing under the Laws of the State of Delaware, with all
requisite power and authority required to conduct its business as presently
conducted.

(b) Authority. Parent has all requisite corporate power and authority to execute
and deliver this Agreement and to perform all of its obligations hereunder. The
execution and delivery by Parent of this Agreement and the performance by Parent
of its obligations hereunder have been duly authorized by all requisite
corporate action of Parent and no other action on the part of Parent or its
stockholders is necessary to authorize the execution, delivery or performance by
Parent of this Agreement.

(c) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Parent and, assuming that this Agreement has been duly authorized,
executed and delivered by Stockholder, constitutes the legal, valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
(i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws from time to time in effect affecting generally the
enforcement of creditors’ rights and (ii) general principles of equity.

(d) Non-Contravention. The execution and delivery of this Agreement by Parent
and the performance by Parent of its obligations hereunder does not and will not
(i) violate any provision of the Organizational Documents of Parent,
(ii) conflict with or violate any Law or order of any Governmental Authority
applicable to Parent or its assets or properties, (iii) require any Permit,
authorization, consent, approval, exemption or other action by, notice to or
filing with any Person or Governmental Authority (other than the filing of a
Current Report on Form 8-K with the SEC and as contemplated by the Merger
Agreement), (iv) violate, conflict with, result in a material breach of, or
constitute (with or without notice or lapse of time or both) a material default
under, or an event which would give rise to any right of notice, modification,
acceleration, payment, cancellation or termination under, or in any manner
release any party thereto from any obligation under, any Permit or Contract to
which Parent is a party or by which any of its properties or assets are bound or
(v) result in the creation or imposition of any Lien on any part of the
properties or assets of Parent.

ARTICLE IV.

VOTING AND SUPPORT

Section 4.01. Agreement to Vote. Stockholder irrevocably and unconditionally
agrees that, from and after the Effective Date and for so long as Stockholder
owns, in the aggregate together with its Affiliates, all Other Stockholders and
their respective Affiliates and any other Persons with which any of the
foregoing form a “group” (as defined in Section 13(d)(3) of the Exchange Act)
beneficially or of record more than 10% of the issued and outstanding shares of
Parent Common Stock (provided that the ownership of Parent Common Stock by such
other Persons shall be included for purposes of determining the applicability of
this Section 4.01 only to the extent, and for so long as, Stockholder, any Other
Stockholders or any of their respective

 

8



--------------------------------------------------------------------------------

Affiliates, on the one hand, and such other Persons, on the other hand, are
members of a “group”), at any meeting (whether annual or special, and at each
adjourned or postponed meeting) of Parent’s stockholders, however called, or in
any other circumstances (including any action sought by written consent) upon
which a vote or other consent or approval is sought (any such meeting or other
circumstance, a “Stockholders Meeting”), Stockholder will, during the Voting
Term only, (i) appear at each Stockholders Meeting or, at Stockholder’s option,
otherwise cause all of its Acquired Shares to be counted as present at each
Stockholders Meeting, for purposes of calculating a quorum and respond to any
other request by Parent for written consent, if any, and (ii) vote, or cause to
be voted (including by written consent, if applicable) in person or by proxy,
all of the Acquired Shares to the fullest extent that such Acquired Shares are
entitled to be voted at the time of any vote or action by written consent as
follows:

(a) For the period beginning on the Closing Date and ending on (and including)
the day that is the second anniversary of the Closing Date:

(i) with respect to the election of directors to the Board of Directors, “for”
any and all nominees recommended by the Board of Directors to Parent’s
stockholders as set forth in Parent’s definitive proxy statement with respect to
such election;

(ii) with respect to all other matters submitted for a vote of Parent’s
stockholders, in accordance with the recommendation of the Board of Directors
with respect to such matters; and

(iii) “for” any proposal to adjourn or postpone any Stockholders Meeting at
which any of the foregoing matters are submitted for the consideration of
Parent’s stockholders to a later date if there are not sufficient votes for
approval of such matters on the date on which the Stockholders Meeting is held
to vote “for” the foregoing matters.

(b) For the period beginning on (and including) the day after the day that is
the second anniversary of the Closing Date and ending at the end of the Voting
Term:

(i) with respect to the election of directors to the Board of Directors, “for”
any and all nominees recommended by the Board of Directors to Parent’s
stockholders as set forth in Parent’s definitive proxy statement with respect to
such election;

(ii) “for” any proposal to adjourn or postpone any Stockholders Meeting at which
any of the matters described in Section 4.01(b)(i) above are submitted for the
consideration of Parent’s stockholders to a later date if there are not
sufficient votes for approval of such matters on the date on which the
Stockholders Meeting is held to vote “for” the foregoing matters;

(iii) with respect to all matters, other than those described in
Section 4.01(b)(i) and (ii) above, submitted for a vote of Parent’s
stockholders, in a manner that is proportionate to the manner in which all other
holders of Parent Common Stock eligible to vote cast their votes (i.e., “for”
such matters or “against” such matters, as applicable),

 

9



--------------------------------------------------------------------------------

and Stockholder shall grant a proxy coupled with an interest to the Chairman of
the Board of Directors to vote the Acquired Shares in such manner, which proxy
shall expire by its terms at the time at which Stockholder’s relevant obligation
to vote expires as set forth in this Section 4.01; and

(iv) with respect to any proposal to adjourn or postpone any Stockholders
Meeting at which any of the matters described in Section 4.01(b)(iii) above are
submitted for the consideration of Parent’s stockholders to a later date, in a
manner that is proportionate to the manner in which all others holders of Parent
Common Stock eligible to vote cast their votes with respect to such proposal,
and Stockholder shall grant a proxy coupled with an interest to the Chairman of
the Board of Directors to vote the Acquired Shares in such manner, which proxy
shall expire by its terms at the time at which Stockholder’s relevant obligation
to vote expires as set forth in this Section 4.01.

Section 4.02. Other Actions. Stockholder irrevocably and unconditionally agrees
that, from and after the Effective Date and for so long as Stockholder owns, in
the aggregate together with its Affiliates, all Other Stockholders and their
respective Affiliates and any Persons with which any of the foregoing form a
“group” (as defined in Section 13d-3 of the Exchange Act), beneficially or of
record more than 10% of the issued and outstanding shares of Parent Common Stock
(provided that the ownership of Parent Common Stock by such other Persons shall
be included for purposes of determining the applicability of this Section 4.02
only to the extent, and for so long as, Stockholder, any Other Stockholders or
any of their respective Affiliates, on the one hand, and such other Persons, on
the other hand, are members of a “group”), Stockholder will use its reasonable
best efforts to take any actions with respect to the Acquired Shares as follows:

(a) For the period beginning on the Closing Date and ending on (and including)
the day that is the second anniversary of the Closing Date, as recommended by
the Board of Directors to all of Parent’s stockholders in any definitive proxy
statement, prospectus, offer solicitation or recommendation with respect to any
tender offer or exchange offer for one or more classes of securities of Parent,
or any other written communication directed to one or more classes of Parent’s
stockholders; and

(b) For the period beginning on (and including) the day after the day that is
the second anniversary of the Closing Date and ending at the end of the Voting
Term, in a manner that is proportionate to the actions taken by all other
holders of Parent Common Stock eligible to take actions with respect to the
matters described in this Section 4.02 (e.g., tendering or not tendering shares
of Parent Common Stock).

ARTICLE V.

MARKET ACTIVITIES BY THE SHAREHOLDERS

Section 5.01. Standstill Arrangement. Stockholder irrevocably and
unconditionally agrees that, from and after the Effective Date and for so long
as Stockholder owns, in the aggregate together with its Affiliates, all Other
Stockholders and their respective Affiliates and any other Persons with which
any of the foregoing form a “group” (as defined in Section 13(d)(3) of the
Exchange Act), beneficially or of record more than 5% of the issued and

 

10



--------------------------------------------------------------------------------

outstanding shares of Parent Common Stock (provided that the ownership of Parent
Common Stock by such other Persons shall be included for purposes of determining
the applicability of this Section 5.01 only to the extent, and for so long as,
Stockholder, any Other Stockholders or any of their respective Affiliates, on
the one hand, and such other Persons, on the other hand, are members of a
“group”), Stockholder and its Affiliates and their respective directors,
officers, members, managers, partners, equityholders shall not, during the Term
only, in any manner, directly or indirectly, without the prior written consent
of the Qualified Directors:

(a) acquire or agree to acquire, or publicly offer or propose (with or without
conditions) to acquire, directly or indirectly, by purchase or otherwise, any
voting securities or any direct or indirect rights or options to acquire any
voting securities of Parent or any Subsidiary thereof, or of any successor to or
Person in control of Parent;

(b) make any announcement with respect to, or publicly offer to effect, seek or
propose (with or without conditions), any merger, acquisition, consolidation,
other business combination, restructuring, recapitalization, tender offer,
exchange offer or other extraordinary transaction with or involving Parent or
any of its Subsidiaries or any of its or their securities or assets; provided,
however, that nothing contained herein shall limit the ability of Stockholder to
file or amend its Schedule 13D regarding the Parent Common Stock as required by
Law or to make other securities or tax filings as required by Law so long as
Stockholder does not enter into any contract, agreement or understanding with
respect to Parent’s voting securities (other than this Agreement), or otherwise
take any action, in violation of its obligations under Article IV or clauses
(a)-(f) of this Section 5.01;

(c) other than in connection with the designation of the Board Designees by
Stockholders’ Representative pursuant to Section 6.12 of the Merger Agreement
(i) initiate, propose, induce or attempt to induce any other Person to initiate
any stockholder proposal, nominate any person to be elected as a member of the
Board of Directors or make any attempt to call a special meeting of stockholders
of Parent, (ii) submit any proposal for consideration at, or bring any other
business before, any meeting of stockholders of Parent, or request that Parent
include any proposals or nominees for election as members of the Board of
Directors in any Parent proxy statement, (iii) engage, or in any way
participate, directly or indirectly, in any “solicitation” (as such term is
defined in Rule 14a-1(l) promulgated by the SEC under the Exchange Act) of
proxies or consents (whether or not relating to the election or removal of
directors), seek to advise, encourage or influence any Person with respect to
the voting of any Parent securities (except in support of proposals approved by
the Board of Directors), or (iv) otherwise communicate with Parent’s
stockholders or others pursuant to Rule 14a-1(l)(2)(iv) under the Exchange Act;
provided, however, that nothing herein shall limit the ability of Stockholder to
vote its voting securities on any matter submitted to a vote of the stockholders
of Parent in accordance with the terms of Article IV;

(d) (i) form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act with any other Person other than an
Affiliate of Stockholder with respect to acquisition or voting of any voting
securities of Parent, (ii) enter into any negotiation, Contract, or relationship
(legal or otherwise) with any third parties, other than an Affiliate of
Stockholder, in connection with any of the foregoing or with respect to the
acquisition or voting of any voting securities of Parent or (iii) otherwise
deposit any voting securities of Parent in any

 

11



--------------------------------------------------------------------------------

voting trust or subject any voting securities of Parent to any arrangement or
agreement with respect to the voting of any voting securities of Parent, except,
in the case of clauses (i), (ii) and (iii) above, as expressly set forth in this
Agreement;

(e) publicly seek or publicly request permission to take any action that would
violate any of the foregoing or to amend or waive any provision of this
Section 5.01, or make any public announcement with respect to any of the
foregoing (except as expressly permitted herein); or

(f) take, or cause others to take, any actions that would otherwise violate any
provision of this Section 5.01.

Section 5.02. Other Market Activities. Stockholder irrevocably and
unconditionally agrees that, from and after the Effective Date and for so long
as Stockholder owns, in the aggregate together with its Affiliates, all Other
Stockholders and their respective Affiliates and any Persons with which any of
the foregoing form a “group” (as defined in Section 13(d)(3) of the Exchange
Act), beneficially or of record more than 10% of the issued and outstanding
shares of Parent Common Stock (provided that the ownership of Parent Common
Stock by such other Persons shall be included for purposes of determining the
applicability of this Section 5.02 only to the extent, and for so long as,
Stockholder, any Other Stockholders or any of their respective Affiliates, on
the one hand, and such other Persons, on the other hand, are members of a
“group”), Stockholder shall not in any manner, directly or indirectly, nor
permit its Affiliates or any Person acting on behalf of or pursuant to any
understanding with Stockholder or its Affiliates, during the Term only, to
engage in any Short Sales, derivatives, participations, swaps or enter into any
other arrangements that transfer to another Person, in whole or in part, any of
the economic consequences of ownership of the Acquired Shares without
transferring record ownership of such Acquired Shares to such Person.

ARTICLE VI.

ADDITIONAL COVENANTS

Section 6.01. Restrictive Covenants. The parties hereto acknowledge and agree
that Parent is relying on the covenants and agreements set forth in this
section, that without such covenants Parent would not enter into the Merger
Agreement or consummate the Merger or the other transactions contemplated
thereby, and that the Number of Parent Shares Per Holder Stockholder is entitled
to receive at the Effective Time are sufficient consideration to make the
covenants and agreements set forth herein enforceable. The terms of this
Section 6.01 shall be enforceable against Stockholder. For purposes of this
Article VI, the term “Subsidiaries” shall include the Company and its
Subsidiaries.

(a) Non-Competition. To more effectively protect the value of the business of
Parent and its Subsidiaries, and to induce Parent to consummate the Merger,
Stockholder covenants and agrees that, during the Term, it will not, and will
cause its Affiliates not to, directly or indirectly, as a director, officer,
equityholder, partner, owner, employee or in any other capacity for any other
business, consult with, or participate in any business or business unit that
(x) is engaged in providing Parking Services within the Territory or (y) is
engaged as a principal part of such business or business unit in providing
Parking Related Services within the

 

12



--------------------------------------------------------------------------------

Territory. In addition, during the Term, with respect to any Relevant Investment
of Stockholder or any of its Affiliates which is, to the knowledge (assuming
reasonable oversight of the business or business unit) of any member of the
Parent Board that is an affiliate, director, employee, professional or agent of
Stockholder or an affiliate of Stockholder, seeking to enter into a management
or lease agreement with respect to a Parking Facility, Stockholder shall follow
the procedures set forth in subsection (i) and (ii) below at the time of
termination, extension or renewal of any such existing management agreement or
lease or the initiation of a management agreement or lease thereafter.

(i) In the case of any Relevant Investment controlled by Stockholder or its
Affiliates, Stockholder shall notify Parent in writing, and Parent shall have
five (5) Business Days following the date of such notice to present a proposal
to Stockholder whereby Parent will manage or lease the Parking Facility, which
proposal Stockholder will, and will cause its Affiliates to, consider in good
faith.

(ii) In the case of any Relevant Investment not controlled by Stockholder,
Stockholder shall, to the extent Stockholder determines it is appropriate to do
so, consistent with existing practices and communications with the Person
controlling such Relevant Investment, encourage the controlling Person to
discuss with Parent whether Parent is interested in managing or leasing the
Parking Facility.

(b) Non-Solicitation of Employees. Stockholder hereby covenants and agrees that,
during the Term, Stockholder will not, and will cause its Affiliates not to,
directly or indirectly, as a director, officer, equityholder, partner, owner,
employee or in any other capacity for any other business, either for itself or
for any other Person, hire (as an employee or in any other capacity), solicit or
encourage any person employed by Parent or any of its Subsidiaries (as an
employee or in any other capacity) in a senior executive or manager capacity to
leave the employ of Parent or any of its Subsidiaries, or hire any such person
who has left the employ of Parent or any of its Subsidiaries if such hiring
occurs at any time within one year after the departure of such person from such
employment; provided that nothing in this Section 6.01(b) shall prohibit
Stockholder from soliciting or hiring any person who responds to a general
solicitation not targeted at the employees of Parent or any of its Subsidiaries.

(c) Non-Solicitation of Customers. Stockholder hereby covenants and agrees that,
during the Term, Stockholder will not, and will cause its Affiliates not to,
directly or indirectly, as a director, officer, equityholder, partner, owner,
employee or in any other capacity for any other business, either for itself or
any other Person (i) induce or attempt to induce any client or customer of
Parent or any of its Subsidiaries or any owner, lessor, manager or operator of a
Parking Facility managed or leased by Parent or any of its Subsidiaries or any
Affiliate thereof (each, a “Parent Customer”), to terminate or reduce the
Parking Services business it conducts with Parent or any of its Subsidiaries or
any Affiliates thereof or change the terms of its relationship as to Parking
Services with Parent or any of its Subsidiaries or any Affiliates thereof to
terms that are less favorable to Parent or any of its Subsidiaries or any
Affiliates thereof, (ii) provide Parking Services to any Parent Customer or
(iii) solicit any Parent Customer at any time to provide Parking Services to
such Parent Customer.

 

13



--------------------------------------------------------------------------------

(d) Confidentiality. Stockholder hereby covenants and agrees that, during the
Term, Stockholder will, and will cause its Affiliates and representatives to,
maintain the confidentiality of, and refrain from using or disclosing to any
Person, all Confidential Information, except to the extent disclosure is
required by Law or in response to any summons or subpoena or in connection with
any litigation. In the event that such party reasonably believes after
consultation with counsel that it is required by Law or in response to any
summons or subpoena or in connection with any litigation to disclose any
Confidential Information, such party will (i) provide Parent with prompt notice
before such disclosure so that Parent may attempt to obtain a protective order
or other assurance that confidential treatment will be accorded to such
Confidential Information and (ii) cooperate with Parent in attempting to obtain
such order or assurance.

(e) Non-Disparagement. Stockholder hereby covenants and agrees that, during the
Term, Stockholder will not, and will cause its Affiliates not to, directly or
indirectly, make any statement or any other expressions (in writing, orally or
otherwise) on television, radio, the internet or other media or to any third
party, including in communications with any customers, vendors, prospects,
employees, sales or leasing representatives or distributors, which are in any
way disparaging of Parent or any of its Subsidiaries, or any of their respective
Affiliates, or the products and services of the foregoing.

(f) Blue-Pencil. If any court of competent jurisdiction shall at any time deem
the term of any particular restrictive covenant contained in this Section 6.01
too lengthy or the geographic area covered too extensive, the other provisions
of this Section 6.01 shall nevertheless stand, the Term shall be deemed to be
the longest period permissible by Law under the circumstances and the geographic
area covered shall be deemed to comprise the largest territory permissible by
Law under the circumstances. The court in each case shall reduce the Term and/or
geographic area covered to permissible duration or size.

Section 6.02. Indemnification of Parent Indemnified Parties.

(a) Stockholder hereby agrees to be bound by the provisions of Article 9 of the
Merger Agreement as if Stockholder were a direct party thereto. For the
avoidance of doubt, the obligation of Stockholder to indemnify the Parent
Indemnified Parties against, save and hold the Parent Indemnified Parties
harmless from and against, and pay on behalf of or reimburse the Parent
Indemnified Parties for, any Adverse Consequences pursuant to Article 9 of the
Merger Agreement shall be subject to the limitations and procedures expressly
set forth in Article 9 of the Merger Agreement.

(b) Notwithstanding the foregoing, (i) in the event that both Stockholder and,
if applicable, the Holding Vehicle in which such Stockholder holds voting equity
interests (the “Applicable Holding Vehicle”), are parties to Closing Agreements
with Parent, the Applicable Holding Vehicle shall be the indemnitor of first
resort with respect to the claims that may be brought by any Parent Indemnified
Parties against such Stockholder pursuant to Article 9 of the Merger Agreement,
with the obligations of the Applicable Holding Vehicle being primary and any
obligations of such Stockholder being full and unconditional but secondary with
respect to such indemnification obligations described in the foregoing sentence,
and (ii) in the event that the Applicable Holding Vehicle distributes the shares
of Parent Common Stock held by it to such

 

14



--------------------------------------------------------------------------------

Stockholder or dissolves, liquidates, terminates its existence or otherwise
ceases to exist, such Stockholder shall be obligated to indemnify the Parent
Indemnified Parties as to any claim for indemnification under Article 9 of the
Merger Agreement in accordance with its Pro Rata Share.

(c) The Miscellaneous provisions contained in Article 10 of the Merger Agreement
(including Sections 10.9, 10.11, 10.12 and 10.18) shall be binding upon
Stockholder with respect to the interpretation, enforceability, performance,
termination or validity of Article 9 and any claims for indemnification made
thereunder.

Section 6.03. Matters Relating to Stockholders’ Representative.

(a) Appointment. Stockholder hereby irrevocably constitutes and appoints
Stockholders’ Representative as the true, exclusive and lawful agent and
attorney-in-fact of Stockholder to act in the name, place and stead of
Stockholder in connection with the transactions contemplated by the Merger
Agreement, the Registration Rights Agreement and this Agreement, in accordance
with the terms and provisions of the Merger Agreement and this Agreement, and to
act on behalf of Stockholder in any Proceeding involving this Agreement or the
Merger Agreement (including any claim for indemnification under Article 9 of the
Merger Agreement), to do or refrain from doing all such further acts and things,
and to execute all such documents as Stockholders’ Representative shall deem
necessary or appropriate in connection with the transactions contemplated by
this Agreement and the Merger Agreement, including the power:

(i) to act for Stockholder with regard to matters pertaining to indemnification
referred to in the Merger Agreement, including the power to compromise or settle
any indemnity claim on behalf of Stockholder and to transact matters of
litigation or other Proceedings;

(ii) to act for Stockholder with respect to tax matters in accordance with
Section 6.10 of the Merger Agreement;

(iii) to act for Stockholder with respect to the designation of Board Designees
in accordance with Section 6.12 of the Merger Agreement;

(iv) to execute and deliver all amendments, waivers, ancillary agreements, stock
powers, certificates and documents that Stockholders’ Representative deems
necessary or appropriate in connection with the consummation of the transactions
contemplated by the Merger Agreement; and

(v) to do or refrain from doing any further act or deed on behalf of
Stockholders that the Stockholders’ Representative deems necessary or
appropriate in its sole discretion relating to the subject matter of the Merger
Agreement as fully and completely as Stockholder could do if personally present;

provided, however, that the Stockholders’ Representative shall not have the
right or power to amend, or execute any amendment to, this Agreement or the
Registration Rights Agreement on behalf of Stockholder.

 

15



--------------------------------------------------------------------------------

(b) Removal. The Stockholders’ Representative may be removed or replaced only
upon delivery of written notice to Merger Sub by Stockholders holding at least a
majority of outstanding shares of capital stock of the Company as of immediately
prior to the Effective Time. Parent, Merger Sub, the Surviving Corporation and
any other Person may conclusively and absolutely rely, without inquiry, upon any
action of Stockholders’ Representative in all matters referred to herein.

(c) The Stockholders’ Representative will incur no liability to Stockholder with
respect to any action taken or suffered by any party in reliance upon any
notice, direction, instruction, consent, statement or other document believed by
the Stockholders’ Representative to be genuine and to have been signed by the
proper Person (and the Stockholders’ Representative shall have no responsibility
to determine the authenticity thereof), nor for any other action or inaction,
except its own gross negligence, bad faith or willful misconduct.

(d) Stockholder shall severally, pro rata (based on and limited by its relative
ownership, as of immediately prior to the consummation of the Restructuring or,
if the Restructuring does not occur prior to the occurrence of the Effective
Time, as of immediately prior to the Effective Time, of shares of Parent Common
Stock issued in the Merger (and any securities convertible into or exercisable
or exchangeable for such shares of Parent Common Stock)), and not jointly with
each other Stockholder, indemnify and hold harmless the Stockholders’
Representative against any loss, liability or expense incurred by the
Stockholders’ Representative (without gross negligence, bad faith or willful
misconduct on the part of the Stockholders’ Representative) arising out of or in
connection with the acceptance or administration of the Stockholders’
Representative’s duties hereunder, including the reasonable fees and expenses of
any legal counsel (or other advisor) retained by the Stockholders’
Representative.

Section 6.04. Release. Stockholder, on behalf of itself and its Affiliates,
heirs, beneficiaries, family members (whether by blood, adoption or marriage),
successors and assigns (collectively, the “Releasing Parties”), hereby forever
and unconditionally waives and releases Parent and its current and former
Affiliates, officers, directors and agents (collectively, the “Released
Parties”), to the fullest extent permitted by Law, from all actions, causes of
action, suits, debts, costs, penalties, dues, sums of money, accounts,
reckonings, bonds, bills, liabilities, covenants, contracts, controversies,
variances, trespasses, damages, judgments, demands, grievances or any other
claims of any kind or nature, known or unknown, existing or claimed to exist,
fixed or contingent, both at law and in equity (“Causes of Action”), that such
Releasing Party now has, has ever had or may hereafter have against the Released
Parties arising contemporaneously with or prior to the Effective Date or on
account of or arising out of any matter, cause or event occurring
contemporaneously with or prior to the Closing Date in connection with, or to
the extent relating to, the Company and/or any of its Subsidiaries or
Affiliates; provided, however, that nothing contained herein will release any
Released Party from any Causes of Action arising under this Agreement, the
Merger Agreement or the Transaction Documents or any rights to indemnification
or to advancement or reimbursement of expenses to which the current and former
directors and officers of the Company or any of its Subsidiaries may be entitled
to pursuant to the Merger Agreement, any applicable Contract in effect on the
date hereof, applicable Law or arising under the Organizational Documents of the
Company or any of its Subsidiaries if, and to the extent, any such rights to
indemnification or to advancement

 

16



--------------------------------------------------------------------------------

or reimbursement of expenses arise out of, or otherwise relate to, actions or
claims brought or asserted against such persons after the date of this
Agreement.

Section 6.05. Waiver of Dissenters’ Rights. Stockholder hereby waives any rights
of dissent or other similar rights that Stockholder may have as a result of, or
otherwise in connection with, the Merger or any of the other transactions
contemplated by the Merger Agreement.

Section 6.06. Restrictions on Transfer of Company Securities. From and after the
date of this Agreement until the Effective Date, Stockholder shall not, directly
or indirectly, (a) Transfer or offer to Transfer any Company Securities,
(b) tender any Company Securities in connection with any tender or exchange
offer or otherwise or (c) otherwise restrict the ability of Stockholder to
freely exercise all voting rights with respect to the Company Securities. Any
action attempted to be taken in violation of the preceding sentence will be null
and void. Nothing in this Section 6.06 shall limit or preclude Stockholder’s
right to Transfer any Company Securities (x) to any Permitted Transferee solely
for estate planning or charitable purposes or (y) as contemplated by
Section 7.2(i) and Schedule F to the Merger Agreement to effect the
Restructuring; provided that, (i) Stockholder provides at least three Business
Days advance written notice to Parent of such proposed Transfer (including
providing such other information and documentation related to the proposed
Permitted Transferee as Parent may reasonably request), (ii) such Permitted
Transferee agrees in a written agreement with Parent (in form and substance
satisfactory to Parent, in its reasonable discretion) to hold such Company
Securities pursuant to, and to be bound by, the terms and conditions of this
Agreement as “Stockholder” hereunder, and to make each of the representations
and warranties hereunder in respect of the Company Securities transferred as
Stockholder has made hereunder (a “Joinder”), (iii) the Joinder shall be valid
and binding in all respects on the Permitted Transferee, and (iv) Stockholder
will deliver, or cause to be delivered, to Parent a supplement to Schedule A to
this Agreement reflecting the Transfer of such Company Securities; provided,
further, that, in the event that any proposed Permitted Transferee does not
comply with the obligations imposed hereunder with respect to any Company
Securities purported to be transferred to such Person, such transfer shall be
deemed null and void ab initio. Notwithstanding the foregoing in this
Section 6.06, it is expressly acknowledged and agreed that no Holding Vehicle
shall be required to be bound by the restrictive covenants in Section 6.01(a),
(b) or (c).

Section 6.07. Restrictions on Transfer of Acquired Shares. Except as set forth
in Article V of this Agreement and under applicable securities Laws, the
Transfer of any of the Acquired Shares by any Stockholder shall not be subject
to any restrictions; provided, however, Stockholder agrees that, except in the
event of a Transfer of any Acquired Shares by Stockholder pursuant to a Public
Sale, it shall be a condition precedent to any Transfer or series of related
Transfers of Acquired Shares (a) representing 5% or more of the issued and
outstanding Parent Common Stock to any Person, (b) following which, the
transferee, together with its Affiliates and any member of a “group” (as defined
in Section 13(d)(3) of the Exchange Act) with such transferee, would own
beneficially or of record 5% or more of the issued and outstanding shares of
Parent Common Stock or (c) to any Affiliate of Stockholder or any of the Other
Stockholders or any member of a “group” (as defined in Section 13(d)(3) of the
Exchange Act) with Stockholder or any Other Stockholder or their respective
Affiliates, in each case, (i) for such transferee to execute and deliver to
Parent a Joinder (with respect to Article IV, Article V and

 

17



--------------------------------------------------------------------------------

this Section 6.07 only) with respect to such Acquired Shares, (ii) for such
Joinder to be valid and binding in all respects on such transferee and (iii) for
Stockholder to deliver, or cause to be delivered, to Parent a supplement to
Schedule A to this Agreement reflecting the Transfer of such Acquired Shares.
Any purported sale or transfer by any Stockholder or its Affiliates without
compliance with the obligation in the preceding sentence shall be null and void
ab initio.

ARTICLE VII.

CERTAIN INDEMNIFICATION OBLIGATIONS

Section 7.01. Indemnification Obligations. With respect to any obligation of
Parent or any of its Subsidiaries (each, a “Parent Company” and collectively,
the “Parent Companies”) to indemnify, defend and/or hold harmless, or advance
expenses to, any of the Board Designees for any Adverse Consequences arising out
of or with respect to current, future or prior service on the Board of Directors
(each, an “Indemnitee”), Parent hereby acknowledges and agrees that (a) such
Parent Company is the indemnitor of first resort; (b) the obligations of such
Parent Company to each Indemnitee are primary, and any obligations of
Stockholder, any Affiliate of Stockholder or any Fund to provide advancement of
expenses or indemnification for any Adverse Consequences incurred by an
Indemnitee and for which any Parent Company has agreed (or is otherwise
obligated) to indemnify Indemnitee (whether under any Organizational Document or
any other agreement or document) are secondary, and (c) if Stockholder, or any
Affiliate of Stockholder, Fund or other Indemnitee, is obligated to pay, or
pays, or causes to be paid for any reason, any expense or Adverse Consequences
which any Parent Company is otherwise obligated (whether under any
Organizational Document or any other agreement or document) to pay to or on
behalf of Indemnitee, then (x) Stockholder, Affiliate of Stockholder, Fund or
other Indemnitee, as the case may be, shall be fully subrogated to and otherwise
succeed to all rights of Indemnitee with respect to such payment, including with
respect to rights to claim such amounts from such Parent Company; and (y) as
applicable, Parent shall, or shall cause such other Parent Company to be
obligated to, reimburse, indemnify and hold harmless (or cause one or more other
Parent Companies to reimburse, indemnify and hold harmless) Stockholder,
Affiliate of Stockholder, Fund or other Indemnitee, as the case may be, for all
such payments actually made by such entity or person on behalf of or for the
benefit of Indemnitee. For purposes of this Agreement, “Fund” shall mean any
investment fund formed or managed by Kohlberg & Company, L.L.C. or any of its
Affiliates or for which Kohlberg & Company, L.L.C. or any of its Affiliates
serves as an investment adviser including Stockholder and its parallel funds and
alternative vehicles, and any other partnership, limited liability company or
other legal entity that is an Affiliate of any of the foregoing which directly
or indirectly owns equity securities of Parent or any other Parent Company.

Section 7.02. Specific Waiver of Subrogation, Contribution, etc. Parent hereby
unconditionally and irrevocably waives, relinquishes and releases, on behalf of
itself and each other Parent Company, and covenants and agrees not to exercise,
and to cause each Affiliate of any Parent Company not to exercise, any claims or
rights that any Parent Company may now have or hereafter acquire against any
Indemnitee (in any capacity) that arise from or relate to the existence,
payment, performance or enforcement of any of the Parent Companies’ obligations
under this Article VII or under any indemnification obligation or obligation to
advance expenses to Indemnitee (whether under any Organizational Document or any
other agreement or document), including any right of subrogation, reimbursement,
exoneration, contribution or

 

18



--------------------------------------------------------------------------------

indemnification and any right to participate in any claim or remedy of any
Indemnitee against any other Indemnitee, whether such claim, remedy or right
arises in equity or under contract, statute, common law or otherwise, including
any right to claim, take or receive from any Indemnitee, directly or indirectly,
in cash or other property or by set-off or in any other manner, any payment or
security or other credit support on account of such claim, remedy or right.

ARTICLE VIII.

GENERAL

Section 8.01. Notices. Any notice to be given by any party to this Agreement
shall be given in writing and may be effected by facsimile, personal delivery,
overnight courier, e-mail or sent by certified, United States Mail, postage
prepaid, addressed to (a) Parent at the address, e-mail or facsimile number set
forth in the Merger Agreement, including to the persons designated therein to
receive copies and (b) any Holder at the address, e-mail or facsimile number set
forth on the signature page hereto. The date of service for any notice sent in
compliance with the requirements of this Section 8.01 shall be (i) the date such
notice is personally delivered, (ii) three days after the date of mailing if
sent by certified or registered mail, (iii) one day after date of delivery to
the overnight courier if sent by overnight courier or (iv) the next succeeding
Business Day after transmission by e-mail or facsimile.

Section 8.02. No Third Party Beneficiaries. Except (a) as set forth in
Section 6.04 of this Agreement and Article 9 of the Merger Agreement (which
Stockholder has agreed to be bound by under Section 6.02 of this Agreement),
(b) as to Section 6.03 of this Agreement with respect to the Stockholders’
Representative (who is intended to be an express third party beneficiary of
Section 6.03), and (c) as to Article VII of this Agreement, with respect to any
Fund, Affiliate of Stockholder or Indemnitee (who are intended to be express
third party beneficiaries of Article VII), nothing in this Agreement, express or
implied, is intended to or shall confer upon the Person (other than the parties
to this Agreement) any right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

Section 8.03. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware, without giving effect to
any applicable principles of conflict of laws that would cause the Laws of
another state otherwise to govern this Agreement.

Section 8.04. Severability. If any provision of this Agreement is determined by
a court of competent jurisdiction to be invalid or unenforceable, the remainder
of this Agreement shall nonetheless remain in full force and effect.

Section 8.05. Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Stockholder may not assign this Agreement or any of its rights or
obligations hereunder except as expressly provided for herein. Parent may not
assign its rights or obligations under this Agreement except with the prior
written consent of Stockholder, which consent may be given or withheld in such
party’s sole discretion; provided, however, that Parent may (i) assign its
rights and remedies hereunder as collateral to any bank or other financial
institution that has loaned funds or otherwise extended credit to it or any of
its affiliates or (ii) assign its rights under this Agreement

 

19



--------------------------------------------------------------------------------

to a related or Affiliated entity; provided that, in each case, no such
assignment shall relieve the assignor of its liabilities and obligations
hereunder.

Section 8.06. Interpretation. Interpretation of this Agreement shall be governed
by the following rules of construction: (i) words in the singular shall be held
to include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires, (ii) references to the terms
article, section and schedule are references to the articles, sections and
schedules to this Agreement unless otherwise specified, (iii) the word
“including” and words of similar import shall mean “including without
limitation,” (iv) the word “or” shall not be exclusive, (v) the headings are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement, (vi) a reference to any Person includes such
Person’s successors and permitted assigns, (vii) any reference to “days” means
calendar days unless Business Days are expressly specified and (viii) this
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.

Section 8.07. Amendments; Waivers. This Agreement may not be amended without the
express written agreement signed by all of the parties to this Agreement. No
provision of this Agreement may be waived without the express written agreement
signed by the party making such waiver. The failure of any party to assert any
of its rights under this Agreement or otherwise will not constitute a waiver of
such rights.

Section 8.08. Fees and Expenses. All matters relating to the responsibility of
each of Stockholder and Parent for fees and expenses (including the fees and
expenses of financial consultants, investment bankers, accountants and legal
counsel) in connection with the entry into of this Agreement and the
consummation of the actions contemplated hereby shall be governed by
Section 10.18 of the Merger Agreement, and Stockholder hereby acknowledges and
agrees to be bound by Section 10.18 of the Merger Agreement.

Section 8.09. Entire Agreement. This Agreement (together with the Merger
Agreement) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, among the parties to this Agreement with respect to the subject matter of
this Agreement.

Section 8.10. Remedies Cumulative. Except as otherwise provided in this
Agreement, any and all remedies expressly conferred upon a party to this
Agreement will be cumulative with, and not exclusive of, any other remedy
contained in this Agreement, at law or in equity. The exercise by a party to
this Agreement of any one remedy will not preclude the exercise by it of any
other remedy.

Section 8.11. Counterparts; Effectiveness. This Agreement and any amendment
hereto may be executed and delivered in two or more identical counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. Except as set forth in
Section 2.01, this Agreement shall become effective and binding upon any
Stockholder when executed by Stockholder and Parent. In the event that any
signature to this Agreement or any amendment hereto is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format

 

20



--------------------------------------------------------------------------------

data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof. No party hereto shall raise the use of a facsimile machine or e-mail
delivery of a “.pdf” format data file to deliver a signature to this Agreement
or any amendment hereto or the fact that such signature was transmitted or
communicated through the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file as a defense to the formation or enforceability of a
contract, and each party hereto forever waives any such defense.

Section 8.12. Specific Performance. The parties to this Agreement agree that
irreparable damage would occur and that the parties to this Agreement would not
have any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties to this Agreement
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without the necessity of posting bond or other security
or showing actual damages, and this being in addition to any other remedy to
which they are entitled at law or in equity.

Section 8.13. Submission to Jurisdiction. Each of the parties hereto irrevocably
agrees that all claims, controversies and disputes of any kind or nature
relating in any way to the enforcement or interpretation of this Agreement or to
the parties’ dealings, rights or obligations in connection herewith, shall be
brought exclusively in the Court of Chancery of the State of Delaware or, if
such court shall not have jurisdiction, any federal court of the United States
located in the State of Delaware, or, if neither the Court of Chancery of the
State of Delaware nor any such federal court has jurisdiction, any other state
court located in the State of Delaware. Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the actions contemplated by this
Agreement in any court or tribunal other than the aforesaid courts. Each of the
parties hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 8.13,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by the applicable law, any claim that (a) the suit,
action or proceeding in such court is brought in an inconvenient forum, (b) the
venue of such suit, action or proceeding is improper or (c) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts. Each of the
parties hereto agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 8.01 or in such
other manner as may be permitted by applicable Laws, will be valid and
sufficient service thereof. Notwithstanding the foregoing in this Section 8.13,
a party may commence any action or proceeding in a court other than the
above-named courts

 

21



--------------------------------------------------------------------------------

solely for the purpose of enforcing an order or judgment issued by one of the
above-named courts.

Section 8.14. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION, CONTROVERSY OR OTHER LEGAL ACTION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.14.

[Remainder of Page Intentionally Left Blank.

Signature Pages Follow.]

 

 

 

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Closing Agreement to be
duly executed as of the date first written above.

 

COMPANY: STANDARD PARKING CORPORATION By:  

/s/ James A. Wilhelm

Name: James A. Wilhelm Title: President and Chief Executive Officer

 

 

 

 

 

Signature Page to Closing Agreement



--------------------------------------------------------------------------------

STOCKHOLDER: KOHLBERG OFFSHORE INVESTORS V, L.P. By:   Kohlberg Management V,
L.L.C., its general partner By:  

/s/ Seth H. Hollander

  Name: Seth H. Hollander   Title: Vice President

 

 

 

 

 

Signature Page to Closing Agreement



--------------------------------------------------------------------------------

SCHEDULE A

OWNERSHIP

 

Name of Stockholder   Company Securities Kohlberg Offshore Investors V, LP  
4,496,299 shares of Company Common Stock



--------------------------------------------------------------------------------

Execution Version

CLOSING AGREEMENT

This CLOSING AGREEMENT (this “Agreement”) dated as of February 28, 2012, is by
and between Standard Parking Corporation, a Delaware corporation (“Parent”), and
the Person executing this Agreement as a “Stockholder” on the signature page
hereto (together with any Permitted Transferee to whom such Person Transfers any
Company Securities and any transferee of any Acquired Shares, in each case that
is required to execute and deliver a Joinder as a condition precedent to such
Transfer in accordance with Section 6.06, “Stockholder”).

RECITALS:

WHEREAS, pursuant to the Agreement and Plan of Merger (as amended from time to
time in accordance with its terms, the “Merger Agreement”), dated as of the date
hereof, by and among Parent, KCPC Holdings, Inc., a Delaware corporation (the
“Company”), Hermitage Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), and Kohlberg CPC Rep, L.L.C., in its
capacity as Stockholders’ Representative thereunder, among other things, at the
Effective Time, Merger Sub will be merged with and into the Company, with the
Company surviving the Merger on the terms and subject to the conditions set
forth in the Merger Agreement (the “Merger”);

WHEREAS, Stockholder owns the number and type of Company Securities (as defined
herein) set forth on Schedule A hereto;

WHEREAS, at the Effective Time, Stockholder will be entitled to receive a number
of shares of Parent Common Stock equal to the Number of Parent Shares Per Holder
for Stockholder (together with (i) any other shares of Parent Common Stock
acquired by Stockholder after the date hereof, (ii) any securities convertible
into or exercisable or exchangeable for shares of Parent Common Stock held by
Stockholder, or (iii) any shares of Parent Common Stock issuable to Stockholder
upon conversion, exercise or exchange of the securities described in clause
(ii), the “Acquired Shares”);

WHEREAS, Stockholder hereby acknowledges and agrees that it will derive
substantial benefit from the consummation of the Merger, and, accordingly,
Parent and Stockholder desire to establish in this Agreement certain terms and
conditions concerning the corporate governance of Parent and the Acquired Shares
and related provisions concerning the relationship of Stockholder with Parent;

WHEREAS, simultaneously with the execution and delivery of this Agreement,
Parent has entered into closing agreements in form and substance similar to this
Agreement with certain other holders of Company Securities (the “Other
Stockholders”) in connection with the Merger Agreement and the Merger (the
“Other Closing Agreements”); and

WHEREAS, as a condition and inducement to Parent and Merger Sub entering into
and incurring their respective obligations under the Merger Agreement, Parent
and Merger Sub require that Stockholder enter into this Agreement and the Other
Stockholders enter into the Other Closing Agreements.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01. Definitions. Capitalized terms used in this Agreement and not
defined herein have the meanings ascribed to such terms in the Merger Agreement.
In addition, the following terms shall have the corresponding meanings for
purposes of this Agreement:

“Acquired Shares” has the meaning set forth in the Recitals.

“Agreement” has the meaning set forth in the Preamble.

“beneficial ownership” means, with respect to any securities, having any
“beneficial ownership” of such securities (as determined pursuant to Rule 13d-3
under the Exchange Act) or otherwise having any right to exercise voting rights
with respect to such securities, and “beneficial owner” means any Person having
beneficial ownership of any securities.

“Board of Directors” means the board of directors of Parent.

“Causes of Action” has the meaning set forth in Section 6.04.

“Company” has the meaning set forth in the Recitals.

“Company Common Stock” means common stock, par value $0.01 per share, of the
Company.

“Company Preferred Stock” means preferred stock, par value $0.01 per share, of
the Company.

“Company Securities” has the meaning set forth in Section 3.01(e).

“Company Stockholder” means any Person that is a holder of Company Common Stock
or Company Preferred Stock as of the date of this Agreement or at any time
hereafter and prior to the Effective Time (including any Person that is a holder
of Company Options that will exercise this, her or its Company Options prior to
the Effective Time and, upon the consummation of the Restructuring, each Holding
Vehicle), and such Person’s successors and assigns.

“Confidential Information” means all information regarding Parent and its
Subsidiaries (including, as of the Effective Time, the Company and its
Subsidiaries), including any business plans, financial information, operational
information, personnel records, supplier and vendor lists, supplier and vendor
contracts and projections; provided, however, that “Confidential Information”
shall not include information (i) which is or becomes generally

 

2



--------------------------------------------------------------------------------

available to the public other than as a result of the breach of this Agreement
by Stockholder or its Affiliates or (ii) is or becomes available to Stockholder
or its Affiliates on a non-confidential basis from a source other than Parent,
provided that Stockholder and its Affiliates did not know or have any reason to
know that the source of such information was bound by a confidentiality
agreement or other confidentiality obligation with respect to such information.

“Contract” means any contract, commitment, purchase order, mortgage, instrument,
indenture, sales order, license, lease or other agreement or arrangement,
whether written or oral, in any case, which is legally binding.

“Effective Date” has the meaning set forth in Section 2.01.

“Fund” has the meaning set forth in Section 7.01.

“Holding Vehicle” means each holding entity formed or organized by the Company
Stockholders after the date hereof to effect the Restructuring.

“Joinder” has the meaning set forth in Section 6.06.

“Merger” has the meaning set forth in the Recitals.

“Merger Agreement” has the meaning set forth in the Recitals.

“Merger Sub” has the meaning set forth in the Recitals.

“Other Closing Agreements” has the meaning set forth in the Recitals.

“Other Stockholders” has the meaning set forth in the Recitals.

“Parent” has the meaning set forth in the Preamble.

“Parent Customer” has the meaning set forth in Section 6.01(c).

“Parking Facility” means any motor vehicle parking lot, parking garage or other
parking facility for which parking revenue is collected, including any of the
foregoing that is incorporated into any larger plot, building or other site or
structure.

“Parking Related Services” means the provision, for revenue, by a business or
business unit of products and/or services to, or with respect to, a Parking
Facility that is leased, managed or operated by a third party (e.g., services
consisting of cleaning of Parking Facilities, security for Parking Facilities or
surface transportation to or from Parking Facilities, in each case where such
Parking Facilities are leased, managed or operated by a third party).

“Parking Services” means owning, leasing, or managing or operating for a third
party, Parking Facilities, other than, in the case of Section 6.01(a), solely as
an activity ancillary to the ownership or operation of a non-parking business
(e.g., a restaurant or retail business) or asset (e.g., an office building).

 

3



--------------------------------------------------------------------------------

“Permitted Transfer” means any Transfer made by Stockholder in accordance with
Section 7.2(i) and Schedule F of the Merger Agreement to effect the
Restructuring.

“Permitted Transferee” means, with respect to Stockholder, any other Company
Stockholder, any immediate family member of Stockholder, any trust, partnership,
corporation, limited liability company or other entity of which the
beneficiaries or beneficial owners, as the case may be, are Company Stockholders
or Permitted Transferees, a trust or other entity for the benefit of any Person
that is qualified as a charitable organization under Section 501(c)(3) of the
Code, or a family foundation established by or on behalf of one or more of the
Company Stockholders for the purpose of making charitable gifts or donations to
Persons that are qualified as charitable organizations under Section 501(c)(3)
of the Code, in each case, which transferee executes and delivers to Parent a
Joinder in accordance with Section 6.06.

“Public Sale” means any Transfer of Acquired Shares (i) in accordance with the
manner of sale requirements set forth in Rule 144(f), whether pursuant to a
transaction effected pursuant to Rule 144, an effective registration statement
under the Securities Act or otherwise, (ii) effected pursuant to any merger,
consolidation or business combination involving Parent in which Parent is not
the surviving entity, or any tender offer or exchange offer for all of the
outstanding shares of Parent Common Stock pursuant to which at least 50% or more
of the outstanding shares of Parent Common Stock are so tendered or exchanged,
or (iii) a public offering of securities pursuant to a firm commitment
underwritten public offering pursuant to an effective registration statement
under the Securities Act; provided that, for the avoidance of doubt, a “Public
Sale” shall not include any privately negotiated transaction for the transfer or
purchase and sale of all or any portion of the Acquired Shares (other than in
connection with the events described in clause (ii) above).

“Qualified Director” means a director who qualifies as an independent director
of Parent under (i) the bylaws of Parent and any applicable corporate governance
policies or guidelines of Parent then in effect and (ii) (A) the Nasdaq
Marketplace Rules, as such rules may be amended or supplemented from time to
time or (B) if the Parent Common Stock is listed on a securities exchange or
quotation system other than the Nasdaq Global Select Market, any comparable rule
or regulation of the primary securities exchange or quotation system on which
the Parent Common Stock is listed or quoted, in each case as determined by the
Board of Directors. Notwithstanding the foregoing, no Affiliate of Stockholder
or any member of a “group” (as defined in Section 13(d)(3) of the Exchange Act)
with Stockholder shall be deemed a “Qualified Director”.

“Released Parties” has the meaning set forth in Section 6.04.

“Releasing Parties” has the meaning set forth in Section 6.04.

“Relevant Investment” means any equity investment in any business that owns or
leases any motor vehicle parking lot, parking garage or other parking facility.

“Restructuring” means the restructuring of the Target Companies as set forth in
Section 7.2(i) and Schedule F of the Merger Agreement.

 

4



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.

“Stockholder” has the meaning set forth in the Preamble.

“Stockholders’ Agreement” means the Stockholders Agreement of the Company, as
dated as of May 22, 2007 and in effect as of the date hereof (without amendment
or modification hereafter), by and among the Company and the Company
Stockholders, a true and complete copy of which has been delivered to Parent.

“Stockholders Meeting” has the meaning set forth in Section 4.01.

“Term” means the period beginning on the Effective Date and ending on the fourth
anniversary of the Effective Date.

“Territory” means anywhere in the United States.

“Transfer” means, with respect to any security, directly or indirectly,
(i) selling, assigning, transferring, hypothecating, pledging, encumbering,
permitting the creation of a Lien upon or otherwise disposing of (including by
merger, consolidation or otherwise by operation of law) such security or
entering into any Contract with respect thereto or (ii) granting any proxy or
entering into any voting agreement, voting trust, power of attorney, consent or
other agreement or arrangement with respect to the voting of such security
(other than pursuant to this Agreement).

“Voting Term” means the period beginning on the Effective Date and ending on the
third anniversary of the Effective Date.

ARTICLE II.

EFFECTIVENESS OF AGREEMENT

Section 2.01. Effective Date. The parties have executed and delivered this
Agreement on the date hereof and the provisions of this Agreement shall be
effective upon the execution and delivery of this Agreement by each of the
parties hereto; provided that Article IV, Article V and Sections 6.01, 6.02,
6.04 and 6.07 of this Agreement shall not be effective (and no party shall have
any rights or obligations thereunder) until the occurrence of the Effective Time
(the “Effective Date”). Notwithstanding anything to the contrary contained
herein, (a) the covenants and agreements set forth in (i) Sections 4.01 and 4.02
shall terminate and be of no further force or effect at the end of the Voting
Term, and (ii) Sections 5.01, 5.02, 6.01(a), 6.01(b) and 6.01(c) and 6.07 shall
terminate and be of no further force or effect at the end of the Term, and
(b) this

 

5



--------------------------------------------------------------------------------

Agreement shall terminate upon any termination of the Merger Agreement in
accordance with the terms thereof prior to the occurrence of the Effective Time.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of Stockholder. Stockholder hereby
represents and warrants to Parent as follows:

(a) Organization and Good Standing. To the extent Stockholder is not a natural
person, Stockholder is duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization, with all requisite power
and authority required to conduct its business as presently conducted.

(b) Authority. Stockholder has all requisite power and authority to execute and
deliver this Agreement and to perform all of its obligations hereunder. The
execution and delivery by Stockholder of this Agreement and the performance by
Stockholder of its obligations hereunder have been duly authorized by all
requisite action of Stockholder (to the extent that Stockholder is not a natural
person) and no other action on the part of Stockholder or its securityholders is
necessary to authorize the execution, delivery or performance by Stockholder of
this Agreement.

(c) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Stockholder and, assuming that this Agreement has been duly
authorized, executed and delivered by Parent, constitutes the legal, valid and
binding obligation of Stockholder, enforceable against Stockholder in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by (i) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar Laws from time to time in effect affecting
generally the enforcement of creditors’ rights and (ii) general principles of
equity.

(d) Non-Contravention. The execution and delivery of this Agreement by
Stockholder and the performance by Stockholder of its obligations hereunder does
not and will not (i) violate any provision of the Organizational Documents of
Stockholder (to the extent that Stockholder is not a natural person),
(ii) conflict with or violate any Law or order of any Governmental Authority
applicable to Stockholder or its assets or properties, (iii) require any Permit,
authorization, consent, approval, exemption or other action by, notice to or
filing with, any Person or Governmental Authority (other than filings by
Stockholder with the SEC under Sections 13 and 16 of the Exchange Act),
(iv) violate, conflict with, result in a material breach of, or constitute (with
or without notice or lapse of time or both) a material default under, or an
event which would give rise to any right of notice, modification, acceleration,
payment, cancellation or termination under, or in any manner release any party
thereto from any obligation under any Permit or Contract to which Stockholder is
a party or by which any of its properties or assets are bound, or (v) result in
the creation or imposition of any Lien on any part of the properties or assets
of Stockholder (including the Acquired Shares).

(e) Ownership of the Company Securities and Acquired Shares. As of the date
hereof, Stockholder is the record and beneficial owner of, and has good and
valid title to, the

 

6



--------------------------------------------------------------------------------

number of shares of capital stock of the Company, and securities convertible
into or exercisable or exchangeable for shares of capital stock of the Company
set forth on Schedule A hereto (the “Company Securities”), free and clear of all
Liens, and has full and unrestricted power to dispose of and vote all of the
Company Securities without the consent or approval of, or any other action on
the part of, any other Person. As of the Effective Date, Stockholder will
(i) except by reason of a Permitted Transfer or a transfer to a Permitted
Transferee in any such case in accordance with Section 6.06, be the record and
beneficial owner of the Acquired Shares free and clear of all Liens (other than
those arising under this Agreement and as set forth in the Organizational
Documents of the applicable Holding Vehicle) set forth on Schedule A (as
supplemented in accordance with Section 6.07), (ii) have good and valid title to
the Acquired Shares, and (iii) except as set forth on Schedule A (as
supplemented in accordance with Section 6.07), and except for restrictions on
transfer of securities under applicable securities laws and set forth in the
Organizational Documents of the applicable Holding Vehicle, will have full and
unrestricted power to dispose of and vote all of the Acquired Shares without the
consent or approval of, or any other action on the part of, any other Person.
Other than pursuant to this Agreement or any agreement entered into to effect
the Restructuring as contemplated by Section 7.2(i) and Schedule F of the Merger
Agreement (which agreement shall not be inconsistent herewith), none of the
Acquired Shares will be held by Stockholder subject to any proxy, voting
agreement, voting trust, power of attorney, consent or other agreement,
arrangement or instrument with respect to the voting of such Acquired Shares.
The Company Securities and Acquired Shares set forth next to Stockholder’s name
on Schedule A hereto (as supplemented in accordance with Sections 6.06 and
6.07), constitute (1) all of the Company Securities that are owned beneficially
or of record by Stockholder as of the date hereof and neither Stockholder nor
any of its Affiliates own, beneficially or of record, or have any right to
acquire (whether currently, upon lapse of time, following the satisfaction of
any conditions, upon the occurrence of any event or any combination of the
foregoing) any Company Securities and (2) all of the Acquired Shares that will
be owned beneficially or of record by Stockholder as of the Effective Date.

(f) Private Placement. Stockholder has been advised that the shares of Parent
Common Stock to be received by Stockholder at the Effective Time: (i) have not
been, and will not at the Effective Time have been, registered under the
Securities Act or any state securities laws, (ii) constitute “restricted
securities” as defined in Rule 144 and (iii) therefore, cannot be resold unless
they are registered under the Securities Act and applicable state securities
laws or unless exemptions from such registration requirements are available.
Stockholder is purchasing Parent Common Stock for its own account for investment
and not with a view to, or for resale in connection with, any distribution
thereof within the meaning of the Securities Act. Stockholder has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of such investment, is able to incur a complete
loss of such investment and is able to bear the economic risk of such investment
for an indefinite period of time. Stockholder acknowledges and understands the
provisions of Section 3.2(e) of the Merger Agreement.

(g) Accredited Investor Status. Stockholder is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

7



--------------------------------------------------------------------------------

Section 3.02. Representations and Warranties of Parent. Parent hereby represents
and warrants to Stockholders as follows:

(a) Organization and Good Standing. Parent is duly incorporated, validly
existing and in good standing under the Laws of the State of Delaware, with all
requisite power and authority required to conduct its business as presently
conducted.

(b) Authority. Parent has all requisite corporate power and authority to execute
and deliver this Agreement and to perform all of its obligations hereunder. The
execution and delivery by Parent of this Agreement and the performance by Parent
of its obligations hereunder have been duly authorized by all requisite
corporate action of Parent and no other action on the part of Parent or its
stockholders is necessary to authorize the execution, delivery or performance by
Parent of this Agreement.

(c) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Parent and, assuming that this Agreement has been duly authorized,
executed and delivered by Stockholder, constitutes the legal, valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
(i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws from time to time in effect affecting generally the
enforcement of creditors’ rights and (ii) general principles of equity.

(d) Non-Contravention. The execution and delivery of this Agreement by Parent
and the performance by Parent of its obligations hereunder does not and will not
(i) violate any provision of the Organizational Documents of Parent,
(ii) conflict with or violate any Law or order of any Governmental Authority
applicable to Parent or its assets or properties, (iii) require any Permit,
authorization, consent, approval, exemption or other action by, notice to or
filing with any Person or Governmental Authority (other than the filing of a
Current Report on Form 8-K with the SEC and as contemplated by the Merger
Agreement), (iv) violate, conflict with, result in a material breach of, or
constitute (with or without notice or lapse of time or both) a material default
under, or an event which would give rise to any right of notice, modification,
acceleration, payment, cancellation or termination under, or in any manner
release any party thereto from any obligation under, any Permit or Contract to
which Parent is a party or by which any of its properties or assets are bound or
(v) result in the creation or imposition of any Lien on any part of the
properties or assets of Parent.

ARTICLE IV.

VOTING AND SUPPORT

Section 4.01. Agreement to Vote. Stockholder irrevocably and unconditionally
agrees that, from and after the Effective Date and for so long as Stockholder
owns, in the aggregate together with its Affiliates, all Other Stockholders and
their respective Affiliates and any other Persons with which any of the
foregoing form a “group” (as defined in Section 13(d)(3) of the Exchange Act)
beneficially or of record more than 10% of the issued and outstanding shares of
Parent Common Stock (provided that the ownership of Parent Common Stock by such
other Persons shall be included for purposes of determining the applicability of
this Section 4.01 only to the extent, and for so long as, Stockholder, any Other
Stockholders or any of their respective

 

8



--------------------------------------------------------------------------------

Affiliates, on the one hand, and such other Persons, on the other hand, are
members of a “group”), at any meeting (whether annual or special, and at each
adjourned or postponed meeting) of Parent’s stockholders, however called, or in
any other circumstances (including any action sought by written consent) upon
which a vote or other consent or approval is sought (any such meeting or other
circumstance, a “Stockholders Meeting”), Stockholder will, during the Voting
Term only, (i) appear at each Stockholders Meeting or, at Stockholder’s option,
otherwise cause all of its Acquired Shares to be counted as present at each
Stockholders Meeting, for purposes of calculating a quorum and respond to any
other request by Parent for written consent, if any, and (ii) vote, or cause to
be voted (including by written consent, if applicable) in person or by proxy,
all of the Acquired Shares to the fullest extent that such Acquired Shares are
entitled to be voted at the time of any vote or action by written consent as
follows:

(a) For the period beginning on the Closing Date and ending on (and including)
the day that is the second anniversary of the Closing Date:

(i) with respect to the election of directors to the Board of Directors, “for”
any and all nominees recommended by the Board of Directors to Parent’s
stockholders as set forth in Parent’s definitive proxy statement with respect to
such election;

(ii) with respect to all other matters submitted for a vote of Parent’s
stockholders, in accordance with the recommendation of the Board of Directors
with respect to such matters; and

(iii) “for” any proposal to adjourn or postpone any Stockholders Meeting at
which any of the foregoing matters are submitted for the consideration of
Parent’s stockholders to a later date if there are not sufficient votes for
approval of such matters on the date on which the Stockholders Meeting is held
to vote “for” the foregoing matters.

(b) For the period beginning on (and including) the day after the day that is
the second anniversary of the Closing Date and ending at the end of the Voting
Term:

(i) with respect to the election of directors to the Board of Directors, “for”
any and all nominees recommended by the Board of Directors to Parent’s
stockholders as set forth in Parent’s definitive proxy statement with respect to
such election;

(ii) “for” any proposal to adjourn or postpone any Stockholders Meeting at which
any of the matters described in Section 4.01(b)(i) above are submitted for the
consideration of Parent’s stockholders to a later date if there are not
sufficient votes for approval of such matters on the date on which the
Stockholders Meeting is held to vote “for” the foregoing matters;

(iii) with respect to all matters, other than those described in
Section 4.01(b)(i) and (ii) above, submitted for a vote of Parent’s
stockholders, in a manner that is proportionate to the manner in which all other
holders of Parent Common Stock eligible to vote cast their votes (i.e., “for”
such matters or “against” such matters, as applicable),

 

9



--------------------------------------------------------------------------------

and Stockholder shall grant a proxy coupled with an interest to the Chairman of
the Board of Directors to vote the Acquired Shares in such manner, which proxy
shall expire by its terms at the time at which Stockholder’s relevant obligation
to vote expires as set forth in this Section 4.01; and

(iv) with respect to any proposal to adjourn or postpone any Stockholders
Meeting at which any of the matters described in Section 4.01(b)(iii) above are
submitted for the consideration of Parent’s stockholders to a later date, in a
manner that is proportionate to the manner in which all others holders of Parent
Common Stock eligible to vote cast their votes with respect to such proposal,
and Stockholder shall grant a proxy coupled with an interest to the Chairman of
the Board of Directors to vote the Acquired Shares in such manner, which proxy
shall expire by its terms at the time at which Stockholder’s relevant obligation
to vote expires as set forth in this Section 4.01.

Section 4.02. Other Actions. Stockholder irrevocably and unconditionally agrees
that, from and after the Effective Date and for so long as Stockholder owns, in
the aggregate together with its Affiliates, all Other Stockholders and their
respective Affiliates and any Persons with which any of the foregoing form a
“group” (as defined in Section 13d-3 of the Exchange Act), beneficially or of
record more than 10% of the issued and outstanding shares of Parent Common Stock
(provided that the ownership of Parent Common Stock by such other Persons shall
be included for purposes of determining the applicability of this Section 4.02
only to the extent, and for so long as, Stockholder, any Other Stockholders or
any of their respective Affiliates, on the one hand, and such other Persons, on
the other hand, are members of a “group”), Stockholder will use its reasonable
best efforts to take any actions with respect to the Acquired Shares as follows:

(a) For the period beginning on the Closing Date and ending on (and including)
the day that is the second anniversary of the Closing Date, as recommended by
the Board of Directors to all of Parent’s stockholders in any definitive proxy
statement, prospectus, offer solicitation or recommendation with respect to any
tender offer or exchange offer for one or more classes of securities of Parent,
or any other written communication directed to one or more classes of Parent’s
stockholders; and

(b) For the period beginning on (and including) the day after the day that is
the second anniversary of the Closing Date and ending at the end of the Voting
Term, in a manner that is proportionate to the actions taken by all other
holders of Parent Common Stock eligible to take actions with respect to the
matters described in this Section 4.02 (e.g., tendering or not tendering shares
of Parent Common Stock).

ARTICLE V.

MARKET ACTIVITIES BY THE SHAREHOLDERS

Section 5.01. Standstill Arrangement. Stockholder irrevocably and
unconditionally agrees that, from and after the Effective Date and for so long
as Stockholder owns, in the aggregate together with its Affiliates, all Other
Stockholders and their respective Affiliates and any other Persons with which
any of the foregoing form a “group” (as defined in Section 13(d)(3) of the
Exchange Act), beneficially or of record more than 5% of the issued and

 

10



--------------------------------------------------------------------------------

outstanding shares of Parent Common Stock (provided that the ownership of Parent
Common Stock by such other Persons shall be included for purposes of determining
the applicability of this Section 5.01 only to the extent, and for so long as,
Stockholder, any Other Stockholders or any of their respective Affiliates, on
the one hand, and such other Persons, on the other hand, are members of a
“group”), Stockholder and its Affiliates and their respective directors,
officers, members, managers, partners, equityholders shall not, during the Term
only, in any manner, directly or indirectly, without the prior written consent
of the Qualified Directors:

(a) acquire or agree to acquire, or publicly offer or propose (with or without
conditions) to acquire, directly or indirectly, by purchase or otherwise, any
voting securities or any direct or indirect rights or options to acquire any
voting securities of Parent or any Subsidiary thereof, or of any successor to or
Person in control of Parent;

(b) make any announcement with respect to, or publicly offer to effect, seek or
propose (with or without conditions), any merger, acquisition, consolidation,
other business combination, restructuring, recapitalization, tender offer,
exchange offer or other extraordinary transaction with or involving Parent or
any of its Subsidiaries or any of its or their securities or assets; provided,
however, that nothing contained herein shall limit the ability of Stockholder to
file or amend its Schedule 13D regarding the Parent Common Stock as required by
Law or to make other securities or tax filings as required by Law so long as
Stockholder does not enter into any contract, agreement or understanding with
respect to Parent’s voting securities (other than this Agreement), or otherwise
take any action, in violation of its obligations under Article IV or clauses
(a)-(f) of this Section 5.01;

(c) other than in connection with the designation of the Board Designees by
Stockholders’ Representative pursuant to Section 6.12 of the Merger Agreement
(i) initiate, propose, induce or attempt to induce any other Person to initiate
any stockholder proposal, nominate any person to be elected as a member of the
Board of Directors or make any attempt to call a special meeting of stockholders
of Parent, (ii) submit any proposal for consideration at, or bring any other
business before, any meeting of stockholders of Parent, or request that Parent
include any proposals or nominees for election as members of the Board of
Directors in any Parent proxy statement, (iii) engage, or in any way
participate, directly or indirectly, in any “solicitation” (as such term is
defined in Rule 14a-1(l) promulgated by the SEC under the Exchange Act) of
proxies or consents (whether or not relating to the election or removal of
directors), seek to advise, encourage or influence any Person with respect to
the voting of any Parent securities (except in support of proposals approved by
the Board of Directors), or (iv) otherwise communicate with Parent’s
stockholders or others pursuant to Rule 14a-1(l)(2)(iv) under the Exchange Act;
provided, however, that nothing herein shall limit the ability of Stockholder to
vote its voting securities on any matter submitted to a vote of the stockholders
of Parent in accordance with the terms of Article IV;

(d) (i) form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act with any other Person other than an
Affiliate of Stockholder with respect to acquisition or voting of any voting
securities of Parent, (ii) enter into any negotiation, Contract, or relationship
(legal or otherwise) with any third parties, other than an Affiliate of
Stockholder, in connection with any of the foregoing or with respect to the
acquisition or voting of any voting securities of Parent or (iii) otherwise
deposit any voting securities of Parent in any

 

11



--------------------------------------------------------------------------------

voting trust or subject any voting securities of Parent to any arrangement or
agreement with respect to the voting of any voting securities of Parent, except,
in the case of clauses (i), (ii) and (iii) above, as expressly set forth in this
Agreement;

(e) publicly seek or publicly request permission to take any action that would
violate any of the foregoing or to amend or waive any provision of this
Section 5.01, or make any public announcement with respect to any of the
foregoing (except as expressly permitted herein); or

(f) take, or cause others to take, any actions that would otherwise violate any
provision of this Section 5.01.

Section 5.02. Other Market Activities. Stockholder irrevocably and
unconditionally agrees that, from and after the Effective Date and for so long
as Stockholder owns, in the aggregate together with its Affiliates, all Other
Stockholders and their respective Affiliates and any Persons with which any of
the foregoing form a “group” (as defined in Section 13(d)(3) of the Exchange
Act), beneficially or of record more than 10% of the issued and outstanding
shares of Parent Common Stock (provided that the ownership of Parent Common
Stock by such other Persons shall be included for purposes of determining the
applicability of this Section 5.02 only to the extent, and for so long as,
Stockholder, any Other Stockholders or any of their respective Affiliates, on
the one hand, and such other Persons, on the other hand, are members of a
“group”), Stockholder shall not in any manner, directly or indirectly, nor
permit its Affiliates or any Person acting on behalf of or pursuant to any
understanding with Stockholder or its Affiliates, during the Term only, to
engage in any Short Sales, derivatives, participations, swaps or enter into any
other arrangements that transfer to another Person, in whole or in part, any of
the economic consequences of ownership of the Acquired Shares without
transferring record ownership of such Acquired Shares to such Person.

ARTICLE VI.

ADDITIONAL COVENANTS

Section 6.01. Restrictive Covenants. The parties hereto acknowledge and agree
that Parent is relying on the covenants and agreements set forth in this
section, that without such covenants Parent would not enter into the Merger
Agreement or consummate the Merger or the other transactions contemplated
thereby, and that the Number of Parent Shares Per Holder Stockholder is entitled
to receive at the Effective Time are sufficient consideration to make the
covenants and agreements set forth herein enforceable. The terms of this
Section 6.01 shall be enforceable against Stockholder. For purposes of this
Article VI, the term “Subsidiaries” shall include the Company and its
Subsidiaries.

(a) Non-Competition. To more effectively protect the value of the business of
Parent and its Subsidiaries, and to induce Parent to consummate the Merger,
Stockholder covenants and agrees that, during the Term, it will not, and will
cause its Affiliates not to, directly or indirectly, as a director, officer,
equityholder, partner, owner, employee or in any other capacity for any other
business, consult with, or participate in any business or business unit that
(x) is engaged in providing Parking Services within the Territory or (y) is
engaged as a principal part of such business or business unit in providing
Parking Related Services within the

 

12



--------------------------------------------------------------------------------

Territory. In addition, during the Term, with respect to any Relevant Investment
of Stockholder or any of its Affiliates which is, to the knowledge (assuming
reasonable oversight of the business or business unit) of any member of the
Parent Board that is an affiliate, director, employee, professional or agent of
Stockholder or an affiliate of Stockholder, seeking to enter into a management
or lease agreement with respect to a Parking Facility, Stockholder shall follow
the procedures set forth in subsection (i) and (ii) below at the time of
termination, extension or renewal of any such existing management agreement or
lease or the initiation of a management agreement or lease thereafter.

(i) In the case of any Relevant Investment controlled by Stockholder or its
Affiliates, Stockholder shall notify Parent in writing, and Parent shall have
five (5) Business Days following the date of such notice to present a proposal
to Stockholder whereby Parent will manage or lease the Parking Facility, which
proposal Stockholder will, and will cause its Affiliates to, consider in good
faith.

(ii) In the case of any Relevant Investment not controlled by Stockholder,
Stockholder shall, to the extent Stockholder determines it is appropriate to do
so, consistent with existing practices and communications with the Person
controlling such Relevant Investment, encourage the controlling Person to
discuss with Parent whether Parent is interested in managing or leasing the
Parking Facility.

(b) Non-Solicitation of Employees. Stockholder hereby covenants and agrees that,
during the Term, Stockholder will not, and will cause its Affiliates not to,
directly or indirectly, as a director, officer, equityholder, partner, owner,
employee or in any other capacity for any other business, either for itself or
for any other Person, hire (as an employee or in any other capacity), solicit or
encourage any person employed by Parent or any of its Subsidiaries (as an
employee or in any other capacity) in a senior executive or manager capacity to
leave the employ of Parent or any of its Subsidiaries, or hire any such person
who has left the employ of Parent or any of its Subsidiaries if such hiring
occurs at any time within one year after the departure of such person from such
employment; provided that nothing in this Section 6.01(b) shall prohibit
Stockholder from soliciting or hiring any person who responds to a general
solicitation not targeted at the employees of Parent or any of its Subsidiaries.

(c) Non-Solicitation of Customers. Stockholder hereby covenants and agrees that,
during the Term, Stockholder will not, and will cause its Affiliates not to,
directly or indirectly, as a director, officer, equityholder, partner, owner,
employee or in any other capacity for any other business, either for itself or
any other Person (i) induce or attempt to induce any client or customer of
Parent or any of its Subsidiaries or any owner, lessor, manager or operator of a
Parking Facility managed or leased by Parent or any of its Subsidiaries or any
Affiliate thereof (each, a “Parent Customer”), to terminate or reduce the
Parking Services business it conducts with Parent or any of its Subsidiaries or
any Affiliates thereof or change the terms of its relationship as to Parking
Services with Parent or any of its Subsidiaries or any Affiliates thereof to
terms that are less favorable to Parent or any of its Subsidiaries or any
Affiliates thereof, (ii) provide Parking Services to any Parent Customer or
(iii) solicit any Parent Customer at any time to provide Parking Services to
such Parent Customer.

 

13



--------------------------------------------------------------------------------

(d) Confidentiality. Stockholder hereby covenants and agrees that, during the
Term, Stockholder will, and will cause its Affiliates and representatives to,
maintain the confidentiality of, and refrain from using or disclosing to any
Person, all Confidential Information, except to the extent disclosure is
required by Law or in response to any summons or subpoena or in connection with
any litigation. In the event that such party reasonably believes after
consultation with counsel that it is required by Law or in response to any
summons or subpoena or in connection with any litigation to disclose any
Confidential Information, such party will (i) provide Parent with prompt notice
before such disclosure so that Parent may attempt to obtain a protective order
or other assurance that confidential treatment will be accorded to such
Confidential Information and (ii) cooperate with Parent in attempting to obtain
such order or assurance.

(e) Non-Disparagement. Stockholder hereby covenants and agrees that, during the
Term, Stockholder will not, and will cause its Affiliates not to, directly or
indirectly, make any statement or any other expressions (in writing, orally or
otherwise) on television, radio, the internet or other media or to any third
party, including in communications with any customers, vendors, prospects,
employees, sales or leasing representatives or distributors, which are in any
way disparaging of Parent or any of its Subsidiaries, or any of their respective
Affiliates, or the products and services of the foregoing.

(f) Blue-Pencil. If any court of competent jurisdiction shall at any time deem
the term of any particular restrictive covenant contained in this Section 6.01
too lengthy or the geographic area covered too extensive, the other provisions
of this Section 6.01 shall nevertheless stand, the Term shall be deemed to be
the longest period permissible by Law under the circumstances and the geographic
area covered shall be deemed to comprise the largest territory permissible by
Law under the circumstances. The court in each case shall reduce the Term and/or
geographic area covered to permissible duration or size.

Section 6.02. Indemnification of Parent Indemnified Parties.

(a) Stockholder hereby agrees to be bound by the provisions of Article 9 of the
Merger Agreement as if Stockholder were a direct party thereto. For the
avoidance of doubt, the obligation of Stockholder to indemnify the Parent
Indemnified Parties against, save and hold the Parent Indemnified Parties
harmless from and against, and pay on behalf of or reimburse the Parent
Indemnified Parties for, any Adverse Consequences pursuant to Article 9 of the
Merger Agreement shall be subject to the limitations and procedures expressly
set forth in Article 9 of the Merger Agreement.

(b) Notwithstanding the foregoing, (i) in the event that both Stockholder and,
if applicable, the Holding Vehicle in which such Stockholder holds voting equity
interests (the “Applicable Holding Vehicle”), are parties to Closing Agreements
with Parent, the Applicable Holding Vehicle shall be the indemnitor of first
resort with respect to the claims that may be brought by any Parent Indemnified
Parties against such Stockholder pursuant to Article 9 of the Merger Agreement,
with the obligations of the Applicable Holding Vehicle being primary and any
obligations of such Stockholder being full and unconditional but secondary with
respect to such indemnification obligations described in the foregoing sentence,
and (ii) in the event that the Applicable Holding Vehicle distributes the shares
of Parent Common Stock held by it to such

 

14



--------------------------------------------------------------------------------

Stockholder or dissolves, liquidates, terminates its existence or otherwise
ceases to exist, such Stockholder shall be obligated to indemnify the Parent
Indemnified Parties as to any claim for indemnification under Article 9 of the
Merger Agreement in accordance with its Pro Rata Share.

(c) The Miscellaneous provisions contained in Article 10 of the Merger Agreement
(including Sections 10.9, 10.11, 10.12 and 10.18) shall be binding upon
Stockholder with respect to the interpretation, enforceability, performance,
termination or validity of Article 9 and any claims for indemnification made
thereunder.

Section 6.03. Matters Relating to Stockholders’ Representative.

(a) Appointment. Stockholder hereby irrevocably constitutes and appoints
Stockholders’ Representative as the true, exclusive and lawful agent and
attorney-in-fact of Stockholder to act in the name, place and stead of
Stockholder in connection with the transactions contemplated by the Merger
Agreement, the Registration Rights Agreement and this Agreement, in accordance
with the terms and provisions of the Merger Agreement and this Agreement, and to
act on behalf of Stockholder in any Proceeding involving this Agreement or the
Merger Agreement (including any claim for indemnification under Article 9 of the
Merger Agreement), to do or refrain from doing all such further acts and things,
and to execute all such documents as Stockholders’ Representative shall deem
necessary or appropriate in connection with the transactions contemplated by
this Agreement and the Merger Agreement, including the power:

(i) to act for Stockholder with regard to matters pertaining to indemnification
referred to in the Merger Agreement, including the power to compromise or settle
any indemnity claim on behalf of Stockholder and to transact matters of
litigation or other Proceedings;

(ii) to act for Stockholder with respect to tax matters in accordance with
Section 6.10 of the Merger Agreement;

(iii) to act for Stockholder with respect to the designation of Board Designees
in accordance with Section 6.12 of the Merger Agreement;

(iv) to execute and deliver all amendments, waivers, ancillary agreements, stock
powers, certificates and documents that Stockholders’ Representative deems
necessary or appropriate in connection with the consummation of the transactions
contemplated by the Merger Agreement; and

(v) to do or refrain from doing any further act or deed on behalf of
Stockholders that the Stockholders’ Representative deems necessary or
appropriate in its sole discretion relating to the subject matter of the Merger
Agreement as fully and completely as Stockholder could do if personally present;

provided, however, that the Stockholders’ Representative shall not have the
right or power to amend, or execute any amendment to, this Agreement or the
Registration Rights Agreement on behalf of Stockholder.

 

15



--------------------------------------------------------------------------------

(b) Removal. The Stockholders’ Representative may be removed or replaced only
upon delivery of written notice to Merger Sub by Stockholders holding at least a
majority of outstanding shares of capital stock of the Company as of immediately
prior to the Effective Time. Parent, Merger Sub, the Surviving Corporation and
any other Person may conclusively and absolutely rely, without inquiry, upon any
action of Stockholders’ Representative in all matters referred to herein.

(c) The Stockholders’ Representative will incur no liability to Stockholder with
respect to any action taken or suffered by any party in reliance upon any
notice, direction, instruction, consent, statement or other document believed by
the Stockholders’ Representative to be genuine and to have been signed by the
proper Person (and the Stockholders’ Representative shall have no responsibility
to determine the authenticity thereof), nor for any other action or inaction,
except its own gross negligence, bad faith or willful misconduct.

(d) Stockholder shall severally, pro rata (based on and limited by its relative
ownership, as of immediately prior to the consummation of the Restructuring or,
if the Restructuring does not occur prior to the occurrence of the Effective
Time, as of immediately prior to the Effective Time, of shares of Parent Common
Stock issued in the Merger (and any securities convertible into or exercisable
or exchangeable for such shares of Parent Common Stock)), and not jointly with
each other Stockholder, indemnify and hold harmless the Stockholders’
Representative against any loss, liability or expense incurred by the
Stockholders’ Representative (without gross negligence, bad faith or willful
misconduct on the part of the Stockholders’ Representative) arising out of or in
connection with the acceptance or administration of the Stockholders’
Representative’s duties hereunder, including the reasonable fees and expenses of
any legal counsel (or other advisor) retained by the Stockholders’
Representative.

Section 6.04. Release. Stockholder, on behalf of itself and its Affiliates,
heirs, beneficiaries, family members (whether by blood, adoption or marriage),
successors and assigns (collectively, the “Releasing Parties”), hereby forever
and unconditionally waives and releases Parent and its current and former
Affiliates, officers, directors and agents (collectively, the “Released
Parties”), to the fullest extent permitted by Law, from all actions, causes of
action, suits, debts, costs, penalties, dues, sums of money, accounts,
reckonings, bonds, bills, liabilities, covenants, contracts, controversies,
variances, trespasses, damages, judgments, demands, grievances or any other
claims of any kind or nature, known or unknown, existing or claimed to exist,
fixed or contingent, both at law and in equity (“Causes of Action”), that such
Releasing Party now has, has ever had or may hereafter have against the Released
Parties arising contemporaneously with or prior to the Effective Date or on
account of or arising out of any matter, cause or event occurring
contemporaneously with or prior to the Closing Date in connection with, or to
the extent relating to, the Company and/or any of its Subsidiaries or
Affiliates; provided, however, that nothing contained herein will release any
Released Party from any Causes of Action arising under this Agreement, the
Merger Agreement or the Transaction Documents or any rights to indemnification
or to advancement or reimbursement of expenses to which the current and former
directors and officers of the Company or any of its Subsidiaries may be entitled
to pursuant to the Merger Agreement, any applicable Contract in effect on the
date hereof, applicable Law or arising under the Organizational Documents of the
Company or any of its Subsidiaries if, and to the extent, any such rights to
indemnification or to advancement

 

16



--------------------------------------------------------------------------------

or reimbursement of expenses arise out of, or otherwise relate to, actions or
claims brought or asserted against such persons after the date of this
Agreement.

Section 6.05. Waiver of Dissenters’ Rights. Stockholder hereby waives any rights
of dissent or other similar rights that Stockholder may have as a result of, or
otherwise in connection with, the Merger or any of the other transactions
contemplated by the Merger Agreement.

Section 6.06. Restrictions on Transfer of Company Securities. From and after the
date of this Agreement until the Effective Date, Stockholder shall not, directly
or indirectly, (a) Transfer or offer to Transfer any Company Securities,
(b) tender any Company Securities in connection with any tender or exchange
offer or otherwise or (c) otherwise restrict the ability of Stockholder to
freely exercise all voting rights with respect to the Company Securities. Any
action attempted to be taken in violation of the preceding sentence will be null
and void. Nothing in this Section 6.06 shall limit or preclude Stockholder’s
right to Transfer any Company Securities (x) to any Permitted Transferee solely
for estate planning or charitable purposes or (y) as contemplated by
Section 7.2(i) and Schedule F to the Merger Agreement to effect the
Restructuring; provided that, (i) Stockholder provides at least three Business
Days advance written notice to Parent of such proposed Transfer (including
providing such other information and documentation related to the proposed
Permitted Transferee as Parent may reasonably request), (ii) such Permitted
Transferee agrees in a written agreement with Parent (in form and substance
satisfactory to Parent, in its reasonable discretion) to hold such Company
Securities pursuant to, and to be bound by, the terms and conditions of this
Agreement as “Stockholder” hereunder, and to make each of the representations
and warranties hereunder in respect of the Company Securities transferred as
Stockholder has made hereunder (a “Joinder”), (iii) the Joinder shall be valid
and binding in all respects on the Permitted Transferee, and (iv) Stockholder
will deliver, or cause to be delivered, to Parent a supplement to Schedule A to
this Agreement reflecting the Transfer of such Company Securities; provided,
further, that, in the event that any proposed Permitted Transferee does not
comply with the obligations imposed hereunder with respect to any Company
Securities purported to be transferred to such Person, such transfer shall be
deemed null and void ab initio. Notwithstanding the foregoing in this
Section 6.06, it is expressly acknowledged and agreed that no Holding Vehicle
shall be required to be bound by the restrictive covenants in Section 6.01(a),
(b) or (c).

Section 6.07. Restrictions on Transfer of Acquired Shares. Except as set forth
in Article V of this Agreement and under applicable securities Laws, the
Transfer of any of the Acquired Shares by any Stockholder shall not be subject
to any restrictions; provided, however, Stockholder agrees that, except in the
event of a Transfer of any Acquired Shares by Stockholder pursuant to a Public
Sale, it shall be a condition precedent to any Transfer or series of related
Transfers of Acquired Shares (a) representing 5% or more of the issued and
outstanding Parent Common Stock to any Person, (b) following which, the
transferee, together with its Affiliates and any member of a “group” (as defined
in Section 13(d)(3) of the Exchange Act) with such transferee, would own
beneficially or of record 5% or more of the issued and outstanding shares of
Parent Common Stock or (c) to any Affiliate of Stockholder or any of the Other
Stockholders or any member of a “group” (as defined in Section 13(d)(3) of the
Exchange Act) with Stockholder or any Other Stockholder or their respective
Affiliates, in each case, (i) for such transferee to execute and deliver to
Parent a Joinder (with respect to Article IV, Article V and

 

17



--------------------------------------------------------------------------------

this Section 6.07 only) with respect to such Acquired Shares, (ii) for such
Joinder to be valid and binding in all respects on such transferee and (iii) for
Stockholder to deliver, or cause to be delivered, to Parent a supplement to
Schedule A to this Agreement reflecting the Transfer of such Acquired Shares.
Any purported sale or transfer by any Stockholder or its Affiliates without
compliance with the obligation in the preceding sentence shall be null and void
ab initio.

ARTICLE VII.

CERTAIN INDEMNIFICATION OBLIGATIONS

Section 7.01. Indemnification Obligations. With respect to any obligation of
Parent or any of its Subsidiaries (each, a “Parent Company” and collectively,
the “Parent Companies”) to indemnify, defend and/or hold harmless, or advance
expenses to, any of the Board Designees for any Adverse Consequences arising out
of or with respect to current, future or prior service on the Board of Directors
(each, an “Indemnitee”), Parent hereby acknowledges and agrees that (a) such
Parent Company is the indemnitor of first resort; (b) the obligations of such
Parent Company to each Indemnitee are primary, and any obligations of
Stockholder, any Affiliate of Stockholder or any Fund to provide advancement of
expenses or indemnification for any Adverse Consequences incurred by an
Indemnitee and for which any Parent Company has agreed (or is otherwise
obligated) to indemnify Indemnitee (whether under any Organizational Document or
any other agreement or document) are secondary, and (c) if Stockholder, or any
Affiliate of Stockholder, Fund or other Indemnitee, is obligated to pay, or
pays, or causes to be paid for any reason, any expense or Adverse Consequences
which any Parent Company is otherwise obligated (whether under any
Organizational Document or any other agreement or document) to pay to or on
behalf of Indemnitee, then (x) Stockholder, Affiliate of Stockholder, Fund or
other Indemnitee, as the case may be, shall be fully subrogated to and otherwise
succeed to all rights of Indemnitee with respect to such payment, including with
respect to rights to claim such amounts from such Parent Company; and (y) as
applicable, Parent shall, or shall cause such other Parent Company to be
obligated to, reimburse, indemnify and hold harmless (or cause one or more other
Parent Companies to reimburse, indemnify and hold harmless) Stockholder,
Affiliate of Stockholder, Fund or other Indemnitee, as the case may be, for all
such payments actually made by such entity or person on behalf of or for the
benefit of Indemnitee. For purposes of this Agreement, “Fund” shall mean any
investment fund formed or managed by Kohlberg & Company, L.L.C. or any of its
Affiliates or for which Kohlberg & Company, L.L.C. or any of its Affiliates
serves as an investment adviser including Stockholder and its parallel funds and
alternative vehicles, and any other partnership, limited liability company or
other legal entity that is an Affiliate of any of the foregoing which directly
or indirectly owns equity securities of Parent or any other Parent Company.

Section 7.02. Specific Waiver of Subrogation, Contribution, etc. Parent hereby
unconditionally and irrevocably waives, relinquishes and releases, on behalf of
itself and each other Parent Company, and covenants and agrees not to exercise,
and to cause each Affiliate of any Parent Company not to exercise, any claims or
rights that any Parent Company may now have or hereafter acquire against any
Indemnitee (in any capacity) that arise from or relate to the existence,
payment, performance or enforcement of any of the Parent Companies’ obligations
under this Article VII or under any indemnification obligation or obligation to
advance expenses to Indemnitee (whether under any Organizational Document or any
other agreement or document), including any right of subrogation, reimbursement,
exoneration, contribution or

 

18



--------------------------------------------------------------------------------

indemnification and any right to participate in any claim or remedy of any
Indemnitee against any other Indemnitee, whether such claim, remedy or right
arises in equity or under contract, statute, common law or otherwise, including
any right to claim, take or receive from any Indemnitee, directly or indirectly,
in cash or other property or by set-off or in any other manner, any payment or
security or other credit support on account of such claim, remedy or right.

ARTICLE VIII.

GENERAL

Section 8.01. Notices. Any notice to be given by any party to this Agreement
shall be given in writing and may be effected by facsimile, personal delivery,
overnight courier, e-mail or sent by certified, United States Mail, postage
prepaid, addressed to (a) Parent at the address, e-mail or facsimile number set
forth in the Merger Agreement, including to the persons designated therein to
receive copies and (b) any Holder at the address, e-mail or facsimile number set
forth on the signature page hereto. The date of service for any notice sent in
compliance with the requirements of this Section 8.01 shall be (i) the date such
notice is personally delivered, (ii) three days after the date of mailing if
sent by certified or registered mail, (iii) one day after date of delivery to
the overnight courier if sent by overnight courier or (iv) the next succeeding
Business Day after transmission by e-mail or facsimile.

Section 8.02. No Third Party Beneficiaries. Except (a) as set forth in
Section 6.04 of this Agreement and Article 9 of the Merger Agreement (which
Stockholder has agreed to be bound by under Section 6.02 of this Agreement),
(b) as to Section 6.03 of this Agreement with respect to the Stockholders’
Representative (who is intended to be an express third party beneficiary of
Section 6.03), and (c) as to Article VII of this Agreement, with respect to any
Fund, Affiliate of Stockholder or Indemnitee (who are intended to be express
third party beneficiaries of Article VII), nothing in this Agreement, express or
implied, is intended to or shall confer upon the Person (other than the parties
to this Agreement) any right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

Section 8.03. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware, without giving effect to
any applicable principles of conflict of laws that would cause the Laws of
another state otherwise to govern this Agreement.

Section 8.04. Severability. If any provision of this Agreement is determined by
a court of competent jurisdiction to be invalid or unenforceable, the remainder
of this Agreement shall nonetheless remain in full force and effect.

Section 8.05. Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Stockholder may not assign this Agreement or any of its rights or
obligations hereunder except as expressly provided for herein. Parent may not
assign its rights or obligations under this Agreement except with the prior
written consent of Stockholder, which consent may be given or withheld in such
party’s sole discretion; provided, however, that Parent may (i) assign its
rights and remedies hereunder as collateral to any bank or other financial
institution that has loaned funds or otherwise extended credit to it or any of
its affiliates or (ii) assign its rights under this Agreement

 

19



--------------------------------------------------------------------------------

to a related or Affiliated entity; provided that, in each case, no such
assignment shall relieve the assignor of its liabilities and obligations
hereunder.

Section 8.06. Interpretation. Interpretation of this Agreement shall be governed
by the following rules of construction: (i) words in the singular shall be held
to include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires, (ii) references to the terms
article, section and schedule are references to the articles, sections and
schedules to this Agreement unless otherwise specified, (iii) the word
“including” and words of similar import shall mean “including without
limitation,” (iv) the word “or” shall not be exclusive, (v) the headings are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement, (vi) a reference to any Person includes such
Person’s successors and permitted assigns, (vii) any reference to “days” means
calendar days unless Business Days are expressly specified and (viii) this
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.

Section 8.07. Amendments; Waivers. This Agreement may not be amended without the
express written agreement signed by all of the parties to this Agreement. No
provision of this Agreement may be waived without the express written agreement
signed by the party making such waiver. The failure of any party to assert any
of its rights under this Agreement or otherwise will not constitute a waiver of
such rights.

Section 8.08. Fees and Expenses. All matters relating to the responsibility of
each of Stockholder and Parent for fees and expenses (including the fees and
expenses of financial consultants, investment bankers, accountants and legal
counsel) in connection with the entry into of this Agreement and the
consummation of the actions contemplated hereby shall be governed by
Section 10.18 of the Merger Agreement, and Stockholder hereby acknowledges and
agrees to be bound by Section 10.18 of the Merger Agreement.

Section 8.09. Entire Agreement. This Agreement (together with the Merger
Agreement) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, among the parties to this Agreement with respect to the subject matter of
this Agreement.

Section 8.10. Remedies Cumulative. Except as otherwise provided in this
Agreement, any and all remedies expressly conferred upon a party to this
Agreement will be cumulative with, and not exclusive of, any other remedy
contained in this Agreement, at law or in equity. The exercise by a party to
this Agreement of any one remedy will not preclude the exercise by it of any
other remedy.

Section 8.11. Counterparts; Effectiveness. This Agreement and any amendment
hereto may be executed and delivered in two or more identical counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. Except as set forth in
Section 2.01, this Agreement shall become effective and binding upon any
Stockholder when executed by Stockholder and Parent. In the event that any
signature to this Agreement or any amendment hereto is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format

 

20



--------------------------------------------------------------------------------

data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof. No party hereto shall raise the use of a facsimile machine or e-mail
delivery of a “.pdf” format data file to deliver a signature to this Agreement
or any amendment hereto or the fact that such signature was transmitted or
communicated through the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file as a defense to the formation or enforceability of a
contract, and each party hereto forever waives any such defense.

Section 8.12. Specific Performance. The parties to this Agreement agree that
irreparable damage would occur and that the parties to this Agreement would not
have any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties to this Agreement
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without the necessity of posting bond or other security
or showing actual damages, and this being in addition to any other remedy to
which they are entitled at law or in equity.

Section 8.13. Submission to Jurisdiction. Each of the parties hereto irrevocably
agrees that all claims, controversies and disputes of any kind or nature
relating in any way to the enforcement or interpretation of this Agreement or to
the parties’ dealings, rights or obligations in connection herewith, shall be
brought exclusively in the Court of Chancery of the State of Delaware or, if
such court shall not have jurisdiction, any federal court of the United States
located in the State of Delaware, or, if neither the Court of Chancery of the
State of Delaware nor any such federal court has jurisdiction, any other state
court located in the State of Delaware. Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the actions contemplated by this
Agreement in any court or tribunal other than the aforesaid courts. Each of the
parties hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 8.13,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by the applicable law, any claim that (a) the suit,
action or proceeding in such court is brought in an inconvenient forum, (b) the
venue of such suit, action or proceeding is improper or (c) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts. Each of the
parties hereto agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 8.01 or in such
other manner as may be permitted by applicable Laws, will be valid and
sufficient service thereof. Notwithstanding the foregoing in this Section 8.13,
a party may commence any action or proceeding in a court other than the
above-named courts

 

21



--------------------------------------------------------------------------------

solely for the purpose of enforcing an order or judgment issued by one of the
above-named courts.

Section 8.14. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION, CONTROVERSY OR OTHER LEGAL ACTION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.14.

[Remainder of Page Intentionally Left Blank.

Signature Pages Follow.]

 

 

 

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Closing Agreement to be
duly executed as of the date first written above.

 

COMPANY: STANDARD PARKING CORPORATION By:  

/s/ James A. Wilhelm

Name: James A. Wilhelm Title: President and Chief Executive Officer

 

 

 

 

 

Signature Page to Closing Agreement



--------------------------------------------------------------------------------

STOCKHOLDER: KOCO INVESTORS V, L.P. By:   Kohlberg Management V, L.L.C., its
general partner By:  

/s/ Seth H. Hollander

  Name: Seth H. Hollander   Title: Vice President

 

 

 

 

 

Signature Page to Closing Agreement



--------------------------------------------------------------------------------

SCHEDULE A

OWNERSHIP

 

Name of Stockholder    Company Securities

KOCO Investors V, L.P.

   992,891 shares of Company Common Stock